Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 86 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 on (date), pursuant to paragraph (b) of Rule 485 _XX 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date), pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The Amendment is being filed to add Class P shares to the Global Real Estate Securities Fund. The Amendment contains a facing sheet, Class P shares prospectus for the Global Real Estate Securities Fund, a Statement of Additional Information for the Class P shares of the Global Real Estate Securities Fund, Part C and signature page. The Amendment is not being filed to update or amend the other prospectuses or statements of additional information for any other series of the Registrant. RULE : Attached to this filing is a transmittal letter in which the Registrant and the Principal Underwriter request accelerated effectiveness to December 22, 2010, or as soon thereafter as practicable. PRINCIPAL FUNDS, INC. CLASS P SHARES The date of this Prospectus is , 2010. Ticker Symbols for Principal Funds, Inc. Fund Name Class P Global Real Estate Securities POSPX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Global Real Estate Securities Fund Purchase of Fund Shares Redemption of Fund Shares Exchange of Fund Shares Tax Considerations Intermediary Compensation The Costs of Investing Certain Investment Strategies and Related Risks Management of the Funds Pricing of Fund Shares Dividends and Distributions Frequent Purchases and Redemptions Fund Account Information Portfolio Holdings Information Additional Information G LOBAL R EAL E STATE S ECURITIES F UND Objective: The Fund seeks to generate a total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated for the year ended October 31, 2010 Class P Management Fees 0.90% Other Expenses Total Annual Fund Operating Expenses 3.51% Expense Reimbursement Total Annual Fund Operating Expenses After Expense Reimbursement 1.10% (1) Principal has contractually agreed to limit the expenses identified as Other Expenses and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 28, 2012. The expense limit will maintain Other Expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.20%. This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Class P $112 $814 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 35.3% of the average value of its portfolio. Investor Profile: The Fund may be an appropriate investment for investors who seek a total return, want to invest in U.S. and non-U.S. companies engaged in the real estate industry and can accept the potential for volatile fluctuations in the value of investments. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of U.S. and non-U.S. companies principally engaged in the real estate industry (real estate companies). For purposes of the Funds investment policies, a real estate company has at least 50% of its assets, income or profits derived from products or services related to the real estate industry. Real estate companies (real estate companies) include real estate investment trusts and companies with substantial real estate holdings such as paper, lumber, hotel and entertainment companies as well as those whose products and services relate to the real estate industry such as building supply manufacturers, mortgage lenders, and mortgage servicing companies. The Fund may invest up to 10% of its assets in fixed income securities issued by real estate companies. The Fund will invest in equity securities of small, medium, and large capitalization companies. The Fund may purchase securities issued as part of, or a short period after, companies' initial public offerings and may at times dispose of those shares shortly after their acquisition. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective. Real estate investment trusts (REITs) are pooled investment vehicles that invest in income producing real estate, real estate related loans, or other types of real estate interests. REITs in the U.S. are corporations or business trusts that are permitted to eliminate corporate level federal income taxes by meeting certain requirements of the Internal Revenue Code. REITs, are characterized as:  Equity REITs, which primarily own property and generate revenue from rental income;  Mortgage REITs, which invest in real estate mortgages; and  Hybrid REITs, which combine the characteristics of both equity and mortgage REITs. Some foreign countries have adopted REIT structures that are very similar to those in the United States. Similarities include pass through tax treatment and portfolio diversification. Other countries may have REIT structures that are significantly different than the U.S. or may not have adopted a REIT like structure at all. The Fund may invest a significant percentage of its portfolio in REITs and foreign REIT-like entities. The Fund is non-diversified which means that it may invest more of its assets in the securities of fewer issuers than diversified mutual funds. Thus, the Fund is subject to non-diversification risk. The Fund has no limitation on the percentage of assets that are invested in any one country or denominated in any one currency. The Fund will typically have investments located in a number of different countries, which may include the U.S. The Fund may invest in companies located in countries with emerging securities markets. The Fund may engage in certain options transactions, enter into financial futures contracts, currency forwards, and related options for the purpose of portfolio hedging and other purposes. Principal Risks The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates and increase brokerage costs, accelerate realization of taxable gains and adversely impact fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). These risks are greater for investments in emerging markets. Industry Concentration (Sector) Risk. A fund that concentrates investments in a particular industry or group of industries (e.g., real estate, technology, financial services) has greater exposure than other funds to market, economic and other factors affecting that industry or sector. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Non-Diversification Risk. A non-diversified fund may invest a high percentage of its assets in the securities of a small number of issuers and is more likely than diversified funds to be significantly affected by a specific securitys poor performance. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free passthrough of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class P shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for Class P shares of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-222-5852. Class P shares were first sold on . The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class P shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on October 1, 2007. Highest return for a quarter during the period of the bar chart above: Q2 09 31.05% Lowest return for a quarter during the period of the bar chart above: Q4 08 -29.72% Average Annual Total Returns For the periods ended December 31, 2009 1 Year Life of Fund Class P Return Before Taxes 36.15% -17.26% Class P Return After Taxes on Distributions 34.12% -18.27% Class P Return After Taxes on Distribution and Sale of Fund Shares 23.50% -14.91% FTSE EPRA/NAREIT Developed Index (reflects no deduction for fees, expenses, or taxes) 38.26% -17.47% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements, such as 401(k) plans or individual retirement accounts. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Real Estate Investors, LLC  Alistair Gillespie (since 2010), Managing Director, Portfolio Management  Simon Hedger (since 2007), Portfolio Manager  Anthony Kenkel (since 2010), Portfolio Manager  Chris Lepherd (since 2007), Portfolio Manager  Kelly D. Rush (since 2007), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in Class P shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through your Financial Professional; by sending a written request to Principal Funds at P.O. Box 8024, Boston, MA 02266-8024; or calling us at 800-222-5852. Tax Information The Funds distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your salesperson or visit your financial intermediarys website for more information. PURCHASE OF FUND SHARES Principal Funds, Inc. offers funds in multiple share classes: A, B, C, J, Institutional, R-1, R-2, R-3, R-4, R-5, and P. Funds available in multiple share classes have the same investments, but differing expenses. Class P shares are available in this prospectus. Only eligible purchasers may buy Class P shares of the Funds. At the present time, eligible purchasers include but are not limited to:  sponsors, recordkeepers, or administrators of fee-based programs that have special agreements with the Funds distributor and through certain registered investment advisers;  retirement and pension plans to which Principal Life Insurance Company (Principal Life) provides recordkeeping services;  clients of Principal Global Investors, LLC;  sponsors, recordkeepers, or administrators of wrap account or mutual fund asset allocation programs or participants in those programs (that trade in an omnibus relationship);  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain institutional clients that have been approved by Principal Life for purposes of providing plan recordkeeping. Principal Management Corporation (Principal) reserves the right to broaden or limit the designation of eligible purchasers. Shares may be purchased from Principal Funds Distributor, Inc. (the Distributor). The Distributor is an affiliate of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. There are no sales charges on Class P shares of the Fund. There are no restrictions on amounts to be invested in Class P shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or an institutional investor). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in Principals opinion, may be disruptive to the Fund. For these purposes, Principal may consider an investors trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. Principal may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, Principal, any Sub-Advisor, or the Distributor. REDEMPTION OF FUND SHARES You may redeem shares of the Fund upon request. There is no charge for the redemption. Shares are redeemed at the net asset value (NAV) per share next computed after the request is received by the Fund in proper and complete form. The Fund generally sends payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Distributions in Kind. Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Redemption fees. The Fund board of directors has determined that it is not necessary to impose a fee upon the redemption of fund shares, because the Fund has adopted transfer restrictions as described in Exchange of Fund Shares. EXCHANGE OF FUND SHARES An exchange between Funds is a redemption of shares of one Fund and a concurrent purchase of shares in another Fund with the redemption proceeds. A shareholder, including a beneficial owner of shares held in nominee name may exchange Fund shares under certain circumstances. You may exchange your Fund shares, without charge, for shares of any other Fund of the Principal Funds available in Class P; however, an intermediary or employee benefit plan may impose restrictions on exchanges. In order to prevent excessive exchanges, and under other circumstances where the Fund Board of Directors or Principal believes it is in the best interests of the Fund, the Fund reserves the right to revise or terminate this exchange privilege, limit the amount or further limit the number of exchanges, reject any exchange or close an account. TAX CONSIDERATIONS Shareholders are responsible for federal income tax (and any other taxes, including state and local income taxes, if applicable) on dividends and capital gains distributions whether such dividends or distributions are paid in cash or reinvested in additional shares. Special tax rules apply to distributions from IRAs and other retirement accounts. You should consult a tax advisor to determine the suitability of the Fund as an investment by such a plan and the tax treatment of Fund distributions. Generally, dividends paid by the Funds from interest, dividends, or net short-term capital gains will be taxed as ordinary income. Distributions properly designated by the Fund as deriving from net gains on securities held for more than one year are taxable as such (generally at a 15% tax rate), regardless of how long you have held your shares. For taxable years beginning before January 1, 2011, distributions of investment income properly designated by the Fund as derived from qualified dividend income will be taxed at the rates applicable to long-term capital gains. Investments by a Fund in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. Shareholders of the Funds that invest in foreign securities may be entitled to claim a credit or deduction with respect to foreign taxes. In addition, the Funds investments in foreign securities or foreign currencies may increase or accelerate the Funds recognition of ordinary income and may affect the timing or amount of the Funds distributions. Early in each calendar year, each Fund will notify you of the amount and tax status of distributions paid to you for the preceding year. A dividend or distribution made shortly after the purchase of shares of a Fund by a shareholder, although in effect a return of capital to that shareholder, would be taxable to that shareholder as described above, subject to a holding period requirement for dividends designated as qualified dividend income. Because of tax law requirements, you must provide the Funds with an accurate and certified taxpayer identification number (for individuals, generally a Social Security number) to avoid back-up withholding, which is currently imposed at a rate of 28%. Any gain resulting from the sale, redemption, or exchange of your shares will generally also be subject to tax. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state, and local taxes. Investments by a Fund in certain debt instruments or derivatives may cause the Fund to recognize taxable income in excess of the cash generated by such instruments. As a result, the Fund could be required at times to liquidate other investments in order to satisfy its distribution requirements under the Internal Revenue Code. The Funds use of derivatives will also affect the amount, timing, and character of the Funds distributions. The information contained in this prospectus is not a complete description of the federal, state, local, or foreign tax consequences of investing in the Fund. You should consult your tax advisor before investing in the Fund. INTERMEDIARY COMPENSATION Shares of the Fund are sold primarily through intermediaries, such as brokers, dealers, investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators and insurance companies. Principal or its affiliates enter into agreements with some intermediaries pursuant to which the intermediaries receive payments for providing services relating to Fund shares. Examples of such services are administrative, networking, recordkeeping, sub-transfer agency and shareholder services. In some situations, the Fund will reimburse Principal or its affiliates for making such payments; in others the Fund may make such payments directly to intermediaries. In addition, Principal or its affiliates may pay, without reimbursement from the Fund, compensation from their own resources to certain intermediaries that support the distribution of shares of the Fund or provide services to Fund shareholders. Such payments may vary, but generally do not exceed: (a) 0.10% of the current year's sales of Fund shares by that intermediary or (b) 0.10% of the average net asset value of Fund shares held by clients of such intermediary. The amounts paid to intermediaries vary by share class and by fund. Additionally, in some cases the Distributor and its affiliates will provide payments or reimbursements in connection with the costs of conferences, educational seminars, training and marketing efforts related to the Funds. Such activities may be sponsored by intermediaries or the Distributor. The costs associated with such activities may include travel, lodging, entertainment, and meals. In some cases the Distributor will also provide payment or reimbursement for expenses associated with transactions ("ticket") charges and general marketing expenses. For more information, see the Statement of Additional Information (SAI). The payments described in this prospectus may create a conflict of interest by influencing your Financial Professional or your intermediary to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your Financial Professional or visit your intermediary's website for more information about the total amounts paid to them by Principal and its affiliates, and by sponsors of other mutual funds your Financial Professional may recommend to you. Your intermediary may charge you additional fees other than those disclosed in this prospectus. Ask your Financial Professional about any fees and commissions they charge. THE COSTS OF INVESTING Fees and Expenses of the Funds Fund shares are sold without a front-end sales charge and do not have a contingent deferred sales charge. There is no sales charge on shares of the Funds purchased with reinvested dividends or other distributions. In addition to the ongoing fees listed below, the Class P shares of the Funds may pay a portion of investment related expenses (e.g., interest on reverse repurchase agreements) that are allocated to all classes of the Funds. Ongoing Fees Ongoing Fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Funds. Each Fund pays ongoing fees to the Manager and others who provide services to the Fund. These fees include:  Management Fee  Through the Management Agreement with the Fund, Principal has agreed to provide investment advisory services and corporate administrative services to the Fund.  Other Expenses  A portion of expenses that are allocated to all classes of the Fund. An example includes a Transfer Agent Fee (Principal Shareholder Services, Inc. (PSS) has entered into a Transfer Agency Agreement with the Fund under which PSS provides transfer agent services to the Class P shares of the Fund. These services are currently provided at cost.). Class P shares of the Funds also pay expenses of registering and qualifying shares for sale, the cost of producing and distributing reports and prospectuses to Class P shareholders, the cost of shareholder meetings held solely for Class P shares, and other operating expenses of the Fund. CERTAIN INVESTMENT STRATEGIES AND RELATED RISKS The Funds investment objective is described in the Funds summary description. The Board of Directors may change a Funds objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The Fund is designed to be a portion of an investor's portfolio and is not intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to maintain the investment during periods of adverse market conditions. The Fund is subject to Underlying Fund Risk to the extent that a fund of funds invests in the Fund. It is possible to lose money by investing in the Fund. The SAI contains additional information about investment strategies and their related risks. Securities and Investment Practices Market Volatility. The value of a funds portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the funds investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. It is possible to lose money when investing in the fund. Equity Securities. Equity securities include common stocks, preferred stocks, convertible securities, depositary receipts, rights (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price) . Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Fixed-Income Securities. Fixed-income securities include bonds and other debt instruments that are used by issuers to borrow money from investors (some examples include investment grade corporate bonds, mortgage-backed securities, U.S. government securities and asset-backed securities). The issuer generally pays the investor a fixed, variable, or floating rate of interest. The amount borrowed must be repaid at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are sold at a discount from their face values. Interest Rate Changes. Fixed-income securities are sensitive to changes in interest rates. In general, fixed-income security prices rise when interest rates fall and fall when interest rates rise. Longer term bonds and zero coupon bonds are generally more sensitive to interest rate changes. If interest rates fall, issuers of callable bonds may call (repay) securities with high interest rates before their maturity dates; this is known as call risk. In this case, a fund would likely reinvest the proceeds from these securities at lower interest rates, resulting in a decline in the fund's income. Credit Risk. Fixed-income security prices are also affected by the credit quality of the issuer. Investment grade debt securities are medium and high quality securities. Some bonds, such as lower grade or junk bonds, may have speculative characteristics and may be particularly sensitive to economic conditions and the financial condition of the issuers. Counterparty Risk . The Fund is subject to the risk that the issuer or guarantor of a fixed-income security or other obligation, the counterparty to a derivatives contract or repurchase agreement, or the borrower of a portfolios securities will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Management Risk The Fund is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. If a sub-advisor's investment strategies do not perform as expected, the Fund could underperform other funds with similar investment objectives or lose money. Liquidity Risk A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the funds ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Repurchase Agreements Although not a principal investment strategy, the Fund may invest a portion of its assets in repurchase agreements. Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Fund sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by a Fund collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Fund holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Fund bears a risk of loss. To minimize such risks, the Fund enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well- capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Real Estate Investment Trusts The Global Real Estate Securities Fund typically invests a significant portion of its net assets in real estate investment trusts (REITs). REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an investor in a REIT, the Fund will be subject to the REITs expenses, including management fees, and will remain subject to the Funds advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Initial Public Offerings (IPOs) An IPO is a companys first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for a Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of additional shares and by concentration of control in existing management and principal shareholders. When a Funds asset base is small, a significant portion of the Funds performance could be attributable to investments in IPOs because such investments would have a magnified impact on the Fund. As the Funds assets grow, the effect of the Funds investments in IPOs on the Funds performance probably will decline, which could reduce the Funds performance. Because of the price volatility of IPO shares, a Fund may choose to hold IPO shares for a very short period of time. This may increase the turnover of the Funds portfolio and lead to increased expenses to the Fund, such as commissions and transaction costs. By selling IPO shares, the Fund may realize taxable gains it will subsequently distribute to shareholders. Derivatives Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect a Fund from exposure to changing interest rates, securities prices, or currency exchange rates and for cash management purposes as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The Funds may enter into put or call options, futures contracts, options on futures contracts, over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. A Fund will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the Fund (denominated or generally quoted or currently convertible into the currency). The Funds may enter into forward commitment agreements (not as a principal investment strategy), which call for the Fund to purchase or sell a security on a future date at a fixed price. Each of the Funds may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, no Fund may invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the Fund or the reference currency relates to an eligible investment for the Fund. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If a Funds Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Funds investment, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index, or other financial asset will not move in the direction the Manager or Sub-Advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than a Funds initial investment; and  the possibility that the counterparty may fail to perform its obligations. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. Exchange Traded Funds (ETFs) These are a type of index or actively managed fund bought and sold on a securities exchange. An ETF trades like common stock. Shares in an index ETF represent an interest in a fixed portfolio of securities designed to track a particular market index. The Funds could purchase shares issued by an ETF to gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although ETFs have management fees that increase their costs. Fund shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Convertible Securities Convertible securities are fixed-income securities that a Fund has the right to exchange for equity securities at a specified conversion price. The option allows the Fund to realize additional returns if the market price of the equity securities exceeds the conversion price. For example, the Fund may hold fixed-income securities that are convertible into shares of common stock at a conversion price of $10 per share. If the market value of the shares of common stock reached $12, the Fund could realize an additional $2 per share by converting its fixed-income securities. Convertible securities have lower yields than comparable fixed-income securities. In addition, at the time a convertible security is issued the conversion price exceeds the market value of the underlying equity securities. Thus, convertible securities may provide lower returns than non-convertible fixed-income securities or equity securities depending upon changes in the price of the underlying equity securities. However, convertible securities permit the Fund to realize some of the potential appreciation of the underlying equity securities with less risk of losing its initial investment. The Funds treat convertible securities as both fixed-income and equity securities for purposes of investment policies and limitations because of their unique characteristics. The Funds may invest in convertible securities without regard to their ratings. Preferred Securities Preferred securities generally pay fixed rate dividends (though some are adjustable rate) and typically have preference over common stock in the payment of dividends and the liquidation of a companys assets - preference means that a company must pay dividends on its preferred securities before paying any dividends on its common stock, and the claims of preferred securities holders are ahead of common stockholders claims on assets in a corporate liquidation. Holders of preferred securities usually have no right to vote for corporate directors or on other matters. The market value of preferred securities is sensitive to changes in interest rates as they are typically fixed income securities - the fixed-income payments are expected to be the primary source of long-term investment return. Preferred securities share many investment characteristics with bonds; therefore, the risks and potential rewards of investing in the Fund are more similar to those associated with a bond fund than a stock fund. Foreign Investing As a principal investment strategy, the Global Real Estate Securities Fund may invest Fund assets in securities of foreign companies. For the purpose of this restriction, foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Fund assets is not invested and earning no return. If a Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, a Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a Funds investments in those countries. In addition, a Fund may also suffer losses due to nationalization, expropriation, or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility or exchange rates could result in investment losses for a Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Fund investors. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Fund intends to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which theFund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity ofthe Funds portfolio.The Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. A Fund may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the foreign securities to which they relate. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital, and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Small and Medium Capitalization Companies The Fund may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companys growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Securities Lending Risk To earn additional income,the Fund may lend portfolio securities to approved financial institutions. Risks of such a practice include the possibility that a financial institution becomes insolvent, increasing the likelihood that the Fund will be unable to recover the loaned security or its value. Further, the cash collateral received by the Fund in connection with such a loan may be invested in a security that subsequently loses value. Temporary Defensive Measures From time to time, as part of its investment strategy,the Fund may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions. To the extent that the Fund is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition,the Fund may purchase U.S. government securities, preferred stocks, and debt securities, whether or not convertible into or carrying rights for common stock. There is no limit on the extent to which the Fund may take temporary defensive measures. In taking such measures, the Fund may fail to achieve its investment objective. Portfolio Turnover Portfolio Turnover is the term used in the industry for measuring the amount of trading that occurs in a funds portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Funds that engage in active trading may have higher portfolio turnover rates. Funds with high turnover rates (more than 100%) often have higher transaction costs (that are paid by the Fund) which may lower the Funds performance and may generate short-term capital gains (on which taxes may be imposed even if no shares of the Fund are sold during the year). MANAGEMENT OF THE FUNDS The Manager Principal Management Corporation (Principal) serves as the manager for the Fund. Through the Management Agreement with the Fund, Principal provides investment advisory services and certain corporate administrative services for the Fund. Principal is an indirect subsidiary of Principal Financial Group, Inc. and has managed mutual funds since 1969. Principals address is Principal Financial Group, Des Moines, Iowa 50392. The Sub-Advisors Principal has signed a contract witha Sub-Advisor. Under the sub-advisory agreement, the Sub-Advisor agrees to assume the obligations of Principal to provide investment advisory services to the portion of the assets for a specific Fund allocated to it by Principal. For these services, Principal pays the Sub-Advisor a fee. Principal or the Sub-Advisor provides the Directors of the Fund with a recommended investment program. The program must be consistent with the Fund's investment objective and policies. Within the scope of the approved investment program, the Sub-Advisor advises the Fund on its investment policy and determines which securities are bought or sold, and in what amounts. The Sub-Advisor may enter into co-employee agreements, investment service agreements, dual employee agreements, or other similar agreements with advisers with which they are affiliated. Through the agreements, the Sub-Advisors portfolio manager usually is accorded access to the portfolio management processes, systems, staff, proprietary quantitative model, portfolio construction disciplines, experienced portfolio management, and quantitative research staff of the affiliated investment advisory firm. Likewise, through the agreements, the portfolio manager usually has access to the trading staff and trade execution capabilities along with the order management system, pre- and post-trade compliance system, portfolio accounting system and portfolio accounting system and performance attribution and risk management system of the affiliated investment advisory firm. The Fund summary identified the portfolio managers and the fund they manage. Additional information about the portfolio managers follows. The SAI provides additional information about each portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of securities in the Fund. Sub-Advisor: Principal Real Estate Investors, LLC (Principal - REI), 801 Grand Avenue, Des Moines, IA 50392, an indirect wholly owned subsidiary of Principal Life, an affiliate of Principal, and a member of the Principal Financial Group, was founded in 2000. The day-to-day portfolio management forthe fund is shared by multiple portfolio managers. The portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Alistair Gillespie has been with Principal - REI since 2009. As a co-employee of Principal - REI and Principal Global Investors (Singapore) Limited, Mr. Gillespie manages Principal Fund assets as an employee of Principal - REI. From 2006-2009, he was also a management board member of the Asian Public Real Estate Association (APREA). Prior to working in Asia, he covered the Australian market for eight years with UBS, ABN Amro and BT Alex Brown. He earned a Bachelor of Commerce (Finance) from University of Wollongong and a Graduate Diploma in Applied Finance and Investment from the Securities Institute of Australia. Mr. Gillespie has earned the right to use the Chartered Financial Analyst designation. Simon Hedger has been with Principal - REI since 2003. As a co-employee of Principal-REI and PGI Europe, Mr. Hedger manages Principal Fund assets as an employee of Principal-REI. He earned an MBA from the University of New England and is an associate member of both the Royal Institute of Chartered Surveyors and of the Australian Property Institute. He is a U.K. qualified chartered surveyor (ARICS). Anthony Kenkel has been with Principal - REI since 2005. He earned a Bachelor's degree in Finance from Drake University and an MBA from the University of Chicago Graduate School of Business. Mr. Kenkel has earned the right to use the Chartered Financial Analyst and Financial Risk Manager designations. Chris Lepherd has been with Principal - REI since 2003. As a co-employee of Principal-REI and Principal Global Investors (Australia) Limited, Mr. Lepherd manages Principal Fund assets as an employee of Principal-REI. He earned a Bachelor of Business (Land Economy) from the University of Western Sydney and a Graduate Diploma in Applied Finance and Investment from the Securities Institute of Australia. Kelly Rush has been with the real estate investment area for the firm since 1987. He earned a Bachelors degree in Finance and an MBA in Business Administration from the University of Iowa. Mr. Rush has earned the right to use the Chartered Financial Analyst designation. Fees Paid to Principal TheFund pays Principal a fee for its services, which includes the fee Principal pays to the Sub-Advisor. The fee the Global Real Estate Securities Fund paid (as a percentage of the average daily net assets) for the fiscal year ended October 31, 2009 was 0.90%. A discussion regarding the basis for the Board of Directors approval of the management agreement with Principal and the sub-advisory agreements with each Sub-Advisor is available in the semi-annual report to shareholders for the period ended April 30, 2010 and in the annual report to shareholders for the fiscal year ended October 31, 2009. Manager of Managers The Fund operates as a Manager of Managers. Under an order received from the SEC, the Fund and Principal, may enter into and materially amend agreements with Sub-Advisors, other than those affiliated with Principal, without obtaining shareholder approval. For any Fund that is relying on that order, Principal may, without obtaining shareholder approval:  hire one or more Sub-Advisors;  change Sub-Advisors; and  reallocate management fees between itself and Sub-Advisors. Principal has ultimate responsibility for the investment performance of each Fund that utilizes a Sub-Advisor due to its responsibility to oversee Sub-Advisors and recommend their hiring, termination, and replacement. No Fund will rely on the order until it receives approval from its shareholders or, in the case of a new Fund, the Funds sole initial shareholder before the Fund is available to the other purchasers, and the Fund states in its prospectus that it intends to rely on the order. The shareholders of the Fund have approved the Funds reliance on the order; however, the Global Real Estate Securities Fund does not rely on the order. PRICING OF FUND SHARES Each Funds shares are bought and sold at the current share price. The share price of each class of each Fund is calculated each day the New York Stock Exchange (NYSE) is open (share prices are not calculated on the days on which the NYSE is closed for trading, generally New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/ Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas). The share price is determined as of the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price we calculate after we receive the order at our transaction processing center in Canton, Massachusetts. To process your purchase order on the day we receive it, we must receive the order (with complete information):  on a day that the NYSE is open and  prior to the close of trading on the NYSE (normally 3 p.m. Central Time). Orders received after the close of the NYSE or on days that the NYSE is not open will be processed on the next day that the NYSE is open for normal trading. If we receive an application or purchase request for a new mutual fund account or subsequent purchase into an existing account that is accompanied by a check and the application or purchase request does not contain complete information, we may hold the application (and check) for up to two business days while we attempt to obtain the necessary information. If we receive the necessary information within two business days, we will process the order using the next share price calculated. If we do not receive the information within two business days, the application and check will be returned to you. For this Fund, the share price is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares outstanding for that class. NOTES:  If market quotations are not readily available for a security owned by a Fund, its fair value is determined using a policy adopted by the Directors. Fair valuation pricing is subjective and creates the possibility that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security.  A Funds securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing a Funds NAV are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Fund has adopted policies and procedures to fair value some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Funds NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If Principal believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Funds NAV will be calculated, using the policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Fund may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a price at which the Sub-Advisor expects the securities may be sold. DIVIDENDS AND DISTRIBUTIONS Dividends are based on estimates of income, expenses, and shareholder activity for the Fund. Actual income, expenses, and shareholder activity may differ from estimates; consequently, differences, if any, will be included in the calculation of subsequent dividends. The Funds pay their net investment income to shareholders of record on the business day prior to the payment date. The Global Real Estate Securities Fund pays its net investment income quarterly in March, June, September, and December. For more details on the payment schedule go to www.principal.com Net realized capital gains, if any, are distributed annually in December. Payments are made to shareholders of record on the business day prior to the payable date. Capital gains may be taxable at different rates, depending on the length of time that the Fund holds its assets. Dividend and capital gains distributions will be reinvested, without a sales charge, in shares of the Fund from which the distribution is paid. Generally, for federal income tax purposes, Fund distributions are taxable as ordinary income, except that any distributions of long-term capital gains will be taxed as such regardless of how long Fund shares have been held. Special tax rules apply to Fund distributions to retirement plans. A tax advisor should be consulted to determine the suitability of the Fund as an investment by such a plan and the tax treatment of distributions by the Fund. A tax advisor can also provide information on the potential impact of possible foreign, state, and local taxes. A Funds investments in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. To the extent that distributions the Funds pay are derived from a source other than net income (such as a return of capital), a notice will be included in your quarterly statement pursuant to Section 19(a) of the Investment Company Act of 1940, as amended, and Rule 19a-1 disclosing the source of such distributions. Furthermore, such notices shall be posted monthly on our web site at www.principalfunds.com. You may request a copy of all such notices, free of charge, by telephoning 1-800-222-5852. The amounts and sources of distributions included in such notices are estimates only and you should not rely upon them for purposes of reporting income taxes. The Fund will send shareholders a Form 1099-DIV for the calendar year that will tell shareholders how to report these distributions for federal income tax purposes. FREQUENT PURCHASES AND REDEMPTIONS The Fund is not designed for, and does not knowingly accommodate, frequent purchases and redemptions of fund shares by investors. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase this Fund. Frequent purchases and redemptions pose a risk to the Fund because they may:  Disrupt the management of the Fund by:  forcing the Fund to hold short-term (liquid) assets rather than investing for long-term growth, which results in lost investment opportunities for the Fund; and  causing unplanned portfolio turnover;  Hurt the portfolio performance of the Fund; and  Increase expenses of the Fund due to:  increased broker-dealer commissions and  increased recordkeeping and related costs. Certain Funds may be at greater risk of harm due to frequent purchases and redemptions. For example, those Funds that invest in foreign securities may appeal to investors attempting to take advantage of time-zone arbitrage. The Fund has adopted procedures to fair value foreign securities under certain circumstances, which are intended, in part, to discourage excessive trading of shares of the Fund. The Board of Directors of the Fund has also adopted policies and procedures with respect to frequent purchases and redemptions of shares of the Fund. The Fund monitors shareholder trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. If we are not able to identify such excessive trading practices, the Fund and its shareholders may be harmed. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we, or a Fund, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to:  Rejecting exchange instructions from the shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made by facsimile, overnight courier, telephone or via the internet;  Limiting the number of exchanges a year; and  Taking other such action as directed by the Fund. The Fund has reserved the right to accept or reject, without prior written notice, any exchange requests. In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, we will reverse the exchange and return the account holdings to the positions held prior to the exchange. We will give the shareholder that requested the exchange notice in writing in this instance. FUND ACCOUNT INFORMATION Orders Placed by Intermediaries Principal Funds may have an agreement with your intermediary, such as a broker-dealer, third party administrator, or trust company, that permits the intermediary to accept orders on behalf of the Fund until 3 p.m. Central Time. The agreement may include authorization for your intermediary to designate other intermediaries (sub-designees) to accept orders on behalf of the Fund on the same terms that apply to the intermediary. In such cases, if your intermediary or a sub-designee receives your order in correct form by 3 p.m. Central Time, transmits it to the Fund, and pays for it in accordance with the agreement, the Fund will price the order at the next net asset value per share it computes after your intermediary or sub-designee received your order. Note: The time at which the Fund prices orders and the time until which the Fund or your intermediary or sub- designee will accept orders may change in the case of an emergency or if the NYSE closes at a time other than 3 p.m. Central Time. Signature Guarantees Certain transactions require that your signature be guaranteed. If required, the signature(s) must be guaranteed by a commercial bank, trust company, credit union, savings and loan, national securities exchange member, or brokerage firm. A signature guaranteed by a notary public or savings bank is not acceptable. Signature guarantees are required:  if you sell more than $500,000 from any one Fund;  if a sales proceeds check is payable to other than the account shareholder(s);  to change ownership of an account;  to add telephone transaction services and/or wire privileges to an existing account if there is not a common owner between the bank account and mutual fund account;  to change bank account information designated under an existing telephone withdrawal plan if there is not a common owner between the bank account and mutual fund account;  to exchange or transfer among accounts with different ownership; and  to have a sales proceeds check mailed to an address other than the address on the account or to the address on the account if it has been changed within the preceding 15 days. Reservation of Rights Principal Funds reserves the right to amend or terminate the special plans described in this prospectus. In addition, Principal Funds reserves the right to change the share class described herein. Shareholders will be notified of any such action to the extent required by law. Financial Statements Shareholders will receive annual financial statements for the Funds, audited by the Funds independent registered public accounting firm. Shareholders will also receive a semiannual financial statement that is unaudited. PORTFOLIO HOLDINGS INFORMATION A description of the Fund's policies and procedures with respect to disclosure of the Fund's portfolio securities is available in the Fund's Statement of Additional Information. ADDITIONAL INFORMATION Additional information about the Fund (including the Funds policy regarding the disclosure of portfolio securities) is available in the Statement of Additional Information dated , 2010, which is incorporated by reference into this prospectus. Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the Funds annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during the last fiscal year. The Statement of Additional Information and the Funds annual and semiannual reports can be obtained free of charge by writing Principal Funds, P.O. Box 8024, Boston, MA 02266-8024. In addition, the Fund makes its Statement of Additional Information and annual and semiannual reports available, free of charge, on our website www.principal.com . To request this and other information about the Fund and to make shareholder inquiries, telephone 1-800-222-5852. Information about the Fund (including the Statement of Additional Information) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-551-8090. Reports and other information about the Fund are available on the EDGAR Database on the Commissions internet site at http:// www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, 100 F Street, N.E., Washington, D.C. 20549-1520. The U.S. government does not insure or guarantee an investment in any of the Funds. Shares of the Funds are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, nor are shares of the Funds federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency. Principal Funds, Inc. SEC File 811-07572 PRINCIPAL FUNDS, INC. (the "Fund") Statement of Additional Information dated Ticker Symbols for Principal Funds, Inc. Fund Name Class P Global Real Estate Securities POSPX This Statement of Additional Information (SAI) is not a prospectus. It contains information in addition to the information in the Fund's prospectuses. The prospectus, which we may amend from time to time, contains the basic information you should know before investing in the Fund. You should read this SAI together with the Funds prospectus dated . For a free copy of the current prospectus or annual report, call 1-800-222-5852 or write: Principal Funds P.O. Box 8024 Boston, MA 02266-8024 The prospectus may be viewed at www.Principal.com. Incorporation by Reference: The audited financial statements, schedules of investments and auditors report included in the Funds Annual Report to Shareholders, for the fiscal year ended October 31, 2009, are hereby incorporated by reference into and are legally a part of this SAI. The unaudited financial statements and schedules of investments included in the Funds Semi-Annual Report to Shareholders, for the period ended April 30, 2010, are hereby incorporated by reference into and are legally a part of this SAI. TABLE OF CONTENTS Fund History Description of the Funds Investments and Risks Management Control Persons and Principal Holders of Securities Investment Advisory and Other Services Multiple Class Structure Intermediary Compensation Brokerage Allocation and Other Practices Purchase and Redemption of Shares Pricing of Fund Shares Tax Considerations Portfolio Holdings Disclosure Proxy Voting Policies and Procedures Financial Statements Independent Registered Public Accounting Firm General Information Portfolio Manager Disclosure Appendix A - Proxy Voting Policies FUND HISTORY Principal Funds, Inc. ("the Registrant" or the "Fund") was organized as Principal Special Markets Fund, Inc. on January 28, 1993 as a Maryland corporation. The Fund changed its name to Principal Investors Fund, Inc. effective September 14, 2000. The Fund changed its name to Principal Funds, Inc. effective June 13, 2008. The Global Real Estate Securities Fund offers Class A, Class C, and Institutional Class shares along with Class P. This SAI is only relevant to Class P Shares of the Global Real Estate Securities Fund. For more information, including your eligibility to purchase certain classes of shares, call Principal Funds at 1-800-222-5852. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS The Fund is a registered, open-end management investment company, commonly called a mutual fund. The Fund consists of multiple investment portfolios including the Global Real Estate Securities Fund. The Fund operates for many purposes as if it were an independent mutual fund. The Fund has its own investment objective, strategy, and management team. Fund Policies The investment objective, investment strategies and the principal risks of the Fund are described in the Prospectus. This Statement of Additional Information contains supplemental information about those strategies and risks and the types of securities the Sub-Advisor can select for the Fund. Additional information is also provided about the strategies that the Fund may use to try to achieve its objective. The composition of the Fund and the techniques and strategies that the Sub-Advisor may use in selecting securities will vary over time. The Fund is not required to use all of the investment techniques and strategies available to it in seeking its goals. Unless otherwise indicated, with the exception of the percentage limitations on borrowing, the restrictions apply at the time transactions are entered into. Accordingly, any later increase or decrease beyond the specified limitation, resulting from market fluctuations or in a rating by a rating service, does not require elimination of any security from the portfolio. The investment objective of the Fund and, except as described below as "Fundamental Restrictions," the investment strategies described in this Statement of Additional Information and the prospectuses are not fundamental and may be changed by the Board of Directors without shareholder approval. The Fundamental Restrictions may not be changed without a vote of a majority of the outstanding voting securities of the Fund. The Investment Company Act of 1940, as amended, ("1940 Act") provides that "a vote of a majority of the outstanding voting securities" of the Fund means the affirmative vote of the lesser of 1) more than 50% of the outstanding shares or 2) 67% or more of the shares present at a meeting if more than 50% of the outstanding Fund shares are represented at the meeting in person or by proxy. Each share has one vote, with fractional shares voting proportionately. Shares of all classes of the Fund will vote together as a single class except when otherwise required by law or as determined by the Board of Directors. With the exception of the diversification test required by the Internal Revenue Code, the Fund will not consider collateral held in connection with securities lending activities when applying any of the following fundamental restrictions or any other investment restriction set forth in the Fund's prospectus or Statement of Additional Information. Fundamental Restrictions Each of the following numbered restrictions for the Global Real Estate Securities Fund is a matter of fundamental policy and may not be changed without shareholder approval. The Fund may not: 1) Issue any senior securities as defined in the 1940 Act. Purchasing and selling securities and futures contracts and options thereon and borrowing money in accordance with restrictions described below do not involve the issuance of a senior security. 2) Invest in physical commodities or commodity contracts (other than foreign currencies), but it may purchase and sell financial futures contracts, options on such contracts, swaps, and securities backed by physical commodities. 3) Invest in real estate, although it may invest in securities that are secured by real estate and securities of issuers that invest or deal in real estate. 4) Borrow money, except as permitted under the Investment Company Act of 1940, as amended, and as interpreted, modified, or otherwise permitted by regulatory authority having jurisdiction, from time to time. 5) Make loans, except that the Fund may a) purchase and hold debt obligations in accordance with its investment objectives and policies, b) enter into repurchase agreements, and c) lend its portfolio securities without limitation against collateral (consisting of cash or liquid assets) equal at all times to not less than 100% of the value of the securities lent. This limit does not apply to purchases of debt securities or commercial paper. 6) Act as an underwriter of securities, except to the extent that the Fund may be deemed to be an underwriter in connection with the sale of securities held in its portfolio. 7) Sell securities short (except where the Fund holds or has the right to obtain at no added cost a long position in the securities sold that equals or exceeds the securities sold short). Non-Fundamental Restrictions The Fund has also adopted the following restrictions that are not fundamental policies and may be changed without shareholder approval. It is contrary to the Fund's present policy to: 1) Invest more than 15% (5% in the case of the Money Market Fund) of its net assets in illiquid securities and in repurchase agreements maturing in more than seven days except to the extent permitted by applicable law. 2) Pledge, mortgage, or hypothecate its assets, except to secure permitted borrowings. The deposit of underlying securities and other assets in escrow and other collateral arrangements in connection with transactions in put or call options, futures contracts, options on futures contracts, and over-the-counter swap contracts are not deemed to be pledges or other encumbrances. 3) Invest in companies for the purpose of exercising control or management. 4) Invest more than 25% of its assets in foreign securities. 5) Acquire securities of other investment companies in reliance on Section 12(d)(1)(F) or (G) of the 1940 Act, invest more than 10% of its total assets in securities of other investment companies, invest more than 5% of its total assets in the securities of any one investment company, or acquire more than 3% of the outstanding voting securities of any one investment company except in connection with a merger, consolidation, or plan of reorganization and except as permitted by the 1940 Act, SEC rules adopted under the 1940 Act or exemptions granted by the Securities and Exchange Commission. The Fund may purchase securities of closed-end investment companies in the open market where no underwriter or dealer's commission or profit, other than a customary broker's commission, is involved. The Fund has also adopted the non-fundamental policy, pursuant to SEC Rule 35d-1, which requires it, under normal circumstances, to invest at least 80% of its net assets in the type of securities, industry or geographic region (as described in the prospectus) as suggested by the name of the Fund. The Fund will provide 60-days notice to shareholders prior to implementing a change in this policy for the Fund. Investment Strategies and Risks Restricted Securities Generally, restricted securities are not readily marketable because they are subject to legal or contractual restrictions upon resale. They are sold only in a public offering with an effective registration statement or in a transaction that is exempt from the registration requirements of the Securities Act of 1933. When registration is required, the Fund may be obligated to pay all or part of the registration expenses and a considerable period may elapse between the time of the decision to sell and the time the Fund may be permitted to sell a security. If adverse market conditions were to develop during such a period, the Fund might obtain a less favorable price than existed when it decided to sell. Restricted securities and other securities not readily marketable are priced at fair value as determined in good faith by or under the direction of the Directors. The Fund has adopted investment restrictions that limit its investments in restricted securities or other illiquid securities up to 15% of its net assets (or, in the case of the Money Market Fund, 5%). The Directors have adopted procedures to determine the liquidity of Rule 4(2) short-term paper and of restricted securities under Rule 144A. Securities determined to be liquid under these procedures are excluded from the preceding investment restriction. Foreign Securities Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of the Fund's assets is not invested and is earning no return. If the Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, the Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political, or social instability, or diplomatic developments that could affect the Fund's investments in those countries. In addition, the Fund may also suffer losses due to nationalization, expropriation, or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility, or exchange rates could result in investment losses for the Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to the Fund's investors. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Fund intends to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which the Fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of the Fund's portfolio. The Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. The Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Depositary Receipts Depositary Receipts are generally subject to the same sort of risks as direct investments in a foreign country, such as, currency risk, political and economic risk, and market risk, because their values depend on the performance of a foreign security denominated in its home currency. The Fund may invest in:  American Depositary Receipts ("ADRs") - receipts issued by an American bank or trust company evidencing ownership of underlying securities issued by a foreign issuer. They are designed for use in U.S. securities markets.  European Depositary Receipts ("EDRs") and Global Depositary Receipts ("GDRs") - receipts typically issued by a foreign financial institution to evidence an arrangement similar to that of ADRs. Depositary Receipts may be issued by sponsored or unsponsored programs. In sponsored programs, an issuer has made arrangements to have its securities traded in the form of Depositary Receipts. In unsponsored programs, the issuer may not be directly involved in the creation of the program. Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, in some cases it may be easier to obtain financial information from an issuer that has participated in the creation of a sponsored program. Accordingly, there may be less information available regarding issuers of securities of underlying unsponsored programs, and there may not be a correlation between the availability of such information and the market value of the Depositary Receipts. Securities of Smaller Companies The Fund may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a company's outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Smaller companies may be less mature than older companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources or less depth in management than larger or more established companies. Small companies also may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Small company stocks may decline in price as large company stocks rise, or rise in price while larger company stocks decline. Investors should therefore expect the net asset value of the Fund that invests a substantial portion of its assets in small company stocks may be more volatile than the shares of a Fund that invests solely in larger company stocks. Unseasoned Issuers The Fund may invest in the securities of unseasoned issuers. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companies' growth prospects. As a result, investment decisions for these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the company's management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. In addition, many unseasoned issuers also may be small companies and involve the risks and price volatility associated with smaller companies. Spread Transactions, Options on Securities and Securities Indices, and Futures Contracts and Options on Futures Contracts The Fund may engage in:  Spread Transactions. The Fund may purchase covered spread options. Such covered spread options are not presently exchange listed or traded. The purchase of a spread option gives the Fund the right to put, or sell, a security that it owns at a fixed dollar spread or fixed yield spread in relationship to another security that the Fund does not own, but which is used as a benchmark. The risk to the Fund in purchasing covered spread options is the cost of the premium paid for the spread option and any transaction costs. In addition, there is no assurance that closing transactions will be available. The purchase of spread options can be used to protect the Fund against adverse changes in prevailing credit quality spreads, i.e., the yield spread between high quality and lower quality securities. The security covering the spread option is maintained in segregated accounts either with the Fund's custodian or on the Fund's records. The Fund does not consider a security covered by a spread option to be "pledged" as that term is used in the Fund's policy limiting the pledging or mortgaging of assets.  Options on Securities and Securities Indices. The Fund may write (sell) and purchase call and put options on securities in which it invests and on securities indices based on securities in which the Fund invests. The Fund may engage in these transactions to hedge against a decline in the value of securities owned or an increase in the price of securities which the Fund plans to purchase, or to generate additional revenue.  Writing Covered Call and Put Options. When the Fund writes a call option, it gives the purchaser of the option the right to buy a specific security at a specified price at any time before the option expires. When the Fund writes a put option, it gives the purchaser of the option the right to sell to the Fund a specific security at a specified price at any time before the option expires. In both situations, the Fund receives a premium from the purchaser of the option. The premium received by the Fund reflects, among other factors, the current market price of the underlying security, the relationship of the exercise price to the market price, the time period until the expiration of the option and interest rates. The premium generates additional income for the Fund if the option expires unexercised or is closed out at a profit. By writing a call, the Fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option, but it retains the risk of loss if the price of the security should decline. By writing a put, the Fund assumes the risk that it may have to purchase the underlying security at a price that may be higher than its market value at time of exercise. The Fund writes only covered options and complies with applicable regulatory and exchange cover requirements. The Fund usually owns the underlying security covered by any outstanding call option. With respect to an outstanding put option, the Fund deposits and maintains with its custodian or segregates on the Fund's records, cash, or other liquid assets with a value at least equal to the exercise price of the option. Once the Fund has written an option, it may terminate its obligation before the option is exercised. The Fund executes a closing transaction by purchasing an option of the same series as the option previously written. The Fund has a gain or loss depending on whether the premium received when the option was written exceeds the closing purchase price plus related transaction costs.  Purchasing Call and Put Options. When the Fund purchases a call option, it receives, in return for the premium it pays, the right to buy from the writer of the option the underlying security at a specified price at any time before the option expires. The Fund purchases call options in anticipation of an increase in the market value of securities that it intends ultimately to buy. During the life of the call option, the Fund is able to buy the underlying security at the exercise price regardless of any increase in the market price of the underlying security. In order for a call option to result in a gain, the market price of the underlying security must exceed the sum of the exercise price, the premium paid, and transaction costs. When the Fund purchases a put option, it receives, in return for the premium it pays, the right to sell to the writer of the option the underlying security at a specified price at any time before the option expires. The Fund purchases put options in anticipation of a decline in the market value of the underlying security. During the life of the put option, the Fund is able to sell the underlying security at the exercise price regardless of any decline in the market price of the underlying security. In order for a put option to result in a gain, the market price of the underlying security must decline, during the option period, below the exercise price enough to cover the premium and transaction costs. Once the Fund purchases an option, it may close out its position by selling an option of the same series as the option previously purchased. The Fund has a gain or loss depending on whether the closing sale price exceeds the initial purchase price plus related transaction costs.  Options on Securities Indices. The Fund may purchase and sell put and call options on any securities index based on securities in which the Fund may invest. Securities index options are designed to reflect price fluctuations in a group of securities or segment of the securities market rather than price fluctuations in a single security. Options on securities indices are similar to options on securities, except that the exercise of securities index options requires cash payments and does not involve the actual purchase or sale of securities. The Fund engages in transactions in put and call options on securities indices for the same purposes as they engage in transactions in options on securities. When the Fund writes call options on securities indices, it holds in its portfolio underlying securities which, in the judgment of the Sub-Advisor, correlate closely with the securities index and which have a value at least equal to the aggregate amount of the securities index options.  Risks Associated with Option Transactions. An option position may be closed out only on an exchange that provides a secondary market for an option of the same series. The Fund generally purchases or writes only those options for which there appears to be an active secondary market. However, there is no assurance that a liquid secondary market on an exchange exists for any particular option, or at any particular time. If the Fund is unable to effect closing sale transactions in options it has purchased, it has to exercise its options in order to realize any profit and may incur transaction costs upon the purchase or sale of underlying securities. If the Fund is unable to effect a closing purchase transaction for a covered option that it has written, it is not able to sell the underlying securities, or dispose of the assets held in a segregated account, until the option expires or is exercised. The Fund's ability to terminate option positions established in the over-the-counter market may be more limited than for exchange- traded options and may also involve the risk that broker-dealers participating in such transactions might fail to meet their obligations.  Futures Contracts and Options on Futures Contracts. The Fund may purchase and sell financial futures contracts and options on those contracts. Financial futures contracts are commodities contracts based on financial instruments such as U.S. Treasury bonds or bills or on securities indices such as the S&P 500 Index. Futures contracts, options on futures contracts, and the commodity exchanges on which they are traded are regulated by the Commodity Futures Trading Commission. Through the purchase and sale of futures contracts and related options, a Fund may seek to hedge against a decline in the value of securities owned by the Fund or an increase in the price of securities that the Fund plans to purchase. The Fund may enter into futures contracts and related options transactions both for hedging and non-hedging purposes.  Futures Contracts. When the Fund sells a futures contract based on a financial instrument, the Fund is obligated to deliver that kind of instrument at a specified future time for a specified price. When the Fund purchases that kind of contract, it is obligated to take delivery of the instrument at a specified time and to pay the specified price. In most instances, these contracts are closed out by entering into an offsetting transaction before the settlement date. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase plus transaction costs are less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase plus transaction costs. Although the Funds usually liquidate futures contracts on financial instruments, by entering into an offsetting transaction before the settlement date, they may make or take delivery of the underlying securities when it appears economically advantageous to do so. A futures contract based on a securities index provides for the purchase or sale of a group of securities at a specified future time for a specified price. These contracts do not require actual delivery of securities but result in a cash settlement. The amount of the settlement is based on the difference in value of the index between the time the contract was entered into and the time it is liquidated (at its expiration or earlier if it is closed out by entering into an offsetting transaction). When the Fund purchases or sells a futures contract, it pays a commission to the futures commission merchant through which the Fund executes the transaction. When entering into a futures transaction, the Fund does not pay the execution price, as it does when it purchases a security, or a premium, as it does when it purchases an option. Instead, the Fund deposits an amount of cash or other liquid assets (generally about 5% of the futures contract amount) with its futures commission merchant. This amount is known as "initial margin." In contrast to the use of margin account to purchase securities, the Fund's deposit of initial margin does not constitute the borrowing of money to finance the transaction in the futures contract. The initial margin represents a good faith deposit that helps assure the Fund's performance of the transaction. The futures commission merchant returns the initial margin to the Fund upon termination of the futures contract if the Fund has satisfied all its contractual obligations. Subsequent payments to and from the futures commission merchant, known as "variation margin," are required to be made on a daily basis as the price of the futures contract fluctuates, a process known as "marking to market." The fluctuations make the long or short positions in the futures contract more or less valuable. If the position is closed out by taking an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made. Any additional cash is required to be paid to or released by the broker and the Fund realizes a loss or gain. In using futures contracts, the Fund may seek to establish more certainly, than would otherwise be possible, the effective price of or rate of return on portfolio securities or securities that the Fund proposes to acquire. The Fund, for example, sells futures contracts in anticipation of a rise in interest rates that would cause a decline in the value of its debt investments. When this kind of hedging is successful, the futures contract increases in value when the Fund's debt securities decline in value and thereby keeps the Fund's net asset value from declining as much as it otherwise would. The Fund may also sell futures contracts on securities indices in anticipation of or during a stock market decline in an endeavor to offset a decrease in the market value of its equity investments. When the Fund is not fully invested and anticipates an increase in the cost of securities it intends to purchase, it may purchase financial futures contracts. When increases in the prices of equities are expected, the Fund may purchase futures contracts on securities indices in order to gain rapid market exposure that may partially or entirely offset increases in the cost of the equity securities it intends to purchase.  Options on Futures Contracts. The Fund may also purchase and write call and put options on futures contracts. A call option on a futures contract gives the purchaser the right, in return for the premium paid, to purchase a futures contract (assume a long position) at a specified exercise price at any time before the option expires. A put option gives the purchaser the right, in return for the premium paid, to sell a futures contract (assume a short position), for a specified exercise price, at any time before the option expires. Upon the exercise of a call, the writer of the option is obligated to sell the futures contract (to deliver a long position to the option holder) at the option exercise price, which will presumably be lower than the current market price of the contract in the futures market. Upon exercise of a put, the writer of the option is obligated to purchase the futures contract (deliver a short position to the option holder) at the option exercise price, which will presumably be higher than the current market price of the contract in the futures market. However, as with the trading of futures, most options are closed out prior to their expiration by the purchase or sale of an offsetting option at a market price that reflects an increase or a decrease from the premium originally paid. Options on futures can be used to hedge substantially the same risks addressed by the direct purchase or sale of the underlying futures contracts. For example, if the Fund anticipates a rise in interest rates and a decline in the market value of the debt securities in its portfolio, it might purchase put options or write call options on futures contracts instead of selling futures contracts. If the Fund purchases an option on a futures contract, it may obtain benefits similar to those that would result if it held the futures position itself. But in contrast to a futures transaction, the purchase of an option involves the payment of a premium in addition to transaction costs. In the event of an adverse market movement, however, the Fund is not subject to a risk of loss on the option transaction beyond the price of the premium it paid plus its transaction costs. When the Fund writes an option on a futures contract, the premium paid by the purchaser is deposited with the Fund's custodian. The Fund must maintain with its futures commission merchant all or a portion of the initial margin requirement on the underlying futures contract. It assumes a risk of adverse movement in the price of the underlying futures contract comparable to that involved in holding a futures position. Subsequent payments to and from the futures commission merchant, similar to variation margin payments, are made as the premium and the initial margin requirements are marked to market daily. The premium may partially offset an unfavorable change in the value of portfolio securities, if the option is not exercised, or it may reduce the amount of any loss incurred by the Fund if the option is exercised.  Risks Associated with Futures Transactions. There are a number of risks associated with transactions in futures contracts and related options. The Fund's successful use of futures contracts is subject to the ability of the Sub- Advisor to predict correctly the factors affecting the market values of the Fund's portfolio securities. For example, if the Fund is hedged against the possibility of an increase in interest rates which would adversely affect debt securities held by the Fund and the prices of those debt securities instead increases, the Fund loses part or all of the benefit of the increased value of its securities it hedged because it has offsetting losses in its futures positions. Other risks include imperfect correlation between price movements in the financial instrument or securities index underlying the futures contract, on the one hand, and the price movements of either the futures contract itself or the securities held by the Fund, on the other hand. If the prices do not move in the same direction or to the same extent, the transaction may result in trading losses. Prior to exercise or expiration, a position in futures may be terminated only by entering into a closing purchase or sale transaction. This requires a secondary market on the relevant contract market. The Fund enters into a futures contract or related option only if there appears to be a liquid secondary market. There can be no assurance, however, that such a liquid secondary market exists for any particular futures contract or related option at any specific time. Thus, it may not be possible to close out a futures position once it has been established. Under such circumstances, the Fund continues to be required to make daily cash payments of variation margin in the event of adverse price movements. In such situations, if the Fund has insufficient cash, it may be required to sell portfolio securities to meet daily variation margin requirements at a time when it may be disadvantageous to do so. In addition, the Fund may be required to perform under the terms of the futures contracts it holds. The inability to close out futures positions also could have an adverse impact on the Fund's ability effectively to hedge its portfolio. Most United States futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. This daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day's settlement price at the end of a trading session. Once the daily limit has been reached in a particular type of contract, no more trades may be made on that day at a price beyond that limit. The daily limit governs only price movements during a particular trading day and therefore does not limit potential losses because the limit may prevent the liquidation of unfavorable positions. Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and subjecting some futures traders to substantial losses.  Limitations on the Use of Futures and Options on Futures Contracts. The Fund has claimed an exclusion from the definition of a commodity pool operator under the Commodity Exchange Act and is not subject to registration or regulation as a commodity pool operator under the Commodity Exchange Act,. The Fund may enter into futures contracts and related options transactions, for hedging purposes and for other appropriate risk management purposes, and to modify the Fund's exposure to various currency, equity, or fixed- income markets. The Fund may engage in speculative futures trading. When using futures contracts and options on futures contracts for hedging or risk management purposes, the Fund determines that the price fluctuations in the contracts and options are substantially related to price fluctuations in securities held by the Fund or which it expects to purchase. In pursuing traditional hedging activities, the Fund may sell futures contracts or acquire puts to protect against a decline in the price of securities that the Fund owns. The Fund may purchase futures contracts or calls on futures contracts to protect the Fund against an increase in the price of securities the Fund intends to purchase before it is in a position to do so. When the Fund purchases a futures contract, or purchases a call option on a futures contract, it segregates portfolio assets, which must be liquid and marked to the market daily, in a segregated account. The amount so segregated plus the amount of initial margin held for the account of its futures commission merchant equals the market value of the futures contract. With respect to futures contracts that are not legally required to cash settle, the Fund may cover the open position by setting aside or earmarking liquid assets in an amount equal to the market value of the futures contract. With respect to futures that are required to cash settle, however, the Fund is permitted to set aside or earmark liquid assets in an amount equal to the Funds daily marked to market (net) obligation, if any (in other words, the Funds daily net liability, if any) rather than the market value of the futures contract. By setting aside or earmarking assets equal to only its net obligation under cash-settled futures, the Fund will have the ability to utilize these contracts to a greater extent than if the Fund were required to segregate or earmark assets equal to the full market value of the futures contract. Mortgage- and Asset-Backed Securities The yield characteristics of the mortgage- and asset-backed securities in which the Funds may invest differ from those of traditional debt securities. Among the major differences are that the interest and principal payments are made more frequently on mortgage- and asset-backed securities (usually monthly) and that principal may be prepaid at any time because the underlying mortgage loans or other assets generally may be prepaid at any time. As a result, if the Fund purchases those securities at a premium, a prepayment rate that is faster than expected will reduce their yield, while a prepayment rate that is slower than expected will have the opposite effect of increasing yield. If the Fund purchases these securities at a discount, faster than expected prepayments will increase their yield, while slower than expected prepayments will reduce their yield. Amounts available for reinvestment by the Fund are likely to be greater during a period of declining interest rates and, as a result, are likely to be reinvested at lower interest rates than during a period of rising interest rates. In general, the prepayment rate for mortgage-backed securities decreases as interest rates rise and increases as interest rates fall. However, rising interest rates will tend to decrease the value of these securities. In addition, an increase in interest rates may affect the volatility of these securities by effectively changing a security that was considered a short-term security at the time of purchase into a long-term security. Long-term securities generally fluctuate more widely in response to changes in interest rates than short- or medium-term securities. The market for privately issued mortgage- and asset-backed securities is smaller and less liquid than the market for U.S. government mortgage-backed securities. A collateralized mortgage obligation may be structured in a manner that provides a wide variety of investment characteristics (yield, effective maturity, and interest rate sensitivity). As market conditions change, and especially during periods of rapid market interest rate changes, the ability of a collateralized mortgage obligation to provide the anticipated investment characteristics may be greatly diminished. Increased market volatility and/or reduced liquidity may result. Inflation-Indexed Bonds The Funds may invest in inflation-indexed bonds or inflation protected debt securities, which are fixed income securities whose value is periodically adjusted according to the rate of inflation. Two structures are common. The U.S. Treasury and some other issuers utilize a structure that accrues inflation into the principal value of the bond. Most other issuers pay out the Consumer Price Index accruals as part of a semi-annual coupon. Inflation-indexed securities issued by the U.S. Treasury (Treasury Inflation Protected Securities or TIPS) have maturities of approximately five, ten or thirty years, although it is possible that securities with other maturities will be issued in the future. The U.S. Treasury securities pay interest on a semi-annual basis equal to a fixed percentage of the inflation-adjusted principal amount. If the periodic adjustment rate measuring inflation falls, the principal value of inflation-indexed bonds will be adjusted downward, and consequently the interest payable on these securities (calculated with respect to a smaller principal amount) will be reduced. The value of inflation-indexed bonds is expected to change in response to changes in real interest rates. Real interest rates in turn are tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if the rate of inflation rises at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-indexed bonds. In contrast, if nominal interest rates increase at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-indexed bonds. While these securities are expected to be protected from long-term inflationary trends, short-term increases in inflation may lead to a decline in value. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bond's inflation measure. The periodic adjustment of U.S. inflation-indexed bonds is tied to the Consumer Price Index for Urban Consumers (CPI-U), which is calculated monthly by the U.S. Bureau of Labor Statistics. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-indexed bonds issued by a foreign government are generally adjusted to reflect a comparable inflation index calculated by that government. Any increase in the principal amount of an inflation-indexed bond will be considered taxable ordinary income, even though investors do not receive their principal until maturity. Real Estate Investment Trusts (REITs) REITs are pooled investment vehicles that invest in income producing real estate, real estate related loans, or other types of real estate interests. U.S. REITs are allowed to eliminate corporate level federal tax so long as they meet certain requirements of the Internal Revenue Code. Foreign REITs ("REIT-like") entities may have similar tax treatment in their respective countries. Equity real estate investment trusts own real estate properties, while mortgage real estate investment trusts make construction, development, and long-term mortgage loans. Their value may be affected by changes in the underlying property of the trusts, the creditworthiness of the issuer, property taxes, interest rates, and tax and regulatory requirements, such as those relating to the environment. Both types of trusts are not diversified, are dependent upon management skill, are subject to heavy cash flow dependency, defaults by borrowers, self-liquidation, and the possibility of failing to qualify for tax-free status of income under the Internal Revenue Code and failing to maintain exemption from the 1940 Act. In addition, foreign REIT-like entities will be subject to foreign securities risks. (See "Foreign Securities") Zero-Coupon Securities The Fund may invest in zero-coupon securities. Zero-coupon securities have no stated interest rate and pay only the principal portion at a stated date in the future. They usually trade at a substantial discount from their face (par) value. Zero-coupon securities are subject to greater market value fluctuations in response to changing interest rates than debt obligations of comparable maturities that make distributions of interest in cash. Securities Lending The Fund may lend their portfolio securities. The Fund will lend its portfolio securities if as a result the aggregate of such loans made by the Fund would exceed the limits established by the 1940 Act. Portfolio securities may be lent to unaffiliated broker-dealers and other unaffiliated qualified financial institutions provided that such loans are callable at any time on not more than five business days' notice and that cash or other liquid assets equal to at least 100% of the market value of the securities loaned, determined daily, is deposited by the borrower with the Fund and is maintained each business day. While such securities are on loan, the borrower pays the Fund any income accruing thereon. The Fund may invest any cash collateral, thereby earning additional income, and may receive an agreed-upon fee from the borrower. Borrowed securities must be returned when the loan terminates. Any gain or loss in the market value of the borrowed securities that occurs during the term of the loan belongs to the Fund and its shareholders. The Fund pays reasonable administrative, custodial, and other fees in connection with such loans and may pay a negotiated portion of the interest earned on the cash or government securities pledged as collateral to the borrower or placing broker. The Fund does not normally retain voting rights attendant to securities it has lent, but it may call a loan of securities in anticipation of an important vote. Short Sales The Fund may engage in short sales against the box. This technique involves selling either a security owned by the Fund, or a security equivalent in kind and amount to the security sold short that the Fund has the right to obtain, for delivery at a specified date in the future. The Fund may enter into a short sale against the box to hedge against anticipated declines in the market price of portfolio securities. If the value of the securities sold short increases prior to the scheduled delivery date, the Fund loses the opportunity to participate in the gain. Forward Foreign Currency Exchange Contracts The Fund may, but is not obligated to, enter into forward foreign currency exchange contracts. Currency transactions include forward currency contracts and exchange listed or over-the-counter options on currencies. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a specified future date at a price set at the time of the contract. The typical use of a forward contract is to "lock in" the price of a security in U.S. dollars or some other foreign currency which the Fund is holding in its portfolio. By entering into a forward contract for the purchase or sale, for a fixed amount of dollars or other currency, of the amount of foreign currency involved in the underlying security transactions, the Fund may be able to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar or other currency which is being used for the security purchase and the foreign currency in which the security is denominated in or exposed to during the period between the date on which the security is purchased or sold and the date on which payment is made or received. The Sub-Advisor also may from time to time utilize forward contracts for other purposes. For example, they may be used to hedge a foreign security held in the portfolio or a security which pays out principal tied to an exchange rate between the U.S. dollar and a foreign currency, against a decline in value of the applicable foreign currency. They also may be used to lock in the current exchange rate of the currency in which those securities anticipated to be purchased are denominated in or exposed to. At times, the Fund may enter into "cross-currency" hedging transactions involving currencies other than those in which securities are held or proposed to be purchased are denominated. The Fund segregates liquid assets in an amount equal to its daily marked-to-market (net) obligation (i.e., its daily net liability, if any) with respect to forward currency contracts. It should be noted that the use of forward foreign currency exchange contracts does not eliminate fluctuations in the underlying prices of the securities. It simply establishes a rate of exchange between the currencies that can be achieved at some future point in time. Additionally, although such contracts tend to minimize the risk of loss due to a decline in the value of the hedged currency, they also tend to limit any potential gain that might result if the value of the currency increases. Currency hedging involves some of the same risks and considerations as other transactions with similar instruments. Currency transactions can result in losses to the Fund if the currency being hedged fluctuates in value to a degree or in a direction that is not anticipated. Further, the risk exists that the perceived linkage between various currencies may not be present or may not be present during the particular time that the Fund is engaging in proxy hedging. Currency transactions are also subject to risks different from those of other portfolio transactions. Because currency control is of great importance to the issuing governments and influences economic planning and policy, purchases and sales of currency and related instruments can be adversely affected by government exchange controls, limitations or restrictions on repatriation of currency, and manipulations or exchange restrictions imposed by governments. These forms of governmental actions can result in losses to the Fund if it is unable to deliver or receive currency or monies in settlement of obligations. They could also cause hedges the Fund has entered into to be rendered useless, resulting in full currency exposure as well as incurring transaction costs. Currency exchange rates may also fluctuate based on factors extrinsic to a country's economy. Buyers and sellers of currency forward contracts are subject to the same risks that apply to the use of forward contracts generally. Further, settlement of a currency forward contract for the purchase of most currencies must occur at a bank based in the issuing nation. The ability to establish and close out positions on trading options on currency futures contracts is subject to the maintenance of a liquid market that may not always be available. Moreover, the Fund bears the risk of loss of the amount expected to be received under a forward contract in the event of the default as bankruptcy of a forward counterparty. Repurchase and Reverse Repurchase Agreements, Mortgage Dollar Rolls and Sale-Buybacks The Fund may invest in repurchase and reverse repurchase agreements. In a repurchase agreement, the Fund purchases a security and simultaneously commits to resell that security to the seller at an agreed upon price on an agreed upon date within a number of days (usually not more than seven) from the date of purchase. The resale price consists of the purchase price plus an amount that is unrelated to the coupon rate or maturity of the purchased security. A repurchase agreement involves the obligation of the seller to pay the agreed upon price, which obligation is in effect secured by the value (at least equal to the amount of the agreed upon resale price and marked-to-market daily) of the underlying security or "collateral." A risk associated with repurchase agreements is the failure of the seller to repurchase the securities as agreed, which may cause the Fund to suffer a loss if the market value of such securities declines before they can be liquidated on the open market. In the event of bankruptcy or insolvency of the seller, the Fund may encounter delays and incur costs in liquidating the underlying security. Repurchase agreements that mature in more than seven days are subject to the Fund's limit on illiquid investments. While it is not possible to eliminate all risks from these transactions, it is the policy of the Fund to limit repurchase agreements to those parties whose creditworthiness has been reviewed and found satisfactory by the Sub-Advisor. The Fund may use reverse repurchase agreements, mortgage dollar rolls, and economically similar transactions to obtain cash to satisfy unusually heavy redemption requests or for other temporary or emergency purposes without the necessity of selling portfolio securities, or to earn additional income on portfolio securities, such as Treasury bills or notes. In a reverse repurchase agreement, the Fund sells a portfolio security to another party, such as a bank or broker-dealer, in return for cash and agrees to repurchase the instrument at a particular price and time. While a reverse repurchase agreement is outstanding, the Fund will maintain cash or appropriate liquid assets to cover its obligation under the agreement. The Fund will enter into reverse repurchase agreements only with parties that the Sub-Advisor deems creditworthy. Using reverse repurchase agreements to earn additional income involves the risk that the interest earned on the invested proceeds is less than the expense of the reverse repurchase agreement transaction. This technique may also have a leveraging effect on the Fund, although the Fund's intent to segregate assets in the amount of the reverse repurchase obligation minimizes this effect. A "mortgage dollar roll" is similar to a reverse repurchase agreement in certain respects. In a "dollar roll" transaction the Fund sells a mortgage-related security, such as a security issued by the Government National Mortgage Association, to a dealer and simultaneously agrees to repurchase a similar security (but not the same security) in the future at a pre-determined price. A dollar roll can be viewed, like a reverse repurchase agreement, as a collateralized borrowing in which the Fund pledges a mortgage-related security to a dealer to obtain cash. Unlike in the case of reverse repurchase agreements, the dealer with which the Fund enters into a dollar roll transaction is not obligated to return the same securities as those originally sold by the Fund, but only securities which are "substantially identical." To be considered "substantially identical," the securities returned to the Fund generally must: 1) be collateralized by the same types of underlying mortgages; 2) be issued by the same agency and be part of the same program; 3) have a similar original stated maturity; 4) have identical net coupon rates; 5) have similar market yields (and therefore price); and 6) satisfy "good delivery" requirements, meaning that the aggregate principal amounts of the securities delivered and received back must be within 0.01% of the initial amount delivered. The Fund's obligations under a dollar roll agreement must be covered by segregated liquid assets equal in value to the securities subject to repurchase by the Fund. The Fund also may effect simultaneous purchase and sale transactions that are known as "sale-buybacks." A sale- buyback is similar to a reverse repurchase agreement, except that in a sale-buyback, the counterparty who purchases the security is entitled to receive any principal or interest payments made on the underlying security pending settlement of the Fund's repurchase of the underlying security. The Fund's obligations under a sale-buyback typically would be offset by liquid assets equal in value to the amount of the Fund's forward commitment to repurchase the subject security. Swap Agreements and Options on Swap Agreements The Fund may engage in swap transactions, including, but not limited to, swap agreements on interest rates, security or commodity indexes, specific securities and commodities, and credit and event-linked swaps, to the extent permitted by its investment restrictions. To the extent the Fund may invest in foreign currency-denominated securities, it may also invest in currency exchange rate swap agreements. The Fund may also enter into options on swap agreements ("swap options"). The Fund may enter into swap transactions for any legal purpose consistent with its investment objectives and policies, such as for the purpose of attempting to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets, to protect against currency fluctuations, as a duration management technique, to protect against any increase in the price of securities the Fund anticipates purchasing at a later date, or to gain exposure to certain markets in the most economical way possible. Swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor. The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount," i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a "basket" of securities or commodities representing a particular index. Forms of swap agreements include interest rate caps, under which, in return for a premium, one party agrees to make payments to the other to the extent that interest rates exceed a specified rate, or "cap"; interest rate floors, under which, in return for a premium, one party agrees to make payments to the other to the extent that interest rates fall below a specified rate, or "floor"; and interest rate collars, under which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against interest rate movements exceeding given minimum or maximum levels. Consistent with the Fund's investment objectives and general investment policies, certain of the Funds may invest in commodity swap agreements. For example, an investment in a commodity swap agreement may involve the exchange of floating-rate interest payments for the total return on a commodity index. In a total return commodity swap, the Fund will receive the price appreciation of a commodity index, a portion of the index, or a single commodity in exchange for paying an agreed-upon fee. If the commodity swap is for one period, the Fund may pay a fixed fee, established at the outset of the swap. However, if the term of the commodity swap is for more than one period, with interim swap payments, the Fund may pay an adjustable or floating fee. With a "floating" rate, the fee may be pegged to a base rate, such as the London Interbank Offered Rate, and is adjusted each period. Therefore, if interest rates increase over the term of the swap contract, the Fund may be required to pay a higher fee at each swap reset date. The Fund may enter into credit default swap agreements. The "buyer" in a credit default contract is obligated to pay the "seller" a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or "par value," of the reference obligation in exchange for the reference obligation. The Fund may be either the buyer or seller in a credit default swap transaction. If the Fund is a buyer and no event of default occurs, the Fund will lose its investment and recover nothing. However, if an event of default occurs, the Fund (if the buyer) will receive the full notional value of the reference obligation that may have little or no value. As a seller, the Fund receives a fixed rate of income throughout the term of the contract, which typically is between six months and three years, provided that there is no default event. If an event of default occurs, the seller must pay the buyer the full notional value of the reference obligation. A swap option is a contract that gives a counterparty the right (but not the obligation) in return for payment of a premium, to enter into a new swap agreement or to shorten, extend, cancel, or otherwise modify an existing swap agreement, at some designated future time on specified terms. The Fund may write (sell) and purchase put and call swap options. Most swap agreements entered into by the Funds would calculate the obligations of the parties to the agreement on a "net basis." Consequently, the Fund's current obligations (or rights) under a swap agreement will generally be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the "net amount"). The Fund's current obligations under a swap agreement will be accrued daily (offset against any amounts owed to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the segregation of assets determined to be liquid by the Manager or Sub-Advisor in accordance with procedures established by the Board of Directors, to avoid any potential leveraging of the Fund's portfolio. Obligations under swap agreements so covered will not be construed to be "senior securities" for purposes of the Fund's investment restriction concerning senior securities. The Fund will not enter into a swap agreement with any single party if the net amount owed or to be received under existing contracts with that party would exceed 5% of the Fund's total assets. Whether the Fund's use of swap agreements or swap options will be successful in furthering its investment objective of total return will depend on the ability of the Fund's Manager or Sub-Advisor to predict correctly whether certain types of investments are likely to produce greater returns than other investments. Because they are two party contracts and because they may have terms of greater than seven days, swap agreements may be considered to be illiquid. Moreover, the Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The Fund will enter into swap agreements only with counterparties that present minimal credit risks, as determined by the Fund's Manager or Sub-Advisor. Certain restrictions imposed on the Fund by the Internal Revenue Code may limit the Fund's ability to use swap agreements. The swaps market is a relatively new market and is largely unregulated. It is possible that developments in the swaps market, including potential government regulation, could adversely affect the Fund's ability to terminate existing swap agreements or to realize amounts to be received under such agreements. Depending on the terms of the particular option agreement, the Fund will generally incur a greater degree of risk when it writes a swap option than it will incur when it purchases a swap option. When the Fund purchases a swap option, it risks losing only the amount of the premium it has paid should it decide to let the option expire unexercised. However, when the Fund writes a swap option, upon exercise of the option the Fund will become obligated according to the terms of the underlying agreement. Liquidity. Some swap markets have grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation. As a result, these swap markets have become relatively liquid. The liquidity of swap agreements will be determined by the Manager or Sub-Advisor based on various factors, including:  the frequency of trades and quotations,  the number of dealers and prospective purchasers in the marketplace,  dealer undertakings to make a market,  the nature of the security (including any demand or tender features), and  the nature of the marketplace for trades (including the ability to assign or offset a portfolio's rights and obligations relating to the investment). Such determination will govern whether a swap will be deemed to be within each Fund's restriction on investments in illiquid securities. For purposes of applying the Fund's investment policies and restrictions (as stated in the Prospectuses and this Statement of Additional Information) swap agreements are generally valued by the Funds at market value. In the case of a credit default swap sold by the Fund (i.e., where the Fund is selling credit default protection), however, the Fund will value the swap at its notional amount. The manner in which the Funds value certain securities or other instruments for purposes of applying investment policies and restrictions may differ from the manner in which those investments are valued by other types of investors. When-Issued, Delayed Delivery, and Forward Commitment Transactions The Fund may purchase or sell securities on a when-issued, delayed delivery, or forward commitment basis. When such purchases are outstanding, the Fund will segregate until the settlement date assets determined to be liquid by the Sub-Advisor in accordance with procedures established by the Board of Directors, in an amount sufficient to meet the purchase price. Typically, no income accrues on securities the Fund has committed to purchase prior to the time delivery of the securities is made, although the Fund may earn income on securities it has segregated. When purchasing a security on a when-issued, delayed delivery, or forward commitment basis, the Fund assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations, and takes such fluctuations into account when determining its net asset value. Because the Fund is not required to pay for the security until the delivery date, these risks are in addition to the risks associated with the Fund's other investments. If the Fund remains substantially fully invested at a time when when-issued, delayed delivery, or forward commitment purchases are outstanding, the purchases may result in a form of leverage. When the Fund has sold a security on a when-issued, delayed delivery, or forward commitment basis, the Fund does not participate in future gains or losses with respect to the security. If the other party to a transaction fails to deliver or pay for the securities, the Fund could miss a favorable price or yield opportunity or could suffer a loss. The Fund may dispose of or renegotiate a transaction after it is entered into, and may sell when-issued, delayed delivery, or forward commitment securities before they are delivered, which may result in a capital gain or loss. There is no percentage limitation on the extent to which the Funds may purchase or sell securities on a when-issued, delayed delivery, or forward commitment basis. Money Market Instruments/Temporary Defensive Position The Fund may make money market investments (cash equivalents), without limit, pending other investment or settlement, for liquidity, or in adverse market conditions. Following are descriptions of the types of money market instruments that the Fund may purchase:  U.S. Government Securities - Securities issued or guaranteed by the U.S. government, including treasury bills, notes, and bonds.  U.S. Government Agency Securities - Obligations issued or guaranteed by agencies or instrumentalities of the U.S. government.  U.S. agency obligations include, but are not limited to, the Bank for Cooperatives, Federal Home Loan Banks, and Federal Intermediate Credit Banks.  U.S. instrumentality obligations include, but are not limited to, the Export-Import Bank, Federal Home Loan Mortgage Corporation, and Federal National Mortgage Association. Some obligations issued or guaranteed by U.S. government agencies and instrumentalities are supported by the full faith and credit of the U.S. Treasury. Others, such as those issued by the Federal National Mortgage Association, are supported by discretionary authority of the U.S. government to purchase certain obligations of the agency or instrumentality. Still others, such as those issued by the Student Loan Marketing Association, are supported only by the credit of the agency or instrumentality.  Bank Obligations - Certificates of deposit, time deposits and bankers' acceptances of U.S. commercial banks having total assets of at least one billion dollars and overseas branches of U.S. commercial banks and foreign banks, which in the opinion of the Sub-Advisor, are of comparable quality. However, each such bank with its branches has total assets of at least five billion dollars, and certificates, including time deposits of domestic savings and loan associations having at least one billion dollars in assets that are insured by the Federal Savings and Loan Insurance Corporation. The Fund may acquire obligations of U.S. banks that are not members of the Federal Reserve System or of the Federal Deposit Insurance Corporation. Obligations of foreign banks and obligations of overseas branches of U.S. banks are subject to somewhat different regulations and risks than those of U.S. domestic banks. For example, an issuing bank may be able to maintain that the liability for an investment is solely that of the overseas branch which could exposethe Fund to a greater risk of loss. In addition, obligations of foreign banks or of overseas branches of U.S. banks may be affected by governmental action in the country of domicile of the branch or parent bank. Examples of adverse foreign governmental actions include the imposition of currency controls, the imposition of withholding taxes on interest income payable on such obligations, interest limitations, seizure or nationalization of assets, or the declaration of a moratorium. Deposits in foreign banks or foreign branches of U.S. banks are not covered by the Federal Deposit Insurance Corporation. The Fund only buys short-term instruments where the risks of adverse governmental action are believed by the Sub-Advisor to be minimal. The Fund considers these factors, along with other appropriate factors, in making an investment decision to acquire such obligations. It only acquires those which, in the opinion of management, are of an investment quality comparable to other debt securities bought by the Fund. The Fund may invest in certificates of deposit of selected banks having less than one billion dollars of assets providing the certificates do not exceed the level of insurance (currently $100,000) provided by the applicable government agency. A certificate of deposit is issued against funds deposited in a bank or savings and loan association for a definite period of time, at a specified rate of return. Normally they are negotiable. However, the Fund occasionally may invest in certificates of deposit which are not negotiable. Such certificates may provide for interest penalties in the event of withdrawal prior to their maturity. A bankers' acceptance is a short-term credit instrument issued by corporations to finance the import, export, transfer, or storage of goods. They are termed "accepted" when a bank guarantees their payment at maturity and reflect the obligation of both the bank and drawer to pay the face amount of the instrument at maturity. Other Investment Companies The Fund reserves the right to invest up to 10% of its total assets in the securities of all investment companies, but may not acquire more than 3% of the voting securities of, nor invest more than 5% of its total assets in securities of, any other investment company except in connection with a merger, consolidation, or plan of reorganization and except as permitted by the 1940 Act, SEC rules adopted under the 1940 Act or exemptions granted by the Securities and Exchange Commission. Securities of other investment companies, including shares of closed-end investment companies, unit investment trusts, various exchange-traded funds ("ETFs"), and other open-end investment companies, represent interests in professionally managed portfolios that may invest in any type of instrument. Certain types of investment companies, such as closed-end investment companies, issue a fixed number of shares that trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. Others are continuously offered at net asset value, but may also be traded in the secondary market. ETFs are often structured to perform in a similar fashion to a broad-based securities index. Investing in ETFs involves substantially the same risks as investing directly in the underlying instruments. In addition, ETFs involve the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the index or underlying instruments. As a shareholder in an investment company, the Fund would bear its ratable share of that entity's expenses, including its advisory and administrative fees. The Fund would also continue to pay its own advisory fees and other expenses. Consequently, the Fund and its shareholders, in effect, will be absorbing two levels of fees with respect to investments in other investment companies. Portfolio Turnover Portfolio turnover is a measure of how frequently a portfolio's securities are bought and sold. The portfolio turnover rate is generally calculated as the dollar value of the lesser of a portfolio's purchases or sales of shares of securities during a given year, divided by the monthly average value of the portfolio securities during that year (excluding securities whose maturity or expiration at the time of acquisition were less than one year). For example, a portfolio reporting a 100% portfolio turnover rate would have purchased and sold securities worth as much as the monthly average value of its portfolio securities during the year. It is not possible to predict future turnover rates with accuracy. Many variable factors are outside the control of a portfolio manager. The investment outlook for the securities in which a portfolio may invest may change as a result of unexpected developments in securities markets, economic or monetary policies, or political relationships. High market volatility may result in a portfolio manager using a more active trading strategy than might otherwise be employed. Each portfolio manager considers the economic effects of portfolio turnover but generally does not treat the portfolio turnover rate as a limiting factor in making investment decisions. Sale of shares by investors may require the liquidation of portfolio securities to meet cash flow needs. In addition, changes in a particular portfolio's holdings may be made whenever the portfolio manager considers that a security is no longer appropriate for the portfolio or that another security represents a relatively greater opportunity. Such changes may be made without regard to the length of time that a security has been held. Higher portfolio turnover rates generally increase transaction costs that are expenses of the Fund. Active trading may generate short-term gains (losses) for taxable shareholders. LEADERSHIP STRUCTURE AND BOARD OF DIRECTORS Overall responsibility for directing the business and affairs of the Fund rests with the Board of Directors, who are elected by the Fund's shareholders. In addition to serving on the Board of Directors of the Fund, each director serves on the Board of Principal Variable Contracts Funds, Inc. (PVC). The Board is responsible for overseeing the operations of the Fund in accordance with the provisions of the Investment Company Act, other applicable laws and the Fund's charter. The Board of Directors elects the officers of the Fund to supervise its day-to-day operations. The Board meets in regularly scheduled meetings eight times throughout the year. Board meetings may occur in-person or by telephone. In addition, the Board holds special in-person or telephonic meetings or informal conference calls to discuss specific matters that may arise or require action between regular meetings. Board members who are not "interested persons" ("Independent Directors") of the Fund meet annually to consider renewal of the Fund's advisory contracts. The Board is currently composed of twelve members, nine of whom are Independent Directors of the Fund. Each director has significant prior senior management and/or board experience. The Chairman of the Board is an interested person of the Fund. The independent directors of the Fund have appointed a lead independent director whose role is to review and approve, with the Chairman, the agenda for each Board meeting and facilitate communication among the Fund's independent directors as well as communication between the independent directors, management of the Fund and the full Board. The Fund has determined that the Board's leadership structure is appropriate given the characteristics and circumstances of the Fund, including such items as the number of series or portfolios that comprise the Fund, the variety of asset classes those series reflect, the net assets of the Fund, the committee structure of the Board and the distribution arrangements of the Fund. The directors were selected to serve and continue on the Board based upon their skills, experience, judgment, analytical ability, diligence, ability to work effectively with other Board members, a commitment to the interests of shareholders and, for each independent director, a demonstrated willingness to take an independent and questioning view of management. In addition to those qualifications, the following is a brief discussion of the specific education, experience, qualifications, or skills that led to the conclusion, as of the date of this Statement of Additional Information, that each person identified below should serve as a director for the Fund. As required by rules the SEC has adopted under the Investment Company Act, the Fund's Independent Directors select and nominate all candidates for Independent Director positions. Independent Directors Elizabeth Ballantine. Ms. Ballantine has served as a director of the Fund since 2004. Ms. Ballantine has also served as a director of PVC since 2004. Through her professional training and experience as an attorney and her experience as a director of Principal Funds, investment consultant and director of McClatchy Company, Ms. Ballantine is experienced in financial, investment and regulatory matters. Kristianne Blake. Ms. Blake has served as a director of the Fund since 2007. Ms. Blake has also served as a director of PVC since 2007. From 1998-2007, Ms. Blake served as a Trustee of the WM Group of Funds. Ms. Blake has been a director of the Russell Investment Funds since 2000. Through her education, experience as a director of mutual funds and employment experience, Ms. Blake is experienced with financial, accounting, regulatory and investment matters. Craig Damos. Mr. Damos has served as a director of the Fund since 2008. Mr. Damos has also served as a director of PVC since 2008. Mr. Damos served as President and Chief Executive Officer of Weitz Company from 2006-2010 and Vertical Growth Officer from 2004-2006. From 2000-2004, Mr. Damos served as the Chief Financial Officer of Weitz Company. From 2005-2008, Mr. Damos served as a director of West Bank. Through his education, experience as a director of Principal Funds and employment experience, Mr. Damos is experienced with financial, accounting, regulatory and investment matters. Richard W. Gilbert. Mr. Gilbert has served as a director of the Fund since 2000. Mr. Gilbert has also served as a director of PVC since 2000. From 1988-1993, Mr. Gilbert served as the Chairman of the Board of the Federal Home Loan Bank of Chicago. Since 2005, Mr. Gilbert has served as a director of Calamos Asset Management, Inc. Through his service as a director of Principal Funds and his employment experience, Mr. Gilbert is experienced with financial, regulatory and investment matters. Mark A. Grimmett. Mr. Grimmett has served as a director of the Fund since 2004. Mr. Grimmett has also served as a director of PVC since 2004. Mr. Grimmett is a certified public accountant. Since 1996, Mr. Grimmett has served as the Chief Financial Officer for Merle Norman Cosmetics, Inc. Through his service as a director of Principal Funds, his education and his employment experience, Mr. Grimmett is experienced with financial, accounting, regulatory and investment matters. Fritz Hirsch. Mr. Hirsch has served as director of the Fund since 2005. Mr. Hirsch has also served as a director of the PVC since 2005. From 1983-1985, Mr. Hirsch served as Chief Financial Officer of Sassy, Inc. From 1986-2009, Mr. Hirsch served as President and Chief Executive Officer of Sassy, Inc. Through his experience as a director of the Principal Funds and employment experience, Mr. Hirsch is experienced with financial, accounting, regulatory and investment matters. William Kimball. Mr. Kimball has served as director of the Fund since 2000. Mr. Kimball has also served as a director of the PVC since 2000. From 1998-2004, Mr. Kimball served as Chairman and CEO of Medicap Pharmacies, Inc. Prior to 1998, Mr. Kimball served as President and CEO of Medicap. Since 2004, Mr. Kimball has served as director of Casey's General Store, Inc. Through his experience as a director of the Principal Funds and his employment experience, Mr. Kimball is experienced with financial, regulatory and investment matters. Barbara Lukavsky. Ms. Lukavsky has served as a director of the Fund since 1993. Ms. Lukavsky has also served as a director of PVC since 1993. Ms. Lukavsky founded Barbican Enterprises, Inc. and since 1994 has served as its President and CEO. Through her experience as a director of the Principal Funds and employment experience, Ms. Lukavsky is experienced with financial, regulatory, marketing and investment matters. Daniel Pavelich. Mr. Pavelich has served as a director of the Fund since 2007. Mr. Pavelich has also served as a director of PVC since 2007. From 1998-2007, Mr. Pavelich served as a Trustee of the WM Group of Funds. From 1996-1999, Mr. Pavelich served as Chairman and CEO of BDO Seidman and as its Chairman from 1994-1996. Through his education, experience as a director of mutual funds and his employment experience, Mr. Pavelich is experienced with financial, accounting, regulatory and investment matters. Interested Directors Ralph C. Eucher. Mr. Eucher has served as a director of the Fund since 1999. Mr. Eucher has also served as a director of PVC since 1999. Mr. Eucher has served as a director of Principal Management Corporation and Princor Financial Services Corporation since 1999. Mr. Eucher has been a Senior Vice President at Principal Financial Group, Inc. since 2002. Through his professional training and experience as an attorney and his service as a director of Principal Funds and his employment experience, Mr. Eucher is experienced with financial, regulatory and investment matters. Nora M. Everett. Ms. Everett has served as a director of the Fund since 2008. Ms. Everett has also served as a director of PVC since 2008. From 2004-2008, Ms. Everett was Senior Vice President and Deputy General Counsel at Principal Financial Group, Inc. From 2001-2004, Ms. Everett was Vice President and Counsel at Principal Financial Group. Through her professional training and experience as an attorney and her service as a director of Principal Funds and her employment experience, Ms. Everett is experienced with financial, regulatory and investment matters. William G. Papesh. Mr. Papesh has served as a director of the Fund since 2007. Mr. Papesh has also served as a director of PVC since 2007. From 1987-2007, Mr. Papesh served as a Trustee, President and Chief Executive Officer of the WM Group of Funds. Through his experience as a director of mutual funds and his employment experience, Mr. Papesh is experienced with financial, regulatory and investment matters. Risk oversight forms part of the Board's general oversight of the Fund and is addressed as part of various Board and Committee activities. As part of its regular oversight of the Funds, the Board, directly or through a Committee, interacts with and reviews reports from, among others, Fund management, sub-advisers, the Fund's Chief Compliance Officer, the independent registered public accounting firm for the Fund, internal auditors for Principal or its affiliates, as appropriate, regarding risks faced by the Fund. The Board, with the assistance of Fund management and Principal, reviews investment policies and risks in connection with its review of the Funds' performance. The Board has appointed a Chief Compliance Officer who oversees the implementation and testing of the Fund's compliance program and reports to the Board regarding compliance matters for the Fund and its principal service providers. In addition, as part of the Board's periodic review of the Fund's advisory, sub-advisory and other service provider agreements, the Board may consider risk management aspects of their operations and the functions for which they are responsible. With respect to valuation, the Board oversees a Principal valuation committee comprised of Fund officers and officers of Principal and has approved and periodically reviews valuation policies applicable to valuing the Fund's shares. The Board has established the following committees and the membership of each committee to assist in its oversight functions, including its oversight of the risks the Fund faces. Committee membership is identified on the following pages. Each committee must report its activities to the Board on a regular basis. As used in this SAI, the Fund Complex refers to all series of Principal Funds, Inc. (including those not contained in this SAI) and Principal Variable Contracts Funds, Inc. Audit Committee The primary purpose of the Committee is to assist the Board in fulfilling certain of its responsibilities. The Audit Committee serves as an independent and objective party to monitor the Fund Complex's accounting policies, financial reporting and internal control system, as well as the work of the independent registered public accountants. The Audit Committee assists Board oversight of 1) the integrity of the Fund Complex's financial statements; 2) the Fund Complex's compliance with certain legal and regulatory requirements; 3) the independent registered public accountants' qualifications and independence; and 4) the performance of the Fund Complex's independent registered public accountants. The Audit Committee also serves to provide an open avenue of communication among the independent registered public accountants, the Manager's internal auditors, Fund Complex management, and the Board. The Audit Committee held five meetings during the last fiscal year. Executive Committee The Committee's primary purpose is to exercise certain powers of the Board of Directors when the Board is not in session. When the Board is not in session, the Committee may exercise all powers of the Board in the management of the business of the Fund Complex except the power to 1) authorize dividends or distributions on stock; 2) issue stock, except as permitted by law 3) recommend to the stockholders any action which requires stockholder approval; 4) amend the bylaws; or 5) approve any merger or share exchange which does not require stockholder approval. The Executive Committee held no meetings during the last fiscal year. Nominating and Governance Committee The Committee's primary purpose is to oversee 1) the structure and efficiency of the Boards of Directors and the committees the Boards establish, and 2) the activities of the Fund Complex's Chief Compliance Officer. The Committee responsibilities include evaluating board membership and functions, committee membership and functions, insurance coverage, and legal and compliance matters. The nominating functions of the Nominating and Governance Committee include selecting and nominating all candidates who are not "interested persons" of the Fund Complex (as defined in the 1940 Act) for election to the Board. Generally, the committee requests director nominee suggestions from the committee members and management. In addition, the committee will consider director candidates recommended by shareholders of the Fund Complex. Recommendations should be submitted in writing to Principal Funds, Inc. at 680 8th Street, Des Moines, Iowa 50392. When evaluating a person as a potential nominee to serve as an independent director, the committee will generally consider, among other factors: age; education; relevant business experience; geographical factors; whether the person is "independent" and otherwise qualified under applicable laws and regulations to serve as a director; and whether the person is willing to serve, and willing and able to commit the time necessary for attendance at meetings and the performance of the duties of an independent director. The committee also meets personally with the nominees and conducts a reference check. The final decision is based on a combination of factors, including the strengths and the experience an individual may bring to the Board. The Committee believes the Board generally benefits from diversity of background, experience and views among its members, and considers this a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Board does not use regularly the services of any professional search firms to identify or evaluate or assist in identifying or evaluating potential candidates or nominees. The Nominating and Governance Committee held four meetings during the last fiscal year. Operations Committee The Committee's primary purpose is to oversee the provision of administrative and distribution services to the Fund Complex, communications with the Fund Complex's shareholders, and review and oversight of the Fund Complex's operations. The Operations Committee held four meetings during the last fiscal year. Management Information The following table presents certain information regarding the Directors of the Fund, including their principal occupations which, unless specific dates are shown, are of more than five years duration. In addition, the table includes information concerning other directorships held by each Director in reporting companies under the Securities Exchange Act of 1934 or registered investment companies under the 1940 Act. Information is listed separately for those Directors who are "interested persons" (as defined in the 1940 Act) of the Fund (the "Interested Directors") and those Directors who are Independent Directors. All Directors serve as directors for each of the two investment companies (with a total of 98 portfolios) sponsored by Principal Life Insurance Company (Principal Life): the Fund and Principal Variable Contracts Funds, Inc. (collectively, the "Fund Complex"). Each officer of the Fund has the same position with Principal Variable Contracts Funds, Inc. The following directors are considered to be Independent Directors. Number of Portfolios in Fund Other Length of Complex Directorships Name, Address, and Time Served Principal Occupation(s) Overseen Held by Year of Birth Position(s) Held with Fund as Director During Past 5 Years by Director Director Elizabeth Ballantine Director Since 2004 Principal, EBA Associates 98 Durango Herald, Inc.; 711 High Street Member Nominating and (consulting and investments McClatchy Des Moines, Iowa 50392 Governance Committee Newspapers, Inc. 1948 Kristianne Blake Director Since 2007 President, Kristianne Gates 98 Avista Corporation; Russell 711 High Street Member Operations Committee Blake, P.S. (personal financial Investment Company* Des Moines, Iowa 50392 and tax planning) Russell Investment Funds* 1954 (48 portfolios overseen) Craig Damos Director Since 2008 Chairman/CEO/President and 98 None 711 High Street Member Operations Committee Vertical Growth Officer, and The Des Moines, Iowa 50392 Weitz Company (general 1954 construction) Richard W. Gilbert Director Since 2000 President, Gilbert 98 Calamos Asset 711 High Street Member Executive Committee Communications, Inc. Management, Inc. Des Moines, Member Nominating and (business consulting) (2005) Iowa 50392 Governance Committee 1940 Mark A. Grimmett Director Since 2004 Executive Vice President and 98 None 711 High Street Member Audit Committee CFO, Merle Norman Cosmetics, Des Moines, Inc. (cosmetics manufacturing) Iowa 50392 1960 Fritz S. Hirsch Director Since 2005 Formerly President, Sassy, Inc. 98 Focus Products Grup 711 High Street Member Audit Committee (manufacturer of infant and (housewares) Des Moines, juvenile products) Iowa 50392 1951 William C. Kimball Director Since 2000 Partner, Kimball - Porter 98 Casey General Stores, Inc. 711 High Street Member Nominating and Investments L.L.C. Des Moines, Governance Committee Iowa 50392 1947 Barbara A. Lukavsky Director Since 1993 President and CEO, Barbican 98 None 711 High Street Member Nominating and Enterprises, Inc. Des Moines, Governance Committee (cosmetics manufacturing) Iowa 50392 1940 Number of Portfolios in Fund Other Length of Complex Directorships Name, Address, and Time Served Principal Occupation(s) Overseen Held by Year of Birth Position(s) Held with Fund as Director During Past 5 Years by Director Director Daniel Pavelich Director Since 2007 Retired 98 Catalytic Inc. 711 High Street Member Audit Committee (offshore software; Des Moines, development); Vaagan Bros. Iowa 50392 Lumber, Inc. 1944 * The Funds and the Funds of Russell Investment Funds and Russell Investment Company have one or more common sub-advisors. The following directors are considered to be Interested Directors because they are affiliated persons of Principal Management Corporation (the Manager); Edge Asset Management, Inc.; or Principal Funds Distributor, Inc. (PFD), the principal underwriter (the Distributor). Positions with the Manager and its Number of Portfolios Other Name, Address and Affiliates; Principal Occupation(s) in Fund Complex Directorships Year of Birth Position(s) Held with Fund Length of Time Served During Past 5 Years Overseen by Director Held by Director Ralph C. Eucher Chairman Since 2000 Director, Principal, since 2008; Chairman, 98 None 711 High Street Director Since 1999 PFD and Princor, since 2008; Des Moines, Senior Vice President, Principal Life, Iowa 50392 and Principal Financial Group, since 1952 2008; Director, PSS and Currency Management Committee - London, since 2008; Director, CCI since 2009; Director, Spectrum since 2005; Director, PSS since 2008 Nora M. Everett Chief Executive Officer Since 2010 President and Director, Principal, since 98 None 711 High Street President Since 2008 2008; Senior Vice President, Retirement & Des Moines, Director Since 2008 Investor Services, Principal Life, since Iowa 50392 2008; Senior Vice President & Deputy 1959 General Counsel, Principal Life, 2004- 2008; Director, PFD, since 2008; CEO, Princor, since 2009; Director, Princor, PSS, Edge, Principal Asset Management Co. (Asia) Limited, since 2008; Chairman, PFA, since 2010; Director, Principal International and Principal International Holding Company, LLC, since 2006 William G. Papesh Director Since 2007 Retired December 2007. Prior thereto, 98 None 711 High Street Member Operations Committee President and CEO of WM Group of Des Moines, Funds; President and Director of Edge Iowa 50392 Asset Management, Inc. 1943 Officers of the Fund The following table presents certain information regarding the officers of the Fund, including their principal occupations which, unless specific dates are shown, are of more than five years duration. Officers serve at the pleasure of the Board of Directors. Name, Address and Position(s) Held with Fund and Positions with the Manager and its Affiliates; Year of Birth Length of Time Served Principal Occupations During Past 5 Years Craig L. Bassett Treasurer Vice President and Treasurer, Principal Life; 711 High Street (since 1996) Treasurer, Principal, PFD, Princor and Spectrum since 2006; Des Moines, Iowa 50392 Vice President and Treasure, Edge and Principal - REI since 2006; 1952 Treasurer, PSS since 2007; Vice President and Treasurer, Principal Principal Global Columbus Circle, LLC and PGI since 2007 Michael J. Beer Executive Vice President Executive Vice President, Chief Operating Officer and Director, Principal, 711 High Street (since 1999) since 2008; Executive Vice President, PFD since 2006; Des Moines, Iowa 50392 President and Director, Princor since 2006; Vice President/Mutual Funds 1961 and Broker Dealer, Principal Life, since 2001; President and Director, PSS since 2007 Randy L. Bergstrom Assistant Tax Counsel Counsel, Principal Life; Counsel, PGI, since 2006 711 High Street (since 2005) Des Moines, Iowa 50392 1955 David J. Brown Chief Compliance Officer Vice President/Product and Distribution Compliance, Principal Life; 711 High Street (since 2004) Senior Vice President, PFD, Principal and Princor, since 2006; Des Moines, Iowa 50392 Senior Vice President PSS, since 2007 1960 Jill R. Brown Senior Vice President President, PFD since 2010; Senior Vice President/Chief Financial Officer, 1100 Investment Boulevard, Ste 200 (since 2007) Princor since 2006; Senior Vice President/Chief Financial Officer, PFD and El Dorado Hills, CA 95762 PSS since 2007; Senior Vice President/Chief Financial Officer, Principal 1967 since 2008 Cary Fuchs Senior Vice President of Distribution President, PFD, 2007-2010; Vice President, PSS, since 2008; FVO, WMSS, 1100 Investment Boulevard, Ste 200 (since 2007) 2005-2007; prior thereto, Divisional Vice President, BFDS El Dorado Hills, CA 95762 1957 Stephen G. Gallaher Assistant Counsel Assistant General Counsel, Principal Life and PFD since 2006; 711 High Street (since 2006) Assistant General Counsel, PMC, PSS, and Princor since 2007; Des Moines, Iowa 50392 Prior thereto, self-employed writer 1955 Ernest H. Gillum Vice President (since 1998) Chief Compliance Officer, Principal since 2004; Vice President - Product 711 High Street Assistant Secretary (since 1993) Development, Principal and Princor, since 2000; Vice President, PSS, since Des Moines, Iowa 50392 2007 1955 Name, Address and Position(s) Held with Fund and Positions with the Manager and its Affiliates; Year of Birth Length of Time Served Principal Occupations During Past 5 Years Patrick A. Kirchner Assistant Counsel Counsel, Principal Life; Assistant General Counsel, Principal, PGI 711 High Street (since 2002) and Princor since 2008 Des Moines, Iowa 50392 1960 Carolyn F. Kolks Assistant Tax Counsel Counsel, Principal Life since, 2005 711 High Street (since 2005) Des Moines, Iowa 50392 1962 Jennifer A. Mills Assistant Counsel Attorney, Principal Life since 2008; Counsel, Princor, PSS, Principal, and 711 High Street (since 2010) PFD, since 2009; Counsel, Principal, Princor, and PFD since 2009; Des Moines, IA 50392 Registered Product Analyst, Principal Funds, 2007-2008, Registered Product 1973 Development Consultant, Princor, 2006-2007; and prior thereto, Judicial Law Clerk, Iowa Supreme Court Layne A. Rasmussen Chief Financial Officer (since 2008) Financial Controller, Principal Financial Group, since 2005 711 High Street Vice President (since 2005) Des Moines, Iowa 50392 Controller (since 2000) 1958 Michael D. Roughton Counsel Vice President and Associate General Counsel, Principal Life and 711 High Street (since 1991) Principal Financial Group since 2001; Counsel, PGI, since 2001; Senior Vice Des Moines, Iowa 50392 President and Counsel, Principal and Princor, since 2001; Senior Vice 1951 President and Counsel, PFD since 2007 Adam U. Shaikh Assistant Counsel Counsel, Principal Life and PFD, since 2006. Prior thereto, practicing 711 High Street (since 2006) attorney; Counsel, Principal, since 2007 Des Moines, Iowa 50392 1972 Dan L. Westholm Assistant Treasurer Director - Treasury, Principal Life, Principal, and Princor. 711 High Street (since 2006) Des Moines, Iowa 50392 1966 Beth C. Wilson Vice President and Secretary Vice President, Principal, since 2007. Prior thereto, Segment Business 711 High Street (since 2007) Manager for Pella Corp. Des Moines, Iowa 50392 1956 Board Committees The Fund Complex's board has the following four committees: Audit Committee, Executive Committee, Nominating and Governance Committee, and Operations Committee. Committee membership is identified on the previous pages. Each committee must report its activities to the Board on a regular basis. Audit Committee The primary purpose of the Committee is to assist the Board in fulfilling certain of its responsibilities. The Audit Committee serves as an independent and objective party to monitor the Fund Complex's accounting policies, financial reporting and internal control system, as well as the work of the independent registered public accountants. The Audit Committee assists Board oversight of 1) the integrity of the Fund Complex's financial statements; 2) the Fund Complex's compliance with certain legal and regulatory requirements; 3) the independent registered public accountants' qualifications and independence; and 4) the performance of the Fund Complex's independent registered public accountants. The Audit Committee also serves to provide an open avenue of communication among the independent registered public accountants, the Manager's internal auditors, Fund Complex management, and the Board. The Audit Committee held four meetings during the last fiscal year. Executive Committee The Committee's primary purpose is to exercise certain powers of the Board of Directors when the Board is not in session. When the Board is not in session, the Committee may exercise all powers of the Board in the management of the business of the Fund Complex except the power to 1) authorize dividends or distributions on stock; 2) issue stock, except as permitted by law 3) recommend to the stockholders any action which requires stockholder approval; 4) amend the bylaws; or 5) approve any merger or share exchange which does not require stockholder approval. The Executive Committee held zero meetings during the last fiscal year. Nominating and Governance Committee The Committee's primary purpose is to oversee 1) the structure and efficiency of the Boards of Directors and the committees the Boards establish, and 2) the activities of the Fund Complex's Chief Compliance Officer. The Committee responsibilities include evaluating board membership and functions, committee membership and functions, insurance coverage, and legal and compliance matters. The nominating functions of the Nominating and Governance Committee include selecting and nominating all candidates who are not "interested persons" of the Fund Complex (as defined in the 1940 Act) for election to the Board. Generally, the committee requests director nominee suggestions from the committee members and management. In addition, the committee will consider director candidates recommended by shareholders of the Fund Complex. Recommendations should be submitted in writing to Principal Funds, Inc. at 680 8th Street, Des Moines, Iowa 50392. The committee has not established any specific minimum qualifications for nominees. When evaluating a person as a potential nominee to serve as an independent director, the committee will generally consider, among other factors: age; education; relevant business experience; geographical factors; whether the person is "independent" and otherwise qualified under applicable laws and regulations to serve as a director; and whether the person is willing to serve, and willing and able to commit the time necessary for attendance at meetings and the performance of the duties of an independent director. The committee also meets personally with the nominees and conducts a reference check. The final decision is based on a combination of factors, including the strengths and the experience an individual may bring to the Board. The Board does not use regularly the services of any professional search firms to identify or evaluate or assist in identifying or evaluating potential candidates or nominees.The Nominating and Governance Committee held four meetings during the last fiscal year. Operations Committee The Committee's primary purpose is to oversee the provision of administrative and distribution services to the Fund Complex, communications with the Fund Complex's shareholders, and review and oversight of the Fund Complex's operations. The Operations Committee held four meetings during the last fiscal year. The following tables set forth the aggregate dollar range of the equity securities of the mutual funds within the Fund Complex which were beneficially owned by the Directors as of December 31, 2009. The Fund Complex currently includes the separate series of the Fund and of Principal Variable Contracts Funds, Inc. For the purpose of these tables, beneficial ownership means a direct or indirect pecuniary interest. Only the Directors who are "interested persons" are eligible to participate in an employee benefit program which invests in Principal Funds, Inc. Directors who beneficially owned shares of the series of the Fund did so through variable life insurance and variable annuity contracts. Please note that exact dollar amounts of securities held are not listed. Rather, ownership is listed based on the following dollar ranges: Independent Directors (not Considered to be "Interested Persons") A $0 B $1 up to and including $10,000 C $10,001 up to and including $50,000 D $50,001 up to and including $100,000 E $100,001 or more Ballantine Blake Damos Gilbert Grimmett Hirsch Kimball Lukavsky Pavelich Total Fund Complex D E E E E E E E E There was no ownership of the Global Real Estate Securities Fund as of . Directors Considered to be "Interested Persons" A $0 B $1 up to and including $10,000 C $10,001 up to and including $50,000 D $50,001 up to and including $100,000 E $100,001 or more Ralph C. Nora M. William Eucher Everett Papesh Total Fund Complex E E E There was no ownership of these Funds as of . Compensation. The Fund does not pay any remuneration to its Directors who are employed by the Manager or its affiliates or to its officers who are furnished to the Fund by the Manager and its affiliates pursuant to the Management Agreement. Each Director who is not an "interested person" received compensation for service as a member of the Boards of all investment companies sponsored by Principal Life based on a schedule that takes into account an annual retainer amount, the number of meetings attended, and expenses incurred. Director compensation and related expenses are allocated to each of the Funds based on the net assets of each relative to combined net assets of all of the investment companies sponsored by Principal Life. The following table provides information regarding the compensation received by the Independent Directors from the Fund and from the Fund Complex during the fiscal year ended October 31, 2009. On that date, there were 2 funds (with a total of 106 portfolios in the Fund Complex). The Fund does not provide retirement benefits to any of the Directors. Fund Director The Fund Complex Elizabeth Ballantine $108,668 $121,075 Kristianne Blake 116,785 130,125 Craig Damos 112,525 125,375 Richard W. Gilbert 126,244 140,675 Mark A. Grimmett 105,288 117,300 Fritz Hirsch 118,960 132,550 William C. Kimball 113,009 125,925 Barbara A. Lukavsky 115,486 128,675 Daniel Pavelich 114,695 127,800 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Control Persons It is presumed that a person who owns more than 25% of the voting securities of a fund controls the fund. A control person could control the outcome of proposals presented to shareholders for approval. As of the date of this SAI, there are no control persons to disclose at this time. The Directors and Officers of the Fund, member companies of the Principal Financial Group, and certain other persons may purchase shares of the Funds without the payment of any sales charge. The sales charge is waived on these transactions because there are either no distribution costs or only minimal distribution costs associated with the transactions. The Principal LifeTime Funds, SAM Portfolios, or Principal Life Insurance Company will vote in the same proportion as shares of the Funds owned by other shareholders. Therefore, neither the Principal LifeTime Funds, SAM Portfolios nor Principal Life Insurance Company exercise voting discretion. The By-laws of the Fund sets the quorum requirement (a quorum must be present at a meeting of shareholders for business to be transacted). The By-laws of the Fund states that a quorum is "The presence in person or by proxy of one-third of the shares of each Fund outstanding at the close of business on the Record Date constitutes a quorum for a meeting of that Fund." Certain proposals presented to shareholders for approval require the vote of a "majority of the outstanding voting securities," which is a term defined in the 1940 Act to mean, with respect to the Fund, the affirmative vote of the lesser of 1) 67% or more of the voting securities of the Fund present at the meeting of that Fund, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or 2) more than 50% of the outstanding voting securities of the Fund (a "Majority of the Outstanding Voting Securities"). The Directors and Officers of the Fund, member companies of the Principal Financial Group, and certain other persons may purchase shares of the Funds without the payment of any sales charge. The sales charge is waived on these transactions because there are either no distribution costs or only minimal distribution costs associated with the transactions. For a description of the persons entitled to a waiver of sales charge in connection with their purchase of shares of the Funds, see the discussion of the waiver of sales charges under the caption "Choosing a Share Class" in the prospectus for the Class A, B, and C shares. Principal Holders of Securities The Fund is unaware of any persons who own beneficially more than 5% of the Fund's outstanding shares. The following list identifies the shareholders of record who own 5% or more of any class of the Fund's outstanding shares as of December 6, 2010. Percentage of Fund/Class Ownership Name and Address of Owner GLOBAL REAL ESTATE SECURITIES (A) 8.50% PERSHING LLC 1 PERSHING PLZ JERSEY CITY NJ 07399-0001 GLOBAL REAL ESTATE SECURITIES (A) 39.24% LPL FINANCIAL FBO CUSTOMER ACCOUNTS ATTN MUTUAL FUND OPERATIONS PO BOX 509046 SAN DIEGO CA 92150-9046 Percentage of Fund/Class Ownership Name and Address of Owner GLOBAL REAL ESTATE SECURITIES (A) 10.17% MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION 4 JACKSONVILLE FL 32246-6484 GLOBAL REAL ESTATE SECURITIES (C) 6.34% PERSHING LLC 1 PERSHING PLZ JERSEY CITY NJ 07399-0001 GLOBAL REAL ESTATE SECURITIES (C) 48.54% MLPF&S FOR THE SOLE BENEFIT OF ITS CUSTOMERS ATTN FUND ADMINISTRATION 4 JACKSONVILLE FL 32246-6484 GLOBAL REAL ESTATE SECURITIES (I) 17.73% SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 GLOBAL REAL ESTATE SECURITIES (I) 25.45% SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 GLOBAL REAL ESTATE SECURITIES (I) 10.67% SAM FLEXIBLE INCOME PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 GLOBAL REAL ESTATE SECURITIES (I) 23.43% SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 Management Ownership As of December 6, 2010, the Officers and Directors of the Fund as a group owned less than 1% of the outstanding shares of any Class of any of the Funds. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors The Manager of the Fund is Principal Management Corporation (Principal), a wholly owned subsidiary of Principal Financial Services, Inc. Principal is an affiliate of Principal Life. The address of Principal is the Principal Financial Group, Des Moines, Iowa 50392. Principal was organized on January 10, 1969, and since that time has managed various mutual funds sponsored by Principal Life. Principal has executed an agreement with Principal Real Estate Investors, LLC (Principal-REI). Principal - REI is an indirect wholly owned subsidiary of Principal Life, an affiliate of Principal, and a member of the Principal Financial Group, was founded in 2000. It manages investments for institutional investors, including Principal Life. Under this Sub-Advisory agreement, Principal-REI agrees to assume the obligations of Principal to provide investment advisory services for the Global Real Estate Securities Fund. For these services, Principal-REI is paid a fee by Principal. Affiliated Persons of the Fund Who are Affiliated Persons of the Advisor For information about affiliated persons of the Fund who are also affiliated persons of Principal or affiliated advisors, see the Interested Director and Officer tables in the Management section. Codes of Ethics The Fund, Principal, Principal - REI, and PFD have adopted Codes of Ethics ("Codes") under Rule 17j-1 of the 1940 Act. Principal has also adopted such a Code under Rule 204A-1 of the Investment Advisers Act of 1940. These Codes are designed to prevent persons with access to information regarding the portfolio trading activity of the Fund from using that information for their personal benefit. In certain circumstances, personal securities trading is permitted in accordance with procedures established by the Codes. The Boards of Directors of Principal, the Fund, and PFD, and each of the Sub-Advisors, periodically review their respective Codes. The Codes are on file with, and available from, the Securities and Exchange Commission. A copy of the Fund's Code will also be provided upon request, which may be made by contacting the Fund. The management fee schedules for the Funds are as follows (expressed as a percentage of average net assets): First $500 Next $500 Next $500 Over $1.5 Fund million million million billion Global Real Estate Securities 0.90 0.88 0.86 0.85 The Fund pays all of its operating expenses. Under the terms of the Management Agreement, Principal is responsible for paying the expenses associated with the organization of each Fund, including the expenses incurred in the initial registration of the Funds with the Securities and Exchange Commission, compensation of personnel, officers and directors who are also affiliated with Principal, and expenses and compensation associated with furnishing office space and all necessary office facilities and equipment and personnel necessary to perform the general corporate functions of the Fund. Portfolio accounting services are provided to the Fund by Principal, under the terms of the Management Agreement. Principal Shareholder Services, Inc., a wholly owned subsidiary of Principal, provides transfer agent services for Class P shares, including qualifying shares of the Fund for sale in states and other jurisdictions, for the Fund pursuant to an additional agreement with the Fund. Principal has contractually agreed to limit the Fund's expenses (excluding interest the Fund incurs in connection with investments they make) on certain share classes of certain of the Funds. The reductions and reimbursements are in amounts that maintain total operating expenses at or below certain limits. The limits are expressed as a percentage of average daily net assets attributable to each respective class on an annualized basis. The expenses borne by Principal are subject to reimbursement by the Funds through the expiration date, provided no reimbursement will be made if it would result in the Funds exceeding the total operating expense limits. The operating expense limits and the agreement terms are as follows: Institutional Class A Class B Class C Class J Class Expiration Global Real Estate Securities Fund 1.45% N/A 2.20% N/A 0.95% 02/28/2011 In addition, Principal has contractually agreed to limit the expenses identified as Other Expenses and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 28, 2012. The expense limit will maintain Other Expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.20% for Class P shares of Global Real Estate Securities. Fees paid for investment management services during the periods indicated were as follows: Management Fees for Periods Ended October 31 (amounts in thousands) Fund Global Real Estate Securities Fund 42 60 4 (1) Period from October 1, 2007 (date operations commenced) through October 31, 2007. Principal pays Principal-REI, as sub-advisor, a fee, paid monthly, at an annual rate as shown below. In calculating the fee for funds included in the table below, assets of any unregistered separate account of Principal Life Insurance Company and any investment company sponsored by Principal Life Insurance Company to which Principal-REI provides investment advisory services and which have the same investment mandate (e.g., global real estate) as the fund for which the fee is calculated, will be combined with the assets of the fund to arrive at net assets. Net Asset Value of Fund First Next Over Fund $1 billion $500 million $1.5 billion Global Real Estate Securities 0.54% 0.48% 0.44% Fees paid for Sub-Advisory services during the periods indicated were as follows: Sub-Advisor Fees For Periods Ended October 31, Fund Global Real Estate Securities $24,076 $36,684 (1) (1) Period from October 1, 2007 (date operations commenced) through October 31, 2007. Underwriting Fees for Periods Ended October 31, (amounts in thousands) Global Real Estate Securities Fund $15 $16 $1 Custodian The custodian of the portfolio securities and cash assets of the Funds is Bank of New York Mellon, One Wall Street, New York, NY 10286. The custodian performs no managerial or policy-making functions for the Funds. MULTIPLE CLASS STRUCTURE The Board of Directors has adopted a multiple class plan (the Multiple Class Plan) pursuant to SEC Rule 18f-3. The share class that is offered by the Fund under this SAI is Class P. The Fund also offers Class A, B, and Institutional shares. The Funds made the following Distribution/12b-1 payments for the year ended October 31, 2009: (amounts in thousands) Global Real Estate Securities Fund $16 INTERMEDIARY COMPENSATION Additional Payments to Intermediaries. Shares of the Fund are sold primarily through intermediaries, such as brokers, dealers, investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators and insurance companies. In addition to payments pursuant to 12b-1 plans, Principal or its affiliates enter into agreements with some intermediaries pursuant to which the intermediaries receive payments for providing services relating to Fund shares. Examples of such services are administrative, networking, recordkeeping, sub-transfer agency and/or shareholder services. In some situations the Fund will reimburse Principal or its affiliates for making such payments; in others the Fund may make such payments directly to intermediaries. For Classes R-1, R-2, R-3, R-4 and R-5 shares, such compensation is generally paid out of the Service Fees and Administrative Service Fees that are disclosed in the prospectus as Other Expenses. Such compensation is generally based on the average asset value of fund shares for the relevant share class held by clients of the intermediary. In addition, Principal or its affiliates may pay, without reimbursement from the Fund, compensation from their own resources, to certain intermediaries that support the distribution of shares of the Fund or provide services to Fund shareholders. The amounts paid to intermediaries may vary, and may vary by share class and by fund. Principal Life Insurance Company is one such intermediary that provides services relating to Fund shares held in retirement plans, and it is typically paid some or all of the Service Fees and Administrative Service Fees pertaining to such plans. Plan recordkeepers, who may have affiliated financial intermediaries that sell shares of the funds, may be paid additional amounts. In addition, financial intermediaries may be affiliates of entities that receive compensation from the Distributor for maintaining retirement plan platforms that facilitate trading by affiliated and non-affiliated financial intermediaries and recordkeeping for retirement plans. A number of factors may be considered in determining the amount of these additional payments, including each financial intermediary's Fund sales and assets, as well as the willingness and ability of the financial intermediary to give the Distributor access to its Financial Professionals for educational and marketing purposes. In some cases, intermediaries will include the Funds on a preferred list. The Distributor's goals include making the Financial Professionals who interact with current and prospective investors and shareholders more knowledgeable about the Funds so that they can provide suitable information and advice about the Funds and related investor services. The amounts paid to intermediaries vary by fund and by share class. Additionally, in some cases the Distributor and its affiliates will provide payments or reimbursements in connection with the costs of conferences, educational seminars, training and marketing efforts related to the Funds. Such activities may be sponsored by intermediaries or the Distributor. The costs associated with such activities may include travel, lodging, entertainment, and meals. In some cases the Distributor will also provide payment or reimbursement for expenses associated with transactions ("ticket") charges and general marketing expenses. Other compensation may be paid to the extent not prohibited by applicable laws, regulations or the rules of any self-regulatory agency, such as FINRA. The payments described in this SAI may create a conflict of interest by influencing your Financial Professional or your intermediary to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your Financial Professional or visit your intermediary's website for more information about the total amounts paid to them by Principal and its affiliates, and by sponsors of other mutual funds your Financial Professional may recommend to you. Your intermediary may charge you additional fees other than those disclosed in the prospectus. Ask your Financial Professional about any fees and commissions they charge. Although a Fund may use brokers who sell shares of the Funds to effect portfolio transactions, the sale of shares is not considered as a factor by the Fund's Sub-Advisors when selecting brokers to effect portfolio transactions. As of December 1, 2009, the Distributor anticipates that the firms that will receive additional payments as described in the Additional Payments to Intermediaries section above (other than sales charges, Rule 12b-1 fees and Expense Reimbursement) include, but are not necessarily limited to, the following: Acsencus MSCS Financial Services ADP Retirement Services New York State Deferred Compensation Plan Alerus Retirement Solutions Newport Retirement Plan Services American Century Investments National Financial Services American General Life Insurance Next Financial Ameriprise NFP Securities Associated Financial Group North Ridge Securities Benefit Plan Administrators Northwestern Mutual Cadaret Grant NRP Financial Charles Schwab & Co. NYLife Distributors LLC Charles Schwab Trust Company Pershing Chase Investments Services Corp. Plan Administrators, Inc. Citigroup Global Markets Principal Global Investors Commonwealth Financial Network Principal Life Insurance Company CompuSys Principal Trust Company CPI ProEquities Daily Access Corporation Prudential Digital Retirement Solutions Raymond James Edward Jones RBC Capital Markets ePlan Services RBC Dain Rauscher Expert Plan Reliance Trust Company Farmers Financial Robert W. Baird & Co. Fidelity Royal Alliance Associates, Inc. Financial Data Services SagePoint Financial, Inc. Financial Network Investment Corp Saxony Securities First Allied Securities Scottrade First American Bank Securian Financial Services First Clearing Securities America Foothill Securities SII Investments FSC Securities Southwest Securities G.A. Reppie Standard Retirement Services Geneos Wealth Management Stifel Nicolaus & Company Genesis Employee Benefit SunAmerica GPC Securities, Inc. T. Rowe Price Retirement Plan Services Gunn Allen Financial TD Ameritrade GWFS Equities Texas Pension Consultants Howe Bames Investment The Investment Center ICMA-Retirement Corp. Thrivent Financial ING Financial Partners Thrivent Investment Management Investacorp TransAm Securities J.W. Cole Financial Triad Advisors James T. Borello & Co. U.S. Wealth Advisors Janney Montgomery Scott UBS Financial Services JP Morgan Unison Key Investments Uvest Financial Services Lincoln Financial Vanguard Brokerage Services Lincoln Investment Planning VSR Financial Services LPL Wachovia Mercer HR Services Wedbush Morgan Securities Merrill Lynch Wells Fargo MidAtlantic Capital Wilmington Trust Morgan Keegan Workman Securities Morgan Stanley WRP Investments Morgan Stanley Smith Barney To obtain a current list of such firms, call 1-800-547-7754. BROKERAGE ALLOCATION AND OTHER PRACTICES Brokerage on Purchases and Sales of Securities All orders for the purchase or sale of portfolio securities are placed on behalf of the Fund by Principal, or by the Fund's Sub-Advisor or Sub-Sub-Advisor pursuant to the terms of the applicable sub-advisory agreement. In distributing brokerage business arising out of the placement of orders for the purchase and sale of securities for any Fund, the objective of Principal and of each Fund's Sub-Advisor is to obtain the best overall terms. In pursuing this objective, Principal or the Sub-Advisor considers all matters it deems relevant, including the breadth of the market in the security, the price of the security, the financial condition and executing capability of the broker or dealer, confidentiality, including trade anonymity, and the reasonableness of the commission, if any (for the specific transaction and on a continuing basis). This may mean in some instances that Principal or a Sub-Advisor will pay a broker commissions that are in excess of the amount of commissions another broker might have charged for executing the same transaction when Principal or the Sub-Advisor believes that such commissions are reasonable in light of a) the size and difficulty of the transaction, b) the quality of the execution provided, and c) the level of commissions paid relative to commissions paid by other institutional investors. (Such factors are viewed both in terms of that particular transaction and in terms of all transactions that broker executes for accounts over which Principal or the Sub-Advisor exercises investment discretion. The Board has also adopted a policy and procedure designed to prevent the Funds from compensating a broker/dealer for promoting or selling fund shares by directing brokerage transactions to that broker/dealer for the purpose of compensating the broker/dealer for promoting or selling fund shares. Therefore, Principal or the Sub-Advisor may not compensate a broker/dealer for promoting or selling Fund shares by directing brokerage transactions to that broker/dealer for the purpose of compensating the broker/dealer for promoting or selling Fund shares. Principal or a Sub-Advisor may purchase securities in the over-the-counter market, utilizing the services of principal market makers unless better terms can be obtained by purchases through brokers or dealers, and may purchase securities listed on the NYSE from non-Exchange members in transactions off the Exchange.) Principal or a Sub-Advisor may give consideration in the allocation of business to services performed by a broker (e.g., the furnishing of statistical data and research generally consisting of, but not limited to, information of the following types: analyses and reports concerning issuers, industries, economic factors and trends, portfolio strategy, and performance of client accounts). If any such allocation is made, the primary criteria used will be to obtain the best overall terms for such transactions. Principal or a Sub-Advisor generally pays additional commission amounts for such research services. Statistical data and research information received from brokers or dealers as described above may be useful in varying degrees and Principal or a Sub-Advisor may use it in servicing some or all of the accounts it manages. Principal and the Sub-Advisors allocated portfolio transactions for the Funds indicated in the following table to certain brokers for the year ended October 31, 2009 due to research services provided by such brokers. The table also indicates the commissions paid to such brokers as a result of these portfolio transactions. Amount of Transactions because Related of Research Commissions Fund Services Provided Paid Global Real Estate Securities $15,698,978 $1,960 Subject to the rules promulgated by the SEC, as well as other regulatory requirements, the Board has approved procedures whereby the Fund may purchase securities that are offered in underwritings in which an affiliate of a Sub- Advisor, or Principal, participates. These procedures prohibit the Fund from directly or indirectly benefiting a Sub- Advisor affiliate or a Manager affiliate in connection with such underwritings. In addition, for underwritings where a Sub-Advisor affiliate or a Manager participates as a principal underwriter, certain restrictions may apply that could, among other things, limit the amount of securities that the Fund could purchase in the underwritings. The Sub-Advisor shall determine the amounts and proportions of orders allocated to the Sub-Advisor or affiliate. The Directors of the Fund will receive quarterly reports on these transactions. The Board has approved procedures that permit the Fund to effect a purchase or sale transaction between the Fund and any other affiliated mutual fund or between the Fund and affiliated persons of the Fund under limited circumstances prescribed by SEC rules. Any such transaction must be effected without any payment other than a cash payment for the securities, for which a market quotation is readily available, at the current market price; no brokerage commission or fee (except for customary transfer fees), or other remuneration may be paid in connection with the transaction. The Board receives quarterly reports of all such transactions. The Board has also approved procedures that permit the Fund's Manager or Sub-Advisor to place portfolio trades with an affiliated broker under circumstances prescribed by SEC Rules 17e-1 and 17a-10. The procedures require that total commissions, fees, or other remuneration received or to be received by an affiliated broker must be reasonable and fair compared to the commissions, fees or other remuneration received by other brokers in connection with comparable transactions involving similar securities being purchased or sold on a securities exchange during a comparable time period. The Board receives quarterly reports of all transactions completed pursuant to the Fund's procedures. Purchases and sales of debt securities and money market instruments usually are principal transactions; portfolio securities are normally purchased directly from the issuer or from an underwriter or marketmakers for the securities. Such transactions are usually conducted on a net basis with the Fund paying no brokerage commissions. Purchases from underwriters include a commission or concession paid by the issuer to the underwriter, and the purchases from dealers serving as marketmakers include the spread between the bid and asked prices. The following table shows the brokerage commissions paid during the periods indicated. Total Brokerage Commissions Paid for Periods Ended October 31 Global Real Estate Securities $21,624 $20,158 $3,223 (1) Period from October 1, 2007, date operations commenced, through October 31, 2007. The primary reasons for changes in several Funds' brokerage commissions for the three years were changes in Fund size; changes in market conditions; and changes in money managers of certain Funds, which required substantial portfolio restructurings, resulting in increased securities transactions and brokerage commissions. Brokerage Commissions Sub-Advisor Employed by Principal Variable were Paid to the Following Principal Funds, Inc. or Principal Funds, Inc. Contracts Funds, Inc. Broker-Dealers who are Principal Variable Contracts Fund Advised Account Advised Affiliated with the Sub-Advisor Funds, Inc. by Sub-Advisor by Sub-Advisor Spectrum Asset Management, Inc. Principal Real Estate Investors, LLC Global Real Estate Securities Brokerage commissions paid to affiliates during the periods ending October 31, 2009 were as follows: Commissions Paid to BNY Brokerage, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $651 3.01% 2.16% 2008 19 Commissions Paid to Bear Stearns Wealth Management (a JP Morgan Co) Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2008 $59 Commissions Paid to Citigroup Global Markets, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $1,980 9.16% 8.51% Commissions Paid to Goldman Sachs & Co. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $229 1.06% 0.70% 2008 228 Commissions Paid to JP Morgan Cazenove Limited Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $ 39 0.18% 0.18% Commissions Paid to Lehman Brothers, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2008 $451 2007 74 Commissions Paid to Merrill Lynch Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $983 4.55% 9.29% Commissions Paid to Morgan, J.P. Securities Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $1,776 8.21% 9.94% 2008 678 2007 18 Commissions Paid to Morgan Stanley & Co. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $ 282 1.30% 0.99% 2008 566 Commissions Paid to Sanford C. Bernstein & Co. LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $97 0.45% 0.31% 2008 6 Commissions Paid to UBS Securities LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Fund Ended Amount Total Commissions Transactions Global Real Estate Securities 2009 $2,675 12.37% 11.96% 2008 1,852 2007 1,936 Material differences, if any, between the percentage of the Fund's brokerage commissions paid to a broker and the percentage of transactions effected through that broker reflect the commissions rates the Sub-Advisor has negotiated with the broker. Commission rates a Sub-Advisor pays to brokers may vary and reflect such factors as the trading volume placed with a broker, the type of security, the market in which a security is traded and the trading volume of that security, the types of services provided by the broker (i.e. execution services only or additional research services) and the quality of a broker's execution. The following table indicates the value of the Funds aggregate holdings, in thousands, of the securities of Principal Funds, Inc. regular brokers or dealers for the fiscal year ended October 31, 2009. Holdings of Securities of Principal Funds, Inc. Regular Brokers and Dealers Global Real Estate Securities Fund Deutsche Bank AG 90 Morgan Stanley 90 Allocation of Trades By the Manager (Principal) . Principal shares a common trading platform and personnel that perform trade-related functions with Principal Global Investors (PGI) and, where applicable, Principal and PGI coordinate trading activities on behalf of their respective clients. Such transactions are executed in accordance with the firms' trading policies and procedures, including, but not limited to trade allocations, purchase of new issues, and directed brokerage. Principal acts as investment adviser for registered investment companies and PGI acts as investment adviser for a variety of individual accounts, ERISA accounts, mutual funds, insurance company separate accounts, and public employee retirement plans and places orders to trade portfolio securities for each of these accounts. Managing multiple accounts may give rise to potential conflicts of interest including, for example, conflicts among investment strategies and conflicts in the allocation of investment opportunities. Each has adopted and implemented policies and procedures that it believes address the potential conflicts associated with managing accounts for multiple clients and ensures that all clients are treated fairly and equitably. These procedures include allocation policies and procedures and internal review processes. If, in carrying out the investment objectives of their respective clients, occasions arise in which Principal and PGI deem it advisable to purchase or sell the same equity securities for two or more client accounts at the same or approximately the same time, Principal and PGI may submit the orders to purchase or sell to a broker/dealer for execution on an aggregate or bunched basis. Principal and PGI will not aggregate orders unless it believes that aggregation is consistent with (1) its duty to seek best execution and (2) the terms of its investment advisory agreements. In distributing the securities purchased or the proceeds of sale to the client accounts participating in a bunched trade, no advisory account will be favored over any other account and each account that participates in an aggregated order will participate at the average share price for all transactions of Principal and PGI relating to that aggregated order on a given business day, with all transaction costs relating to that aggregated order shared on a pro rata basis. By the Sub-Advisors and Sub-Sub-Advisors . The Sub-Advisor manages a number of accounts other than the Fund's portfolios including personal accounts. Managing multiple accounts may give rise to potential conflicts of interest including, for example, conflicts among investment strategies, allocation of investment opportunities and compensation for the account. Each has adopted and implemented policies and procedures that it believes address the potential conflicts associated with managing accounts for multiple clients and ensures that all clients and client accounts are treated fairly and equitably. These procedures include allocation policies and procedures, internal review processes and, in some cases, review by independent third parties. Investments the Sub-Advisor deems appropriate for the Fund's portfolio may also be deemed appropriate by it for other accounts. Therefore, the same security may be purchased or sold at or about the same time for both the Fund's portfolio and other accounts. In such circumstances, the Sub-Advisor may determine that orders for the purchase or sale of the same security for the Fund's portfolio and one or more other accounts should be combined. In this event the transactions will be priced and allocated in a manner deemed by the Sub-Advisor to be equitable and in the best interests of the Fund portfolio and such other accounts. While in some instances combined orders could adversely affect the price or volume of a security, the Fund believes that its participation in such transactions on balance will produce better overall results for the Fund. PURCHASE AND REDEMPTION OF SHARES Purchase of Shares Participating insurance companies and certain other designated organizations are authorized to receive purchase orders on the Funds' behalf and those organizations are authorized to designate their agents and affiliates as intermediaries to receive purchase orders. Purchase orders are deemed received by the Fund when authorized organizations, their agents or affiliates receive the order. The Funds are not responsible for the failure of any designated organization or its agents or affiliates to carry out its obligations to its customers. Class A shares of the Funds are purchased at their public offering price and other shares of the Funds are purchased at the net asset value ("NAV") per share, as determined at the close of the regular trading session of the NYSE next occurring after a purchase order is received and accepted by an authorized agent of the Fund. In order to receive a day's price, an order must be received in good order by the close of the regular trading session of the NYSE as described below in "Pricing of Fund Shares." Dividends and capital gains distributions, if any, on the Fund's Class P shares are reinvested automatically in additional shares of the same Class of shares of the same Fund unless the shareholder elects to take dividends in cash. The reinvestment will be made at the NAV determined on the first business day following the record date. Sales of Shares Payment for shares tendered for redemption is ordinarily made in cash. The Fund may determine, however, that it would be detrimental to the remaining shareholders to make payment of a redemption order wholly or partly in cash. The Fund may, therefore, pay the redemption proceeds in whole or in part by a distribution "in kind" of securities from the Fund's portfolio in lieu of cash. If the Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. The Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described below in "Pricing of Fund Shares." The right to require the Funds to redeem their shares may be suspended, or the date of payment may be postponed, whenever: 1) trading on the NYSE is restricted, as determined by the SEC, or the NYSE is closed except for holidays and weekends; 2) the SEC permits such suspension and so orders; or 3) an emergency exists as determined by the SEC so that disposal of securities or determination of NAV is not reasonably practicable. Certain designated organizations are authorized to receive sell orders on the Fund's behalf and those organizations are authorized to designate their agents and affiliates as intermediaries to receive redemption orders. Redemption orders are deemed received by the Fund when authorized organizations, their agents or affiliates receive the order. The Fund is not responsible for the failure of any designated organization or its agents or affiliates to carry out its obligations to its customers. Principal Management Corporation (Principal) may recommend to the Board, and the Board may elect, to close certain funds to new investors or close certain funds to new and existing investors. Principal may make such a recommendation when a fund approaches a size where additional investments in the fund have the potential to adversely impact fund performance and make it increasingly difficult to keep the fund fully invested in a manner consistent with its investment objective. PRICING OF FUND SHARES The Fund's shares are bought and sold at the current net asset value ("NAV") per share. The Fund's NAV for each class is calculated each day the New York Stock Exchange ("NYSE") is open, as of the close of business of the Exchange (normally 3:00 p.m. Central Time). The NAV of Fund shares is not determined on days the NYSE is closed (generally, New Year's Day; Martin Luther King, Jr. Day; Washington's Birthday/Presidents' Day; Good Friday; Memorial Day; Independence Day; Labor Day; Thanksgiving Day; and Christmas). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in proper form. The share price of the Fund is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares owned in that class. In determining NAV, securities listed on an Exchange, the NASDAQ National Market and foreign markets are valued at the closing prices on such markets, or if such price is lacking for the trading period immediately preceding the time of determination, such securities are valued at their current bid price. Securities that are traded on the over-the-counter market are valued at their closing bid prices. The Fund will determine the market value of individual securities held by it, by using prices provided by one or more professional pricing services which may provide market prices to other funds, or, as needed, by obtaining market quotations from independent broker-dealers. Short-term securities maturing within 60 days are valued on an amortized cost basis. Securities for which quotations are not readily available, and other assets, are valued at fair value determined in good faith under procedures established by and under the supervision of the Board of Directors. The Fund's securities may be traded on foreign securities markets that close each day prior to the time the NYSE closes. In addition, foreign securities trading generally or in a particular country or countries may not take place on all business days in New York. The Fund has adopted policies and procedures to "fair value" some or all securities held by the Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Fund's NAV is calculated. Significant events can be specific to a single security or can include events that impact a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The values of foreign securities used in computing share price are determined at the time the foreign market closes. Foreign securities and currencies are converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The NAV of the Fund investing in foreign securities may change on days when shareholders are unable to purchase or redeem shares. If the Sub-Advisor believes that the market value is materially affected, the share price will be calculated using the policy adopted by the Fund. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Funds to value such securities at prices at which it is expected those shares may be sold, and Principal or any Sub-Advisor is authorized to make such determinations subject to the oversight of the Board of Directors as may from time to time be necessary. TAX CONSIDERATIONS Taxation of the Funds It is a policy of the Fund to make distributions of substantially all of their respective investment income and any net realized capital gains. The Fund intends to qualify as regulated investment companies by satisfying certain requirements prescribed by Subchapter M of the Internal Revenue Code. If the Fund fails to qualify as a regulated investment company, it will be liable for taxes, significantly reducing its distributions to shareholders and eliminating shareholders' ability to treat distributions (as long or short-term capital gains or qualifying dividends) of the Fund in the manner they were received by the Fund. The Fund may purchase securities of certain foreign corporations considered to be passive foreign investment companies by the Internal Revenue Service. In order to avoid taxes and interest that must be paid by the Funds if these instruments appreciate in value, the Funds may make various elections permitted by the tax laws. However, these elections could require that the Funds recognize additional taxable income, which in turn must be distributed. The Fund is required in certain cases to withhold and remit to the U.S. Treasury 28% of ordinary income dividends and capital gain dividends, and the proceeds of redemption of shares, paid to any shareholder 1) who has provided either an incorrect tax identification number or no number at all, 2) who is subject to backup withholding by the Internal Revenue Service for failure to report the receipt of interest or dividend income properly, or 3) who has failed to certify to the Fund that it is not subject to backup withholding or that it is a corporation or other "exempt recipient." Taxation of Shareholders A shareholder recognizes gain or loss on the sale or redemption of shares of the Fund in an amount equal to the difference between the proceeds of the sales or redemption and the shareholder's adjusted tax basis in the shares. All or a portion of any loss so recognized may be disallowed if the shareholder purchases other shares of the Fund within 30 days before or after the sale or redemption. In general, any gain or loss arising from (or treated as arising from) the sale or redemption of shares of the Fund is considered capital gain or loss (long-term capital gain or loss if the shares were held for longer than one year). However, any capital loss arising from the sales or redemption of shares held for six months or less is disallowed to the extent of the amount of exempt-interest dividends received on such shares and (to the extent not disallowed) is treated as a long-term capital loss to the extent of the amount of capital gain dividends received on such shares. Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a noncorporate taxpayer, $3,000 of ordinary income under current rules. If a shareholder a) incurs a sales charge in acquiring shares of the Fund, b) disposes of such shares less than 91 days after they are acquired, and c) subsequently acquires shares of the Fund or another fund at a reduced sales charge pursuant to a right to reinvest at such reduced sales charge acquired in connection with the acquisition of the shares disposed of, then the sales charge on the shares disposed of (to the extent of the reduction in the sales charge on the shares subsequently acquired) shall not be taken into account in determining gain or loss on the shares disposed of but shall be treated as incurred on the acquisition of the shares subsequently acquired. Shareholders should consult their own tax advisors as to the federal, state and local tax consequences of ownership of shares of the Funds in their particular circumstances. Qualification as a Regulated Investment Company The Funds intend to qualify annually to be treated as regulated investment companies (RICs) under the Internal Revenue Code of 1986, as amended, (the IRC). To qualify as RICs, the Funds must invest in assets which produce types of income specified in the IRC (Qualifying Income). Whether the income from derivatives, swaps, commodity- linked derivatives and other commodity/natural resource-related securities is Qualifying Income is unclear under current law. Accordingly, the Funds' ability to invest in certain derivatives, swaps, commodity-linked derivatives and other commodity/natural resource-related securities may be restricted. Further, if the Fund does invest in these types of securities and the income is not determined to be Qualifying Income, it may cause such Fund to fail to qualify as a RIC under the IRC. International Funds Some foreign securities purchased by the Fund may be subject to foreign taxes that could reduce the yield on such securities. The amount of such foreign taxes is expected to be insignificant. The Funds may from year to year make an election to pass through such taxes to shareholders. If such election is not made, any foreign taxes paid or accrued will represent an expense to each affected Fund that will reduce its investment company taxable income. Futures Contracts and Options As previously discussed, some of the Fund may invest in futures contracts or options thereon, index options, or options traded on qualified exchanges. For federal income tax purposes, capital gains and losses on futures contracts or options thereon, index options or options traded on qualified exchanges are generally treated as 60% long-term and 40% short-term. In addition, the Funds must recognize any unrealized gains and losses on such positions held at the end of the fiscal year. The Fund may elect out of such tax treatment, however, for a futures or options position that is part of an "identified mixed straddle" such as a put option purchased with respect to a portfolio security. Gains and losses on futures and options included in an identified mixed straddle are considered 100% short-term and unrealized gains or losses on such positions are not realized at year-end. The straddle provisions of the Code may require the deferral of realized losses to the extent that the Fund has unrealized gains in certain offsetting positions at the end of the fiscal year. The Code may also require recharacterization of all or a part of losses on certain offsetting positions from short-term to long-term, as well as adjustment of the holding periods of straddle positions. PORTFOLIO HOLDINGS DISCLOSURE The portfolio holdings of the SAM Portfolios, Principal LifeTime Funds and any other fund that is a fund of funds, are shares of underlying mutual funds; holdings of any fund of funds may be made available upon request. In addition, the Fund may publish month-end portfolio holdings information for each of its portfolios on the principal.com website and on the principalfunds.com website on the thirteenth business day of the following month. The Fund may also occasionally publish information on the website relating to specific events, such as the impact of a natural disaster, corporate debt default or similar events on a portfolios holdings. The Funds may also occasionally publish information on the websites concerning the removal, addition or change in weightings of Underlying Funds in which the SAM Portfolios, Principal LifeTime Funds, or other funds of funds invest. In addition, composite portfolio holdings information for the Money Market Fund is published each week as of the prior week on the principalglobal.com website. Principal Funds Money Market Fund also publishes on the website www.principal.com , within five business days after the end of each month, certain information required to be made publicly available by SEC rule. It is the Fund's policy to disclose only public information regarding portfolio holdings (i.e. information published on the website or filed with the SEC), except as described below. Non-Specific Information. Under the Disclosure Policy, the Fund may distribute non-specific information about the Fund and/or summary information about the Fund as requested. Such information will not identify any specific portfolio holding, but may reflect, among other things, the quality, character, or sector distribution of the Fund's holdings. This information may be made available at any time (or without delay). Policy. The Fund and Principal have adopted a policy of disclosing non-public portfolio holdings information to third parties only to the extent required by federal law, and to the following third parties, so long as such third party has agreed, or is legally obligated, to maintain the confidentiality of the information and to refrain from using such information to engage in securities transactions: 1) Daily to the Fund's portfolio pricing services, FT Interactive Data Corporation, J.J. Kenny, Standard & Poors Securities Evaluations, Inc. and PricingDirect, Inc. (formerly doing business as Bear Stearns PricingDirect Inc.) to obtain prices for portfolio securities; 2) Upon proper request to government regulatory agencies or to self regulatory organizations; 3) As needed to Ernst & Young LLP, the independent registered public accounting firm, in connection with the performance of the services provided by Ernst & Young LLP to the Fund; 4) To the sub-advisers' proxy service providers (Automatic Data Processing, Glass Lews & Co., and RiskMetrics Group) to facilitate voting of proxies; and 5) To the Fund's custodian, The Bank of New York Mellon, in connection with the services provided by the custodian to the Fund. The Fund is also permitted to enter into arrangements to disclose portfolio holdings to other third parties in connection with the performance of a legitimate business purpose if such third party agrees in writing to maintain the confidentiality of the information prior to the information being disclosed. Any such written agreement must be approved by an officer of the Fund, Principal or the Fund's sub-advisor. Approval must be based on a reasonable belief that disclosure to such other third party is in the best interests of the Fund's shareholders. If a conflict of interest is identified in connection with disclosure to any such third party, the Fund's or Principals Chief Compliance Officer ("CCO") must approve such disclosure, in writing before it occurs. Such third parties currently include: Abel Noser Hub Data Advent Interactive Data Ashland Partners Investment Company Institute The Bank of New York Mellon ITG Plexus Alpha Capture Barra, Inc. J.P. Morgan Investor Services Bloomberg, LP Mellon Analytical Solutions Broadridge MISYS International Banking Systems Inc. Charles River Development Omgeo LLC Citigroup RiskMetrics Group Confluence Technologies, Inc. Russell Implementation Services, Inc. Depository Trust Co. R.R. Donnelley and Sons Company Eagle Investment Systems Standard & Poor's Securities Evaluations, Inc. Electra Securities Transaction and Reconciliation System (STaARS) State Street EzE Castle Software LLC SunGard PTA FactSet Research Systems Thompson Baseline Financial Tracking, LLC Vestek Fiserve (formally Check Free Investment Services) Wolters Kluwer Financial Service Glass Lewis & Co. Zeno Group Any agreement by which any Fund or any party acting on behalf of the Fund agrees to provide Fund portfolio information to a third party, other than a third party identified in the policy described above, must be approved prior to information being provided to the third party, unless the third party is a regulator or has a duty to maintain the confidentiality of such information and to refrain from using such information to engage in securities transactions. A written record of approval will be made by the person granting approval. The Fund may also disclose to Edge, non-public portfolio holdings information relating to the underlying funds in which the SAM portfolios invest to facilitate Edge's management of the SAM portfolios. Edge may use underlying fund portfolio holdings information of funds managed by unaffiliated advisory firms solely for the purpose of managing the SAM portfolios. The Fund's non-public portfolio holdings information policy applies without variation to individual investors, institutional investors, intermediaries that distribute the Fund's shares, third party service providers, rating and ranking organizations, and affiliated persons of the Fund. Neither the Fund nor Principal nor any other party receive compensation in connection with the disclosure of Fund portfolio information. The Fund's CCO will periodically, but no less frequently than annually, review the Fund's portfolio holdings disclosure policy and recommend changes the CCO believes are appropriate, if any, to the Fund's Board of Directors. In addition, the Fund's Board of Directors must approve any change in the Fund's portfolio holdings disclosure policy that would expand the distribution of such information. PROXY VOTING POLICIES AND PROCEDURES The Board of Directors has delegated responsibility for decisions regarding proxy voting for securities held by each Fund to the Funds Manager or to that Fund's Sub-Advisor or Sub-Sub-Advisor, as appropriate. The Sub-Advisor, or Sub-Sub-Advisor will vote such proxies in accordance with its proxy policies and procedures, which have been reviewed by the Board of Directors, and which are found in Appendix B. Any material changes to the proxy policies and procedures will be submitted to the Board of Directors for approval. The Principal LifeTime Funds and SAM Portfolios invest in shares of other Funds. Principal is authorized to vote proxies related to the underlying funds. If an underlying fund holds a shareholder meeting, in order to avoid any potential conflict of interest, Principal will vote shares of such fund on any proposal submitted to the fund's shareholders in the same proportion as the votes of other shareholders of the underlying fund. Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, 2009, is available, without charge, upon request, by calling 1-800-222-5852 or on the SEC website at http://www.sec.gov. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP (155 North Wacker Drive, Chicago, IL 60606), independent registered public accounting firm, is the independent registered public accounting firm for the Fund Complex. PORTFOLIO MANAGER DISCLOSURE (as provided by the Investment Advisors) This section contains information about portfolio managers and the other accounts they manage, their compensation, and their ownership of securities. For information about potential material conflicts of interest, see Brokerage Allocation and Other Practices - Allocation of Trades. Information in this section is as of October 31, 2009, unless otherwise noted. Sub-Advisor: Principal Real Estate Investors, LLC Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Kelly D. Rush: Global Diversified Income, Global Real Estate Securities, and Real Estate Securities Funds Registered investment companies 5 $1.6 billion 0 $0 Other pooled investment vehicles 8 $41.0 million 0 $0 Other accounts 11 $297.9 million 1 $36.8 million Simon Hedger: Global Diversified Income and Global Real Estate Securities Funds Registered investment companies 3 $37.4 million 0 $0 Other pooled investment vehicles 1 $3.8 million 0 $0 Other accounts 2 $12.7 million 0 $0 Chris Lepherd: Global Diversified Income and Global Real Estate Securities Funds Registered investment companies 4 $70.0 million 0 $0 Other pooled investment vehicles 1 $3.8 million 0 $0 Other accounts 5 $114.0 million 0 $0 Marc Peterson: Global Diversified Income Fund Registered investment companies 1 $0.67 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 29 $2.8 billion 0 $0 Anthony Kenkel: Global Real Estate Securities Fund (as of 6/30/2010) Registered investment companies 0 0 0 $0 Other pooled investment vehicles 0 0 0 $0 Other accounts 4 $28.6 million 0 $0 Alistair Gillespie: Global Real Estate Securities Fund and Global Diversifier Income Fund (as of 6/30/2010) Registered investment companies 0 0 0 $0 Other pooled investment vehicles 0 0 0 $0 Other accounts 3 $22.2 million 0 $0 Matt Richmond: Real Estate Securities Fund (as of 6/30/2010) Registered investment companies 0 0 0 $0 Other pooled investment vehicles 0 0 0 $0 Other accounts 14 $327.2 million 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. PrinREI offers investment professionals a competitive compensation structure that is evaluated annually relative to other global asset management firms. The objectives are to align individual and team contributions with client performance objectives in a manner that is consistent with industry standards and business results. Compensation for equity investment professionals at all levels is comprised of base salary and variable incentive components. As team members advance in their careers, the variable component increases in its proportion commensurate with responsibility levels. The incentive component is well aligned with client goals and objectives, with the largest determinant being investment performance relative to appropriate client benchmarks. Relative performance metrics are measured over rolling one-year, three-year and five-year periods. Investment performance generally comprises 60% of total variable compensation. The remaining portion of incentive compensation is discretionary, based on a combination of team results and individual contributions. The structure is uniformly applied among all investment professionals, including portfolio managers, research analysts, traders and team leaders. Among senior team members a portion of variable earnings are structured as deferred compensation, subject to three year vesting. Deferred compensation takes the form of a combination of direct investment in equity funds managed by the team as well as PFG restricted stock. The benefits of this structure are three fold. First, the emphasis on investment performance as the largest driver of variable compensation provides strong alignment of interests with client objectives. Second, the discretionary element allows flexibility to reward individual and team contributions at times when our investment strategies may be temporarily out of favor. Third, the overall measurement framework and the deferred component for senior staff is well aligned with our desired focus on clients' objectives (e.g. co-investment), longer term results, collaboration and team development. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Kelly D. Rush Global Diversified Income Fund None Global Real Estate Securities Fund None Real Estate Securities Fund None Simon Hedger Global Diversified Income Fund None Global Real Estate Securities Fund None Chris Lepherd Global Diversified Income Fund None Global Real Estate Securities Fund None Marc Peterson Global Diversified Income Fund None Anthony Kenkel (as of 6/30/2010) Global Real Estate Securities Fund None Alistair Gillespie (as of 6/30/2010) Global Real Estate Securities Fund None Global Diversified Income Fund None Matt Richmond (as of 6/30/2010) Real Estate Securities Fund $1 - $10,000 APPENDIX A Proxy Voting Policies The proxy voting policies applicable to each Fund appears in the following order: Principals proxy voting policy is first, followed by the Sub-Advisors. Proxy Voting and Class Action Monitoring Background Rule 206(4)-6 under the Advisers Act requires every investment adviser who exercises voting authority with respect to client securities to adopt and implement written policies and procedures, reasonably designed to ensure that the adviser votes proxies in the best interest of its clients. The procedures must address material conflicts that may arise in connection with proxy voting. The Rule further requires the adviser to provide a concise summary of the advisers proxy voting process and offer to provide copies of the complete proxy voting policy and procedures to clients upon request. Lastly, the Rule requires that the adviser disclose to clients how they may obtain information on how the adviser voted their proxies. Risks In developing this policy and procedures, the Advisers considered numerous risks associated with their voting of client proxies. This analysis includes risks such as:  The Advisers do not maintain a written proxy voting policy as required by Rule 206(4)-6.  Proxies are not voted in Clients best interests.  Proxies are not identified and voted in a timely manner.  Conflicts between the Advisers interests and the Client are not identified; therefore, proxies are not voted appropriately.  The third-party proxy voting services utilized by the Advisers are not independent.  Proxy voting records and Client requests to review proxy votes are not maintained. The Advisers have established the following guidelines as an attempt to mitigate these risks. Policy The Advisers believe that proxy voting and the analysis of corporate governance issues, in general, are important elements of the portfolio management services we provide to our advisory clients. Our guiding principles in performing proxy voting are to make decisions that (i) favor proposals that tend to maximize a company's shareholder value and (ii) are not influenced by conflicts of interest. These principles reflect the Advisers belief that sound corporate governance will create a framework within which a company can be managed in the interests of its shareholders. In addition, as a fiduciary, the Advisers also monitor Clients ability to participate in class action events through the regular portfolio management process. Accordingly, the Advisers have adopted the policies and procedures set out below, which are designed to ensure that the Advisers comply with legal, fiduciary, and contractual obligations with respect to proxy voting and class actions. Proxy Voting Procedures The Advisers have implemented these procedures with the premise that portfolio management personnel base their determinations of whether to invest in a particular company on a variety of factors, and while corporate governance is one such factor, it may not be the primary consideration. As such, the principles and positions reflected in the procedures are designed to guide in the voting of proxies, and not necessarily in making investment decisions. The Operations Department has assigned a Proxy Voting Coordinator to manage the proxy voting process. The Investment Accounting Department has delegated the handling of class action activities to a Senior Investment Accounting Leader. Institutional Shareholder Services Based on the Advisers investment philosophy and approach to portfolio construction, and given the complexity of the issues that may be raised in connection with proxy votes, the Advisers have retained the services of Institutional Shareholder Services (ISS). ISS, a wholly owned subsidiary of RiskMetrics Group, is an independent company that specializes in providing a variety of fiduciary-level proxy-related services to institutional investment managers. The services provided to the Advisers include in-depth research, voting recommendations, vote execution, recordkeeping, and reporting. The Advisers have elected to follow the ISS Standard Proxy Voting Guidelines (the Guidelines), which embody the positions and factors that the Advisers Portfolio Management Teams (PM Teams) generally consider important in casting proxy votes. 11 The Guidelines address a wide variety of individual topics, including, among other matters, shareholder voting rights, anti-takeover defenses, board structures, the election of directors, executive and director compensation, reorganizations, mergers, and various shareholder proposals. In connection with each proxy vote, ISS prepares a written analysis and recommendation (an ISS Recommendation) that reflects ISSs application of the Guidelines to the particular proxy issues. ISS Proxy Voting Guidelines Summaries are accessible to all PM Teams on the ISS system. They are also available from the Proxy Voting Coordinator, who has been assigned by the Operations Department to manage the proxy voting process. Voting Against ISS Recommendations On any particular proxy vote, Portfolio Managers may decide to diverge from the Guidelines. Where the Guidelines do not direct a particular response and instead list relevant factors, the ISS Recommendation will reflect ISSs own evaluation of the factors. As mentioned above, the PM Teams have access to the ISS Recommendations and may determine that it is in the best interest of Clients to vote differently. In the event that judgment differs from that of ISS, the Advisers will memorialize the reasons supporting that judgment and retain a copy of those records for the Advisers files. In such cases, our procedures require: 1. The requesting PM Team to set forth the reasons for their decision; 2. The approval of the lead Portfolio Manager for the requesting PM Team; 3. Notification to the Proxy Voting Coordinator and other appropriate personnel (including other PGI/PrinREI Portfolio Managers who may own the particular security); 4. A determination that the decision is not influenced by any conflict of interest; and 5. The creation of a written record reflecting the process (See Appendix XXIX ). 11 The Advisers have various Portfolio Manager Teams organized by asset classes and investment strategies. Additionally, the Compliance Department will periodically review the voting of proxies to ensure that all such votes  particularly those diverging from the judgment of ISS  were voted consistent with the Advisers fiduciary duties. Conflicts of Interest The Advisers have implemented procedures designed to prevent conflicts of interest from influencing proxy voting decisions. These procedures include our use of the Guidelines and ISS Recommendations. Proxy votes cast by the Advisers in accordance with the Guidelines and ISS Recommendations are generally not viewed as being the product of any conflicts of interest because the Advisers cast such votes pursuant to a pre-determined policy based upon the recommendations of an independent third party. Our procedures also prohibit the influence of conflicts of interest where a PM Team decides to vote against an ISS Recommendation, as described above. In exceptional circumstances, the approval process may also include consultation with the Advisers senior management, the Law Department, Outside Counsel, and/or the Client whose account may be affected by the conflict. The Advisers will maintain a record of the resolution of any proxy voting conflict of interest. Proxy Voting Instructions and New Accounts Institutional Accounts As part of the new account opening process for discretionary institutional Clients, the Advisers Client Services Department is responsible for sending a proxy letter to the Clients custodian. This letter instructs the custodian to send the Clients proxy materials to ISS for voting. The custodian must complete the letter and fax it to ISS, with a copy to the Advisers Client Services Department and the Proxy Voting Coordinator. This process is designed to ensure and document that the custodian is aware of its responsibility to send proxies to ISS. The Client Services Department is responsible for maintaining this proxy instruction letter in the Clients file and for scanning it into the Advisers OnBase system. These steps are part of the Advisers Account Opening Process. SMA  Wrap Accounts The Advisers SMA Operations Department is responsible for servicing wrap accounts, which includes setting up the accounts for proxy voting with ISS. The SMA Operations Department is responsible for sending a letter to the Clients custodian, with instructions to send the Clients proxy materials to ISS for voting. The custodian must complete the letter and fax it to ISS, with a copy to the SMA Operations Department and the Proxy Voting Coordinator. The SMA Operations Department will coordinate with Citi (wrap program administrator), the respective wrap program sponsor, and the Compliance Department in ensuring that proxies are voted in accordance with Clients instructions. Fixed Income and Private Investments Voting decisions with respect to Client investments in fixed income securities and the securities of privately- held issuers will generally be made by the relevant Portfolio Managers based on their assessment of the particular transactions or other matters at issue. Client Direction Clients may choose to vote proxies themselves, in which case they must arrange for their custodians to send proxy materials directly to them. Upon request, the Advisers can accommodate individual Clients that have developed their own guidelines with ISS or another proxy service. Clients may also discuss with the Advis- ers the possibility of receiving individualized reports or other individualized services regarding proxy voting conducted on their behalf. Such requests should be centralized through the Advisers Proxy Voting Coordi- nator. Securities Lending At times, neither the Advisers nor ISS will be allowed to vote proxies on behalf of Clients when those Clients have adopted a securities lending program. Typically, Clients who have adopted securities lending programs have made a general determination that the lending program provides a greater economic benefit than retaining the ability to vote proxies. Notwithstanding this fact, in the event that a proxy voting matter has the potential to materially enhance the economic value of the Clients position and that position is lent out, the Advisers will make reasonable efforts to inform the Client that neither the Advisers nor ISS is able to vote the proxy until the lent security is recalled. Abstaining from Voting Certain Proxies The Advisers shall at no time ignore or neglect their proxy voting responsibilities. However, there may be times when refraining from voting is in the Clients best interest, such as when the Advisers analysis of a particular proxy issue reveals that the cost of voting the proxy may exceed the expected benefit to the Client. Such proxies may be voted on a best-efforts basis. These issues may include, but are not limited to: - Restrictions for share blocking countries; 12 - Casting a vote on a foreign security may require that the adviser engage a translator; - Restrictions on foreigners ability to exercise votes; - Requirements to vote proxies in person; - Requirements to provide local agents with power of attorney to facilitate the voting instructions; - Untimely notice of shareholder meeting; - Restrictions on the sale of securities for a period of time in proximity to the shareholder meeting. Proxy Solicitation Employees must promptly inform the Advisers Proxy Voting Coordinator of the receipt of any solicitation from any person related to Clients proxies. As a matter of practice, the Advisers will not reveal or disclose to any third party how the Advisers may have voted (or intend to vote) on a particular proxy until after such proxies have been counted at a shareholders meeting. However, the Proxy Voting Coordinator may disclose that it is the Advisers general policy to follow the ISS Guidelines. At no time may any Employee accept any remuneration in the solicitation of proxies. 12 In certain markets where share blocking occurs, shares must be frozen for trading purposes at the custodian or sub-custodian in order to vote. During the time that shares are blocked, any pending trades will not settle. Depending on the market, this period can last from one day to three weeks. Any sales that must be executed will settle late and poten- tially be subject to interest charges or other punitive fees. Handling of Information Requests Regarding Proxies Employees may be contacted by various entities that request or provide information related to particular proxy issues. Specifically, investor relations, proxy solicitation, and corporate/financial communications firms (e.g., Thomson Financial, Richard Davies, DF King, Georgeson Shareholder) may contact the Advisers to ask questions regarding total holdings of a particular stock across advisory Clients, or how the Advisers intends to vote on a particular proxy. In addition, issuers may call (or hire third parties to call) with inten- tions to influence the Advisers votes (i.e., to vote against ISS). Employees that receive information requests related to proxy votes should forward such communications (e.g., calls, e-mails, etc.) to the Advisers Proxy Voting Coordinator. The Proxy Voting Coordinator will take steps to verify the identity of the caller and his/her firm prior to exchanging any information. In addition, the Proxy Voting Coordinator may consult with the appropriate Portfolio Manager(s) and/or the CCO or CCO NA with respect to the type of information that can be disclosed. Certain information may have to be provided pursuant to foreign legal requirements (e.g., Section 793 of the UK Companies Act). External Managers Where Client assets are placed with managers outside of the Advisers, whether through separate accounts, funds-of-funds or other structures, such external managers generally will be responsible for voting proxies in accordance with the managers own policies. The Advisers may, however, retain such responsibilities where deemed appropriate. Proxy Voting Errors In the event that any Employee becomes aware of an error related to proxy voting, he/she must promptly report that matter to the Advisers Proxy Voting Coordinator. The Proxy Voting Coordinator will take immediate steps to determine whether the impact of the error is material and to address the matter. The Proxy Voting Coordinator, with the assistance of the CCO or CCO NA, will generally prepare a memo describing the analysis and the resolution of the matter. Supporting documentation (e.g., correspondence with ISS, Client, Portfolio Managers/ analysts, etc.) will be maintained by the Compliance Department. Depending on the severity of the issue, the Law Department, Outside Counsel, and/or affected Clients may be contacted. However, the Advisers may opt to refrain from notifying non-material de minimis errors to Clients. Recordkeeping The Advisers must maintain the documentation described in the following section for a period of not less than five (5) years, the first two (2) years at the principal place of business. The Compliance Department, in coordination with ISS, is responsible for the following procedures and for ensuring that the required documentation is retained. Client request to review proxy votes :  Any request, whether written (including e-mail) or oral, received by any Employee of the Advisers, must be promptly reported to the Proxy Voting Coordinator. All written requests must be retained in the Clients permanent file.  The Proxy Voting Coordinator will record the identity of the Client, the date of the request, and the disposition (e.g., provided a written or oral response to Clients request, referred to third party, not a proxy voting client, other dispositions, etc.) in a suitable place.  The Proxy Voting Coordinator will furnish the information requested to the Client within a reasonable time period (generally within 10 business days). The Advisers will maintain a copy of the written record provided in response to Clients written (including e-mail) or oral request. A copy of the written response should be attached and maintained with the Clients written request, if applicable and maintained in the permanent file.  Clients are permitted to request the proxy voting record for the 5 year period prior to their request. Proxy statements received regarding client securities:  Upon inadvertent receipt of a proxy, the Advisers will generally forward to ISS for voting, unless the client has instructed otherwise. Note: The Advisers are permitted to rely on proxy statements filed on the SECs EDGAR system instead of keeping their own copies. Proxy voting records:  The Advisers proxy voting record is maintained by ISS. The Advisers Proxy Voting Coordinator, with the assistance of the Client Services and SMA Operations Departments, will periodically ensure that ISS has complete, accurate, and current records of Clients who have instructed the Advisers to vote proxies on their behalf.  The Advisers will maintain documentation to support the decision to vote against the ISS recommendation.  The Advisers will maintain documentation or notes or any communications received from third parties, other industry analysts, third party service providers, companys management discussions, etc. that were material in the basis for the decision. Procedures for Class Actions In general, it is the Advisers policy not to file class actions on behalf of Clients. The Advisers specifically will not act on behalf of former Clients who may have owned the affected security but subsequently termi- nated their relationship with the Advisers. The Advisers will only file class actions on behalf of Clients if that responsibility is specifically stated in the advisory contract. The process of filing class actions is carried out by the Investment Accounting Department. In the event the Advisers opt out of a class action settlement, the Advisers will maintain documentation of any cost/benefit analysis to support that decision. This policy is disclosed to clients on Schedule F of Form ADV Part II. The Advisers are mindful that they have a duty to avoid and detect conflicts of interest that may arise in the class action process. Where actual, potential or apparent conflicts are identified regarding any material mat- ter, the Advisers will manage the conflict by seeking instruction from the Law Department and/or outside counsel. It is the Advisers general policy not to act as lead plaintiff in class actions. Disclosure The Advisers will ensure that Part II of Form ADV is updated as necessary to reflect: (i) all material changes to this policy; and (ii) regulatory requirements. Responsibility Various individuals and departments are responsible for carrying out the Advisers proxy voting and class action practices, as mentioned throughout these policies and procedures. The Operations Department has assigned a Proxy Voting Coordinator to manage the proxy voting process. The Investment Accounting Department has delegated the handling of class action activities to a Senior Investment Accounting Leader. In general, the Advisers CCO or CCO NA (or their designee) will oversee the decisions related to proxy voting, class actions, conflicts of interest, and applicable record keeping and disclosures. PART C. OTHER INFORMATION Item 28. Exhibits. (a) (1) a. Articles of Amendment and Restatement dated 6/14/02 Filed as Ex-99.A.1.C on 12/30/02 (Accession No. 0001126871-02-000036) b. Articles of Amendment dated 5/23/05 Filed as Ex-99.A on 09/08/05 (Accession No. 0000898786-05-000254) c. Articles of Amendment dated 9/30/05 Filed as Ex-99.A on 11/22/05 (Accession No. 0000870786-05-000263) d. Articles of Amendment dated 7/7/06 (Incorporated by reference from exhibit #1(2)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) e. Articles of Amendment Filed as Ex-99.B1 on 09/12/97 (Accession No. 0000898745-97-000023) f. Articles of Amendment dated 06/04/08 Filed as Ex-99.A on 07/17/08 (Accession No. 0000009713-08-000060) g. Articles of Amendment dated 06/30/09  Filed as Ex-99.A(1)h on 10/07/09 (Accession No. 0000898745-09- 000489) h. Articles of Amendment dated 09/30/09  Filed as Ex-99.A(1)h on 10/29/10 (Accession No. 0000898745-10- 000490) (2) a. Articles Supplementary dated 9/25/02 Filed as Ex-99.A.4.D on 12/30/02 (Accession No. 0001126871-02- 000036) b. Articles Supplementary dated 2/5/03  Filed as Ex-99.A on 02/25/03 (Accession No. 0000870786-03-000031) c. Articles Supplementary dated 4/30/03 Filed as Ex-99.A4F on 09/11/03 (Accession No. 0000870786-03- 000169) d. Articles Supplementary dated 6/10/03 Filed as Ex-99.A4G on 09/11/03 (Accession No. 0000870786-03- 000169) e. Articles Supplementary dated 9/9/03 Filed as Ex-99.A4H on 09/11/03 (Accession No. 0000870786-03-000169) f. Articles Supplementary dated 11/6/03  Filed as Ex-99.A on 12/15/03 (Accession No. 0000870786-03-000202) g. Articles Supplementary dated 1/29/04 Filed as Ex-99.A on 02/26/04 (Accession No. 0001127048-04-000033) h. Articles Supplementary dated 3/8/04 Filed as Ex-99.A on 07/27/04 (Accession No. 0000870786-04-000163) i. Articles Supplementary dated 6/14/04  Filed as Ex-99.A on 09/27/2004 (Accession No. 0000870786-04- 000207) j. Articles Supplementary dated 9/13/04  Filed as Ex-99.A on 12/13/04 (Accession No. 0000870786-04-000242) k. Articles Supplementary dated 10/1/04  Filed as Ex-99.A on 12/13/04 (Accession No. 0000870786-04-000242) l. Articles Supplementary dated 12/13/04 Filed as Ex-99.A on 02/28/05 (Accession No. 0000870786-05-000065) m. Articles Supplementary dated 2/4/05  Filed as Ex-99.A on 05/16/05 (Accession No. 0000870786-05-000194) n. Articles Supplementary dated 2/24/05  Filed as Ex-99.A on 05/16/05 (Accession No. 0000870786-05-000194) o. Articles Supplementary dated 5/6/05  Filed as Ex-99.A on 09/08/05 (Accession No. 0000870786-05-000254) p. Articles Supplementary dated 12/20/05  Filed as Ex-99.A (2)p on 10/29/10 (Accession No. 0000898745-10- 000490) q. Articles Supplementary dated 9/20/06 (Incorporated by reference from exhibit #1(4)t to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) r. Articles Supplementary dated 1/12/07 Filed as Ex-99.A on 01/16/07 (Accession No. 0000898745-07-000011) s. Articles Supplementary dated 1/22/07 Filed as Ex-99.A on 07/18/07 (Accession No. 0000898745-07-000086) t. Articles Supplementary dated 7/24/07 Filed as Ex-99.A on 09/28/07 (Accession No. 0000898745-07-000152) u. Articles Supplementary dated 09/13/07 Filed as Ex-99.A on 12/14/07 (Accession No. 0000898745-07-000184) v. Articles Supplementary dated 1/3/08 Filed as Ex-99.A.4.Y on 02/20/08 (Accession No. 0000950137-08- 002501 w. Articles Supplementary dated 3/13/08 Filed as Ex-99.A4Z on 05/01/08 (Accession No. 0000950137-08- 006512) x. Articles Supplementary dated 06/23/08 Filed as Ex-99.A on 07/17/08 (Accession No. 0000009713-08- 000060) y. Articles Supplementary dated 09/10/08 Filed as Ex-99.A.4 on 12/12/08 (Accession No. 0000898745-08- 000166) z. Articles Supplementary dated 10/31/08  Filed as Ex-99.A.4 on 12/12/08 (Accession No. 0000898745-08- 000166) aa. Articles Supplementary dated 01/13/09  Filed as Ex-99.A(4)dd on 10/07/09 (Accession No. 0000898745-09- 000489) bb. Articles Supplementary dated 03/10/09  Filed as Ex-99.A(4)ee on 10/07/09 (Accession No. 0000898745-09- 000489) cc. Articles Supplementary dated 05/01/09  Filed as Ex-99.A(4)ff on 10/07/09 (Accession No. 0000898745-09- 000489) dd. Articles Supplementary dated 06/19/09  Filed as Ex-99.A(4)gg on 10/07/09 (Accession No. 0000898745-09- 000489) ee. Articles Supplementary dated 09/25/09  Filed as Ex-99.A(2)ee on 10/29/10 (Accession No. 0000898745-10- 000490) ff. Articles Supplementary dated 01/28/10  Filed as Ex-99.A(2)ff on 10/29/10 (Accession No. 0000898745-10- 000490) gg. Articles Supplementary dated 05/03/10  Filed as Ex A2GG on 07/29/10 (Accession No. 0000898745-10- 000394) (b) (1) By-laws dtd 06/14/10  Filed as Ex B1 on 07/29/10 (Accession No. 0000898745-10-000394 (c) These have been previously filed as noted in response to Items 28(a) and 28(b). (d) (1) a. Amended & Restated Management Agreement dated 01/28/2010  Filed as Ex-99.(D)(1)v on 03/16/2010 (Accession No. 0000898745-10-000157 b. Amended & Restated Management Agreement dated 03/16/2010  Filed as Ex D1B on 07/29/10 (Accession No. 0000898745-10-000394) c. Amended & Restated Management Agreement dated 04/01/2010  Filed as Ex D1C on 07/29/10 (Accession No. 0000898745-10-000394) d. Amended & Restated Management Agreement dated 07/01/2010  Filed as Ex-99.D(1)d on 10/29/10 (Accession No. 0000898745-10-000490) (2) a. Amended & Restated Sub-Advisory Agreement with AllianceBernstein dated January 1, 2010  Filed as Ex- 99.(D)(5)d on 03/16/2010 (Accession No. 0000898745-10-000157 (3) a. Amended & Restated Sub-Adv Agreement with American Century dated 03/08/2010 Filed as Ex-99 (d)(2)d on 05/04/10 (Accession No. 0000898745-10-000277) (4) a. Barrow Hanley Sub-Advisory Agreement dtd 7/12/05  Filed as Ex-99.D on 09/08/05 (Accession No. 0000870786-05-000254) (5) a. Amended & Restated Sub-Advisory Agreement with BlackRock Financial Management, Inc. dated January 1, 2010  Filed as Ex-99.(D)(6)b on 03/16/2010 (Accession No. 0000898745-10-000157 (6) a. Brown Investment Advisory Incorporated Sub-Advisory Agreement dated 07/01/09 Filed as Ex-99.D(6)A on 07/29/09 (Accession No. 0000898745-09-000354) (7) a. Causeway Capital Management LLC Sub-Advisory Agreement dated January 1, 2010  Filed as Ex-99.(D)(8)b on 03/16/2010 (Accession No. 0000898745-10-000157 (8) a. ClearBridge Advisors, LLC Sub-Advisory Agreement dated October 1, 2009 Filed as Ex-99.(d)(9)a on 12/18/09 (Accession No. 0000898745-09-000546) (9) a. Amended & Restated Sub-Advisory Agreement with Columbus Circle Investors dated January 1, 2010  Filed as Ex-99.(D)(10)e on 03/16/2010 (Accession No. 0000898745-10-000157 (10) a. Credit Suisse Sub-Advisory Agreement dated 03/16/2010  Filed as Ex D11A on 07/29/10 (Accession No. 0000898745-10-000394) (11) a. Amended & Restated Sub-Adv Agreement with Dimensional Fund Advisors dtd 1/1/10  Filed as Ex-99.(D)(11)b on 03/16/2010 (Accession No. 0000898745-10-000157 (12) a. Edge Asset Management Sub-Advisory Agreement dated 1/12/07 Filed as Ex-99.D on 01/16/07 (Accession No. 0000898745-07-000011) (13) a. Emerald Advisors, Inc. Sub-Advisory Agreement dated January 1, 2010  Filed as Ex-99.(D)(13)B on 03/16/2010 (Accession No. 0000898745-10-000157 (14) a. Amended & Restated Sub-Advisory Agreement with Essex Investment Management Company, LLC dtd 1/1/10  Filed as Ex-99.(D)(14)b on 03/16/2010 (Accession No. 0000898745-10-000157 (15) a. Amended & Restated Sub-Adv Agreement with Goldman Sachs dtd 1/1/10  Filed as Ex-99.(D)(15)f on 03/16/2010 (Accession No. 0000898745-10-000157 (16) a. Guggenheim Sub-Advisory Agreement dated 09/16/09  Filed as Ex-99.D(15)a on 10/07/09 (Accession No. 0000898745-09-000489) (17) a. Invesco Advisers, Inc. Sub-Advisory Agreement dated 06/01/2010  Filed as Ex D18A on 07/29/10 (Accession No. 0000898745-10-000394) (18) a. Amended & Restated Sub-Advisory Agreement with Jacobs Levy Equity Management, Inc. dated January 1, 2010  Filed as Ex-99.(D)(17)d on 03/16/2010 (Accession No. 0000898745-10-000157 (19) a. Jennison Sub-Advisory Agreement dated 03/16/2010  Filed as Ex D20A on 07/29/10 (Accession No. 0000898745-10-000394) (20) a. Amended & Restated Sub-Advisory Agreement with JP Morgan dated 1/1/2010  Filed as Ex-99.(D)(18)d on 03/16/2010 (Accession No. 0000898745-10-000157 (21) a. Amended & Restated Sub-Adv Agreement with Lehman Brothers (now known as Neuberger Berman Fixed Income LLC) dated 05/04/09  Filed as Ex-99.D(18)b on 10/07/09 (Accession No. 0000898745-09-000489) (22) a. Amended & Restated Sub-Advisory Agreement with LA Capital dated 1/1/10  Filed as Ex-99.(D)(20)d on 03/16/2010 (Accession No. 0000898745-10-000157 (23) a. Amended & Restated Sub-Adv Agreement with Mellon Capital dated 12/31/2009  Filed as Ex-99.(D)(21)e on 03/16/2010 (Accession No. 0000898745-10-000157) (24) a. Montag & Caldwell, Inc. Sub-Advisory Agreement dtd 09/24/10  Filed as Ex-99.(d)(24)a on 11/04/10 (Accession No. 0000898745-10-000494). (25) a. Amended & Restated Sub-Adv Agreement with Pacific Investment Management Company LLC dated 04/01/09  Filed as Ex-99.D(22)b on 10/07/09 (Accession No. 0000898745-09-000489) (26) a. Amended & Restated Sub-Adv Agreement with PGI dtd December 31, 2009  Filed as Ex-99.(D)(24)n on 03/16/2010 (Accession No. 0000898745-10-000157 (27) a. Amended & Restated Sub-Adv Agreement with PREI dated 03/17/10  Filed as Ex D28A on 07/29/10 (Accession No. 0000898745-10-000394) (28) a. Amended & Restated Sub-Adv Agreement with Pyramis Global Advisors, LLC dtd 1/1/10  Filed as Ex- 99.(D)(26)b on 03/16/2010 (Accession No. 0000898745-10-000157 (29) a. Schroder Investment Management North America Inc. Sub-Advisory Agreement dtd 1/11/10  Filed as Ex- 99.(D)(27)a on 03/16/2010 (Accession No. 0000898745-10-000157 (30) a. Schroder Investment Management North America Limited Sub-Sub-Advisory Agreement dtd 1/11/10  Filed as Ex-99.(D)(28)a on 03/16/2010 (Accession No. 0000898745-10-000157 (31) a. Amended & Restated Sub-Adv Agreement with Spectrum dated 9/12/05 Filed as Ex-99.D on 12/29/05 (Accession No. 0000898745-05-000035) (32) a. Amended & Restated Sub-Advisory Agreement with T. Rowe Price Associates, Inc. dated January 1, 2010  Filed as Ex-99.(D)(30)e on 03/16/2010 (Accession No. 0000898745-10-000157 (33) a. Thompson, Siegel & Walmsley LLC Sub-Advisory Agreement dated 10/01/09  Filed as Ex-99.D(28)a on 10/07/09 (Accession No. 0000898745-09-000489) (34) a. Amended & Restated Sub-Advisory Agreement with Tortoise Capital Advisors, LLC dated 03/16/2010 Filed as Ex-99 (d)(32)b on 05/04/10 (Accession No. 0000898745-10-000277) (35) a. Amended & Restated Sub-Advisory Agreement with Turner Investment Partners, Inc. dated January 1, 2010  Filed as Ex-99.(D)(33)c on 03/16/2010 (Accession No. 0000898745-10-000157 (36) a. Amended & Restated Sub-Adv Agreement with UBS dated 1/1/10  Filed as Ex-99.(D)(34)e on 03/16/2010 (Accession No. 0000898745-10-000157 (37) a. Vaughan Nelson Investment Management, LP Sub-Advisory dated January 1, 2010  Filed as Ex-99.(D)(35)b on 03/16/2010 (Accession No. 0000898745-10-000157 (38) a. Amended & Restated Sub-Advisory Agreement with Westwood Management Corporation dated January 1, 2010  Filed as Ex-99.(D)(37)B on 03/16/2010 (Accession No. 0000898745-10-000157 (e) (1) a. Amended & Restated Distribution Agreement for A, B, C, J, R-1, R-2, R-3, R-4, R-5 and Institutional Classes dtd 12/14/09  Filed as Ex E1B on 07/29/10 (Accession No. 0000898745-10-000394) (2) a. Selling AgreementAdvantage Classes  Filed as Ex-99.(e)(2)a on 11/04/10 (Accession No. 0000898745-10- 000494). b. Selling AgreementA, C, J, Institutional, R-1, R-2, R-3, R-4 and R-5 Class Shares  Filed as Ex-99.(e)(2)b on 11/04/10 (Accession No. 0000898745-10-000494). (f) N/A (g) (1) a. Domestic Portfolio Custodian Agreement with Bank of New York Filed as Ex-99.B8.A on 04/12/1996 (Accession No. 0000898745-96-000012) b. Domestic Funds Custodian Agreement with Bank of New York Filed as Ex-99.G1.B on 12/05/00 (Accession No. 0000898745-00-000021) c. Domestic and Global Custodian Agreement with Bank of New York Filed as Ex-99.G on 11/22/05 (Accession No. 0000870786-05-000263) (h) (1) a. Amended and Restated Transfer Agency Agreement (A, B, C, J, Institutional and Plan Classes) dtd 03/09/10  Filed as Ex H1A on 07/29/10 (Accession No. 0000898745-10-000394) b. Amended and Restated Transfer Agency Agreement (A, B, C, J, P, Institutional and Plan Classes) dtd 09/27/10  Filed as Ex-99.(h)(1)b on 11/04/10 (Accession No. 0000898745-10-000494). (2) a. Amended & Restated Shareholder Services Agreement dtd 1/12/07 Filed as Ex-99.H on 12/14/07 (Accession No. 0000898745-07-000184) (3) a. Investment Service Agreement Filed as Ex-99.H.3.C on 12/30/02 (Accession No. 0001126871-02-000036) (4) a. Amended & Restated Accounting Services Agreement dtd 1/12/07 Filed as Ex-99.H on 01/16/07 (Accession No. 0000898745-07-000011) (5) a. Amended & Restated Administrative Services Agreement dated 05/01/10  Filed as Ex H5A on 07/29/10 (Accession No. 0000898745-10-000394) (6) a. Amended & Restated Service Agreement dated 05/01/10  Filed as Ex H6A on 07/29/10 (Accession No. 0000898745-10-000394) (7) a. Amended & Restated Service Sub-Agreement dtd 9/30/05 Filed as Ex-99.A on 11/22/05 (Accession No. 0000870786-05-000263) (i) Legal Opinion* (j) (1) Consent of Auditors * (2) Rule 485(b) opinion N/A (3) Power of Attorneys  Filed as Ex-99.J3 on 12/12/08 (Accession No. 0000898745-08-000166) (k) N/A (l) (1) Initial Capital Agreement-ISP & MBS Filed as Ex-99.B13 on 04/12/1996 (Accession No. 0000898745-96-000012) (2) Initial Capital Agreement-IEP Filed as Ex-99.L2 on 09/22/00 (Accession No. 0000898745-00-500024) (3) Initial Capital Agreement-ICP Filed as Ex-99.L3 on 09/22/00 (Accession No. 0000898745-00-500024) (4-38) Initial Capital Agreement Filed as Ex-99.L4-L38 on 12/05/00 (Accession No. 0000898745-00-000021) (39) Initial Capital Agreement dtd 12/30/02 Filed as Ex-99.L.39 on 12/30/02 (Accession No. 0001126871-02-000036) (40-41) Initial Capital Agreement dtd 12/29/03 & 12/30/03 Filed as Ex-99.L on 02/26/04 (Accession No. 0001127048-04-000033) (42) Initial Capital Agreement dtd 6/1/04 Filed as Ex-99.L on 07/27/04 (Accession No. 0000870786-04-000163) (43) Initial Capital Agreement dtd 11/1/04  Filed as Ex-99.L on 12/13/04 (Accession No. 0000870786-04-000242) (44) Initial Capital Agreement dtd 12/29/04 Filed as Ex-99.L on 02/28/05 (Accession No. 0000870786-05-000065) (45) Initial Capital Agreement dtd 3/1/05  Filed as Ex-99.L on 05/16/05 (Accession No. 0000870786-05-000194) (46) Initial Capital Agreement dtd 6/28/05 Filed as Ex-99.L on 11/22/05 (Accession No. 0000870786-05-000263) (47) Initial Capital Agreement dtd 3/15/06 Filed as Ex-99.L on 10/20/06 (Accession No. 0000898745-06-000160) (48) Initial Capital Agreement dtd 1/10/07 Filed as Ex-99.L (48) on 02/20/08 (Accession No. 0000950137-08-002501) (49) Initial Capital Agreement dtd 10/1/07  Filed as Ex-99.L on 03/28/2008 (Accession No. 0000898745-08-000017) (50) Initial Capital Agreement dtd 2/29/08  Filed as Ex-99.L on 03/28/2008 (Accession No. 0000898745-08-000017) (51) Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.L on 07/17/08 (Accession No. 0000009713-08-000060) (52) Initial Capital Agreement dtd 9/30/08 Filed as Ex-99.L on 12/12/08 (Accession No. 0000898745-08-000166) (53) Initial Capital Agreement dtd 12/15/08 Filed as Ex-99.L on 12/31/08 (Accession No. 0000898745-08-000184) (54) Initial Capital Agreement dtd 03/02/09  Filed as Ex-99.L54 on 10/29/10 (Accession No. 0000898745-10-000490) (55) Initial Capital Agreement dtd 09/09/09  Filed as Ex-99.L55 on 10/29/10 (Accession No. 0000898745-10-000490) (56) Initial Capital Agreement dtd 12/30/09  Filed as Ex-99.L56 on 10/29/10 (Accession No. 0000898745-10-000490) (57) Initial Capital Agreement dtd 03/01/10  Filed as Ex-99.L57 on 10/29/10 (Accession No. 0000898745-10-000490) (58) Initial Capital Agreement dtd 03/16/10  Filed as Ex-99.L58 on 10/29/10 (Accession No. 0000898745-10-000490) (59) Initial Capital Agreement dtd 07/12/10  Filed as Ex-99.L59 on 10/29/10 (Accession No. 0000898745-10-000490) (60) Initial Capital Agreement dtd 09/27/10 ** (m) Rule 12b-1 Plan (1) a. Class A Plan Amended & Restated dtd 10/01/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745-07-000184) b. Class A Plan  Amended & Restated dtd 09/08/08  Filed as Ex M1B on 07/29/10 (Accession No. 0000898745- 10-000394) c. Class A Plan  Amended & Restated dtd 12/01/08  Filed as Ex M1C on 07/29/10 (Accession No. 0000898745- 10-000394) d. Class A Plan  Amended & Restated dtd 12/22/08  Filed as Ex M1D on 07/29/10 (Accession No. 0000898745- 10-000394) e. Class A Plan  Amended & Restated dtd 03/01/10  Filed as Ex M1E on 07/29/10 (Accession No. 0000898745- 10-000394) (2) a. Class B Plan Amended & Restated dtd 3/13/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745- 07-000184) b. Class B Plan  Amended & Restated dtd 12/22/08  Filed as Ex M2B on 07/29/10 (Accession No. 0000898745- 10-000394) (3) a. Class C Plan Amended & Restated dtd 10/01/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745-07-000184) b. Class C Plan  Amended & Restated dtd 12/22/08  Filed as Ex M3B on 07/29/10 (Accession No. 0000898745- 10-000394) c. Class C Plan  Amended & Restated dtd 03/01/10  Filed as Ex M3C on 07/29/10 (Accession No. 0000898745- 10-000394) (4) a. Class J Plan Amended & Restated dtd 3/11/08 Filed as Ex-99.M4H on 05/01/08 (Accession No. 0000950137-08-006512) b. Class J Plan  Amended & Restated dtd 12/22/08  Filed as Ex M4B on 07/29/10 (Accession No. 0000898745- 10-000394) c. Class J Plan  Amended & Restated dtd 07/21/09  Filed as Ex M4C on 07/29/10 (Accession No. 0000898745- 10-000394) d. Class J Plan  Amended & Restated dtd 05/04/10  Filed as Ex-99.M(4)d on 10/29/10 (Accession No. 0000898745-10-000490) (5) a. R-1 f/k/a Advisors Signature Plan  Amended & Restated Distribution Plan and Agreement Class R-1 dtd 09/16/09  Filed as Ex-99.M(5)h on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-1 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M5B on 07/29/10 (Accession No. 0000898745-10-000394) (6) a. R-2 f/k/a Advisors Select Plan Amended & Restated Distribution Plan and Agreement Class R-2 dtd 09/16/09  Filed as Ex-99.M(6)k on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-2 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M6B on 07/29/10 (Accession No. 0000898745-10-000394) (7) a. R-3 f/k/a Advisors Preferred Plan Amended & Restated Distribution Plan and Agreement Class R-3 dtd 09/16/09  Filed as Ex-99.M(7)i on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-3 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M7B on 07/29/10 (Accession No. 0000898745-10-000394) (8) a. R-4 f/k/a Select Plan Amended & Restated Distribution Plan and Agreement Class R-4 dtd 09/16/09  Filed as Ex-99.M(8)k on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-4 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M8B on 07/29/10 (Accession No. 0000898745-10-000394) (n) (1) Rule 18f-3 Plan dtd 03/10/08 Filed as Ex-99.N1 on 05/01/08 (Accession No. 0000950137-08-006512) (2) Rule 18f-3 Plan dtd 04/01/09  Filed as Ex N2 on 07/29/10 (Accession No. 0000898745-10-000394) (3) Rule 18f-3 Plan dtd 05/12/10  Filed as Ex N3 on 07/29/10 (Accession No. 0000898745-10-000394) (4) Rule 18f-3 Plan dtd 06/14/10  Filed as Ex N4 on 07/29/10 (Accession No. 0000898745-10-000394) (o) Reserved (p) Codes of Ethics (1) Alliance Bernstein Code of Ethics dtd October 2009  Filed as Ex-99.(P)(1) on 03/16/2010 (Accession No. 0000898745- 10-000157) (2) American Century Investment Management  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09-000354) (3) The Bank of New York Mellon Code of Ethics Filed as Ex-99.P(8) on 02/20/08 (Accession No. 0000950137-08-002501) (4) Barrow Hanley Code of Ethics dtd 12/31/2009  Filed as Ex-99.(P)(5) on 03/16/2010 (Accession No. 0000898745-10- 000157) (5) BlackRock Code of Ethics  Filed as Ex-99.P7 on 12/12/08 (Accession No. 0000898745-08-000166) (6) Brown Investment Advisory Incorporated Code of Ethics  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09- 000354) (7) Causeway Capital Management LLC Code of Ethics dtd 08/10/10 ** (8) Clearbridge Advisors Code of Ethics dtd 06/08/10  Filed as Ex-99.P(8) on 10/29/10 (Accession No. 0000898745-10- 000490) (9) Columbus Circle Investors Code of Ethics dtd -07/01/09 Filed as Ex-99.(p)(10) on 12/18/09 (Accession No. 0000898745-09-000546) (10) Credit Suisse Asset Management LLC Code of Ethics  Filed as Ex-99.P(10) on 10/29/10 (Accession No. 0000898745- 10-000490) (11) Dimensional Fund Advisors Code of Ethics Filed as Ex-99.P on 12/29/05 (Accession No. 0000898745-05-000035) (12) Edge Asset Management Code of Ethics dtd 08/26/10 ** (13) Emerald Advisers Inc. Code of Ethics Filed as Ex-99.P(17) on 02/20/08 (Accession No. 0000950137-08-002501) (14) Essex Code of Ethics dated 01/2010  Filed as Ex P15 on 07/29/10 (Accession No. 0000898745-10-000394) (15) Goldman Sachs Code of Ethics Filed as Ex-99.P on 12/14/07 (Accession No. 0000898745-07-000184 (16) Guggenheim Investment Management LLC Code of Ethics dated 03/2010  Filed as Ex P17 on 07/29/10 (Accession No. 0000898745-10-000394) (17) Invesco Code of Ethics dated 01/2010  Filed as Ex-99.P(17) on 10/29/10 (Accession No. 0000898745-10-000490) (18) Jacobs Levy Code of Ethics Filed as Ex-99.P on 10/20/06 (Accession No. 0000898745-06-000160) (19) Jennison Code of Ethics  Filed as Ex-99.P(19) on 10/29/10 (Accession No. 0000898745-10-000490) (20) JP Morgan Code of Ethics Filed as Ex-99.P on 12/14/07 (Accession No. 0000898745-07-000184 (21) Los Angeles Capital Management and Equity Research, Inc. Code of Ethics dated 09/20/10 ** (22) Montag & Caldwell, Inc. Code of Ethics dated 02/12/10  Filed as Ex P23 on 07/29/10 (Accession No. 0000898745-10- 000394) (23) Neuberger Berman Code of Ethics dtd 05/09 Filed as Ex-99.(p)(22) on 12/18/09 (Accession No. 0000898745-09- 000546) (24) Pacific Investment Management Company LLC Code of Ethics dtd 05/09 Filed as Ex-99.(p)(23) on 12/18/09 (Accession No. 0000898745-09-000546) (25) Principal Global Investors/Principal Real Estate Investors Code of Ethics dated 01/01/10  Filed as Ex P26 on 07/29/10 (Accession No. 0000898745-10-000394) (26) Principal Funds, Inc. Principal Variable Contracts Funds, Inc., Principal Management Corporation, Principal Financial Advisors, Inc., Princor Financial Services Corporation, Principal Funds Distributor, Inc. Code of Ethics dtd 6/9/09  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09-000354) (27) Pyramis Code of Ethics dated 2010  Filed as Ex P28 on 07/29/10 (Accession No. 0000898745-10-000394) (28) Sr. & Executive Officers Code of Ethics (Sarbanes) Filed as Ex-99.P21 on 09/11/03 (Accession No. 0000870786-03- 000169) (29) Schroder Inc. Code of Ethics dated 03/09/10  Filed as Ex P30 on 07/29/10 (Accession No. 0000898745-10-000394) (30) Schroder Ltd Code of Ethics dtd 07/15/10 ** (31) Spectrum Code of Ethics dtd 07/09 Filed as Ex-99.(p)(30) on 12/18/09 (Accession No. 0000898745-09-000546) (32) T. Rowe Price Code of Ethics dtd 06/15/10  Filed as Ex-99.p(32) on 10/29/10 (Accession No. 0000898745-10-000490) (33) Thompson, Siegel & Walmsley LLC Code of Ethics dated 03/30/10  Filed as Ex P34 on 07/29/10 (Accession No. 0000898745-10-000394) (34) Tortoise Capital Advisors LLC Code of Ethics  Filed as Ex-99.p(31) on 10/07/09 (Accession No. 0000898745-09-000489) (35) Turner Investment Partners dated 02/26/10  Filed as Ex p36 on 07/29/10 (Accession No. 0000898745-10-000394) (36) UBS Code of Ethics dtd 09/30/09 Filed as Ex-99.p(35) on 12/18/09 (Accession No. 0000898745-09-000546) (37) Vaughan-Nelson Code of Ethics dtd 09/14/09 Filed as Ex-99.p(36) on 12/18/09 (Accession No. 0000898745-09- 000546) (38) Westwood Management Corporation Code of Ethics Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.P on 07/17/08 (Accession No. 0000009713-08-000060) * Filed herein. ** To be filed by amendment. Item 29. Persons Controlled by or Under Common Control with Registrant The Registrant does not control and is not under common control with any person. Item 30. Indemnification Under Section 2-418 of the Maryland General Corporation Law, with respect to any proceedings against a present or former director, officer, agent or employee (a "corporate representative") of the Registrant, the Registrant may indemnify the corporate representative against judgments, fines, penalties, and amounts paid in settlement, and against expenses, including attorneys' fees, if such expenses were actually incurred by the corporate representative in connection with the proceeding, unless it is established that: (i) The act or omission of the corporate representative was material to the matter giving rise to the proceeding; and 1. Was committed in bad faith; or 2. Was the result of active and deliberate dishonesty; or (ii) The corporate representative actually received an improper personal benefit in money, property, or services; or (iii) In the case of any criminal proceeding, the corporate representative had reasonable cause to believe that the act or omission was unlawful. If a proceeding is brought by or on behalf of the Registrant, however, the Registrant may not indemnify a corporate representative who has been adjudged to be liable to the Registrant. Under the Registrant's Articles of Incorporation and Bylaws, directors and officers of Registrant are entitled to indemnification by the Registrant to the fullest extent permitted under Maryland law and the Investment Company Act of 1940. Reference is made to Article VI, Section 7 of the Registrant's Articles of Incorporation, Article 12 of Registrant's Bylaws and Section 2-418 of the Maryland General Corporation Law. The Registrant has agreed to indemnify, defend and hold the Distributors, their officers and directors, and any person who controls the Distributors within the meaning of Section 15 of the Securities Act of 1933, free and harmless from and against any and all claims, demands, liabilities and expenses (including the cost of investigating or defending such claims, demands or liabilities and any counsel fees incurred in connection therewith) which the Distributors, their officers, directors or any such controlling person may incur under the Securities Act of 1933, or under common law or otherwise, arising out of or based upon any untrue statement of a material fact contained in the Registrant's registration statement or prospectus or arising out of or based upon any alleged omission to state a material fact required to be stated in either thereof or necessary to make the statements in either thereof not misleading, except insofar as such claims, demands, liabilities or expenses arise out of or are based upon any such untrue statement or omission made in conformity with information furnished in writing by the Distributors to the Registrant for use in the Registrant's registration statement or prospectus: provided, however, that this indemnity agreement, to the extent that it might require indemnity of any person who is also an officer or director of the Registrant or who controls the Registrant within the meaning of Section 15 of the Securities Act of 1933, shall not inure to the benefit of such officer, director or controlling person unless a court of competent jurisdiction shall determine, or it shall have been determined by controlling precedent that such result would not be against public policy as expressed in the Securities Act of 1933, and further provided, that in no event shall anything contained herein be so construed as to protect the Distributors against any liability to the Registrant or to its security holders to which the Distributors would otherwise be subject by reason of willful misfeasance, bad faith, or gross negligence, in the performance of their duties, or by reason of their reckless disregard of their obligations under this Agreement. The Registrant's agreement to indemnify the Distributors, their officers and directors and any such controlling person as aforesaid is expressly conditioned upon the Registrant being promptly notified of any action brought against the Distributors, their officers or directors, or any such controlling person, such notification to be given by letter or telegram addressed to the Registrant. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. Business or Other Connections of Investment Adviser Principal Management Corporation ("PMC") serves as investment adviser and administrator for Principal Variable Contracts Funds, Inc. ("PVC") and Principal Funds, Inc.("Principal Funds"). PVC and Principal Funds are funds sponsored by Principal Life Insurance Company. A complete list of the officers and directors of the investment adviser, Principal Management Corporation, are set out below along with other employment with which that person has been engaged. This list includes some of the same people (designated by an *), who serve as officers and directors of the Registrant. For these people, the information as set out in the Statement of Additional Information (See Part B) under the caption "Management" is incorporated by reference. NATURE OF RELATIONSHIP NAME & OFFICE (INVESTMENT ADVISER WITH OTHER COMPANY & PRINCIPAL OFFICERS OFFICE WITH INVESTMENT ADVISER BUSINESS ADDRESS OTHER COMPANY) Patricia A. Barry Principal Life Counsel/Assistant Corporate Secretary Assistant Corporate Insurance Company (1) Secretary *Craig L. Bassett Principal Life See Part B Treasurer Insurance Company (1) *Michael J. Beer Principal Life See Part B Executive Vice President/ Insurance Company (1) Chief Operating Officer, Director Tracy W. Bollin Principal Funds Assistant Controller Chief Financial Officer Distributor, Inc. (2) and Princor Financial Services Corporation (1) *David J. Brown Principal Life See Part B Senior Vice President Insurance Company (1) *Jill R. Brown Principal Funds See Part B Senior Vice President Distributor, Inc. (2) David P. Desing Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) *Ralph C. Eucher Principal Life See Part B Director Insurance Company (1) *Nora M. Everett Principal Life See Part B President and Director Insurance Company (1) James W. Fennessey Principal Life Head of Investment Manager Vice President Insurance Company (1) Research Michael P. Finnegan Principal Life Vice President & Senior Vice President - Insurance Company (1) Chief Investment Officer  PMC Investment Services Louis E. Flori Principal Life Vice President  Capital Markets Vice President  Capital Markets Insurance Company (1) *Stephen G. Gallaher Principal Life See Part B Assistant General Counsel Insurance Company (1) *Ernest H. Gillum Principal Life See Part B Vice President and Chief Insurance Company (1) Compliance Officer Joyce N. Hoffman Principal Life Senior Vice President and Senior Vice President and Insurance Company (1) Corporate Secretary Corporate Secretary *Patrick A. Kirchner Principal Life See Part B Assistant General Counsel Insurance Company (1) Deanna L. Mankle Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) *Jennifer A. Mills Principal Life See Part B Counsel Insurance Company (1) Mariateresa Monaco Principal Life Portfolio Manager Vice President/Portfolio Management Insurance Company (1) *Layne A. Rasmussen Principal Life See Part B Vice President and Insurance Company (1) Controller - Principal Funds David L. Reichart Princor Senior Vice President Senior Vice President Financial Services Corporation (1) Teri Root Princor Senior Compliance Advisor Compliance Officer Financial Services Corporation (1) *Michael D. Roughton Principal Life See Part B Senior Vice President and Insurance Company (1) Counsel *Adam U. Shaikh Principal Life See Part B Counsel Insurance Company (1) Mark A. Stark Principal Life Vice President  Vice President - Insurance Company (1) Investment Services Investment Services Jamie K. Stenger Principal Life Assistant Director  Compliance Officer Insurance Company (1) Compliance Randy L. Welch Principal Financial Vice President Vice President - Advisors, Inc. (1) Investment Services *Dan L. Westholm Principal Financial Vice President Director - Treasury Advisors, Inc. (1) *Beth C. Wilson Principal Life See Part B Vice President Insurance Company (1) Larry D. Zimpleman Principal Life President and Chief Executive Chairman of the Board Insurance Company (1) Officer (1) 711 High Street Des Moines, IA 50392 (2) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762 Item 32. Principal Underwriter (a) Principal Funds Distributor, Inc. ("PFD") acts as principal underwriter for Principal Funds, Inc. and Principal Variable Contracts Funds, Inc. PFD also serves as the principal underwriter for certain variable contracts issued by Farmers New World Life Insurance Company through Farmers Variable Life Separate Account A. PFD also serves as the principal underwriter for certain variable contracts issued by AIG SunAmerica Life Assurance Company and First SunAmerica Life Insurance Company, through their respective separate accounts. (b) Positions and offices Name and principal with principal Positions and Offices business address underwriter (PFD) with the Fund Phillip J. Barbaria Chief Compliance Officer None Principal Funds Distributor, Inc. (2) Patricia A. Barry Assistant Corporate None The Principal Secretary Financial Group(1) Craig L. Bassett Treasurer Treasurer The Principal Financial Group(1) Michael J. Beer Executive Vice President Executive Vice President The Principal Financial Group(1) Tracy W. Bollin Assistant Controller None The Principal Financial Group(1) David J. Brown Senior Vice President Chief Compliance Officer The Principal Financial Group(1) Jill R. Brown Director, Senior Vice President The Principal President and Financial Group(2) Chief Financial Officer Ralph C. Eucher Chairman of the Board Chairman of the Board The Principal Financial Group(1) Nora M. Everett Director President, Chief Executive The Principal Officer and Director Financial Group (1) Cary Fuchs Chief Operating Officer Senior Vice President of Distribution Principal Funds Distributor, Inc.(2) Stephen G. Gallaher Assistant General Counsel Assistant Counsel The Principal Financial Group(1) Eric W. Hays Senior Vice President and None The Principal Chief Information Officer Financial Group(1) Tim Hill Vice President - Distribution None Principal Funds Distributor, Inc.(2) Joyce N. Hoffman Senior Vice President and None The Principal Corporate Secretary Financial Group(1) Daniel J. Houston Director None The Principal Financial Group(1) Jennifer A. Mills Counsel Assistant Counsel The Principal Financial Group (1) Kevin J. Morris Senior Vice President and None Principal Funds Chief Marketing Officer Distributor, Inc.(2) David L. Reichart Senior Vice None The Principal President/Distribution Financial Group(1) Michael D. Roughton Senior Vice President/Counsel Counsel The Principal Financial Group(1) Adam U. Shaikh Counsel Assistant Counsel The Principal Financial Group(1) Mark A. Stark Vice President  Investor None The Principal Services Financial Group(1) (1) 711 High Street Des Moines, IA 50392 (2) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762-5710 (c) N/A. Item 33. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Registrant and its Investment Adviser in the Principal Life Insurance Company home office building, The Principal Financial Group, Des Moines, Iowa 50392. Item 34. Management Services N/A. Item 35. Undertakings N/A. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 20 th day of December, 2010. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board December 20, 2010 R. C. Eucher /s/ L. A. Rasmussen Vice President, December 20, 2010 L. A. Rasmussen Controller and Chief Financial Officer (Principal Financial Officer and Controller) /s/ N. M. Everett President, Chief Executive December 20, 2010 N. M. Everett Officer and Director (Principal Executive Officer) /s/ M. J. Beer Executive Vice President December 20, 2010 M. J. Beer (E. Ballantine)* Director December 20, 2010 E. Ballantine (K. Blake)* Director December 20, 2010 K. Blake (C. Damos)* Director December 20, 2010 C. Damos (R. W. Gilbert)* Director December 20, 2010 R. W. Gilbert (M. A. Grimmett)* Director December 20, 2010 M. A. Grimmett (F. S. Hirsch)* Director December 20, 2010 F. S. Hirsch (W. C. Kimball)* Director December 20, 2010 W. C. Kimball (B. A. Lukavsky)* Director December 20, 2010 B. A. Lukavsky (W. G. Papesh)* Director December 20, 2010 W. G. Papesh (D. Pavelich)* Director December 20, 2010 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previously filed on December 12, 2008
